Exhibit 10.1

 


5-YEAR CREDIT AGREEMENT

Dated as of March 28, 2005


Among


TEXTRON INC.,

THE BANKS LISTED HEREIN,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

CITIBANK, N.A.,

as Syndication Agent

______________________

J.P. MORGAN SECURITIES INC.

and

CITIGROUP GLOBAL MARKETS INC.,


Lead Arrangers and Joint Bookrunners

 

 

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Definitions

1

Section 1.02. Accounting Terms and Determinations

15

Section 1.03. Currency Equivalents

16

ARTICLE 2
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

Section 2.01. Commitments.

16

Section 2.02. Competitive Bid Loans

21

Section 2.03. Notices of Other Currencies

23

Section 2.04. Substitution of Euro for National Currency

23

Section 2.05. Notices of Conversion/Continuation

24

Section 2.06. Registry

25

Section 2.07. Pro Rata Borrowings

25

Section 2.08. Interest

26

Section 2.09. Commissions and Fee

28

Section 2.10. Reductions in Commitments; Repayments and Payments

29

Section 2.11. Use of Proceeds

34

Section 2.12. Special Provisions Governing Eurocurrency Rate Loans and/or
Competitive Bid Loans

34

Section 2.13. Capital Requirements

41

Section 2.14. Regulation D Compensation

41

Section 2.15. Letters of Credit

42

ARTICLE 3
CONDITIONS TO LOANS AND LETTERS OF CREDIT

Section 3.01. Conditions to Initial Loans and Letters of Credit

48

Section 3.02. Conditions to All Loans and Letters of Credit

49

Section 3.03. Conditions to Loans and Letters of Credit to Subsidiary Borrowers

51

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

Section 4.01. Organization, Powers and Good Standing

52

Section 4.02. Authorization of Borrowing, Etc

52



ii

Section 4.03. Financial Condition

53

Section 4.04. No Material Adverse Change

54

Section 4.05. Litigation

54

Section 4.06. Payment of Taxes

54

Section 4.07. Governmental Regulation

54

Section 4.08. Securities Activities

54

Section 4.09. ERISA Compliance

54

Section 4.10. Certain Fees

55

ARTICLE 5
AFFIRMATIVE COVENANTS

Section 5.01. Financial Statements and Other Reports

56

Section 5.02. Conduct of Business and Corporate Existence

58

Section 5.03. Payment of Taxes

58

Section 5.04. Maintenance of Properties; Insurance

58

Section 5.05. Inspection

59

Section 5.06. Compliance with Laws

59

ARTICLE 6
NEGATIVE COVENANTS

Section 6.01. Merger

59

Section 6.02. Liens

60

Section 6.03. Financial Covenant

61

Section 6.04. Use of Proceeds

61

ARTICLE 7
EVENTS OF DEFAULT

Section 7.01. Failure to Make Payments When Due

61

Section 7.02. Default in Other Agreements

61

Section 7.03. Breach of Certain Covenants

62

Section 7.04. Breach of Warranty

62

Section 7.05. Other Defaults under Agreement

62

Section 7.06. Involuntary Bankruptcy; Appointment of Receiver, etc

62

Section 7.07. Voluntary Bankruptcy; Appointment of Receiver, etc

62

Section 7.08. Judgments and Attachments

63

Section 7.09. Dissolution

63

Section 7.10. ERISA Title IV Liabilities

63

Section 7.11. Redenomination Upon Acceleration

64

Section 7.12. Cash Cover

65

iii

 

ARTICLE 8
AGENTS

Section 8.01. Appointment

65

Section 8.02. Powers; General Immunity

66

Section 8.03. Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness

67

Section 8.04. Right to Indemnity

67

Section 8.05. Resignation by the Agents

68

Section 8.06. Successor Agents

68

Section 8.07. Syndication Agent

68

ARTICLE 9
GUARANTEE

Section 9.01. Guarantee

69

Section 9.02. Obligation Not Affected by Certain Events

69

Section 9.03. Guarantee of Payment

70

Section 9.04. Obligation Not Subject to Limitation

70

Section 9.05. Order of Payment

70

Section 9.06. Waiver by the Company

71

ARTICLE 10
MISCELLANEOUS

Section 10.01. Benefit of Agreement

71

Section 10.02. Expenses

74

Section 10.03. Indemnity

75

Section 10.04. Setoff

75

Section 10.05. Amendments and Waivers

76

Section 10.06. Independence of Covenants

77

Section 10.07. Notices

77

Section 10.08. Survival of Warranties and Certain Agreements

77

Section 10.09. USA PATRIOT Act Notice

77

Section 10.10. Failure or Indulgence Not Waiver; Remedies Cumulative

78

Section 10.11. Severability

78

Section 10.12. Obligations Several; Independent Nature of Banks' Rights

78

Section 10.13. Headings

78

Section 10.14. Applicable Law, Consent To Jurisdiction.

78

Section 10.15. Successors and Assigns

79

Section 10.16. Counterparts; Effectiveness

79

Section 10.17. Judgment Currency

80

 

iv

 

EXHIBITS

Pricing Schedule

   

Schedule 2.15

-

Existing Letters of Credit

Exhibit A

-

Form of Note

Exhibit B

-

Form of Opinion of Nancy K. Cassidy, Esq.
Senior Associate General Counsel of the Company

Exhibit C

-

Form of Opinion of Davis Polk & Wardwell

Exhibit D-1

-

Form of Notice of Syndicated Borrowing

Exhibit D-2

-

Form of Notice of Competitive Bid Borrowing

Exhibit D-3

-

Form of Notice of Conversion/Continuation

Exhibit E

-

Form of Compliance Certificate

Exhibit F

-

Form of Transfer Supplement

Exhibit G

-

Form of Assumption Agreement

Exhibit H

-

Form of Extension Agreement

v

 

5-YEAR CREDIT AGREEMENT

        5-YEAR CREDIT AGREEMENT, dated as of March 28, 2005, among TEXTRON INC.,
a Delaware corporation (together with its successors, the "Company"), the BANKS
signatory hereto (each a "Bank" and collectively the "Banks"), JPMORGAN CHASE
BANK, N.A., as Administrative Agent for the Banks (together with its successors
in such capacity, the "Administrative Agent") and CITIBANK, N.A., as Syndication
Agent for the Banks (together with its successors in such capacity, the
"Syndication Agent").

W I T N E S S E T H

        WHEREAS, the Company owns directly or indirectly all of the outstanding
shares of capital stock of each of the Subsidiary Borrowers;

        WHEREAS, the Company desires that the Banks extend certain credit
facilities to the Company and the Subsidiary Borrowers for the purposes set
forth in Section 2.11; and

        WHEREAS, each Bank is willing to extend its commitment to make loans to
the Company and the Subsidiary Borrowers for such purposes on the terms and
subject to the conditions hereinafter set forth;

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Company, the Banks and the Agents
agree as follows:

Article 1
Definitions And Accounting Terms

        Section 1.01. Definitions. As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

        "Absolute Rate" has the meaning set forth in Section 2.02(c).

        "Absolute Rate Auction" means a solicitation of offers to make
Competitive Bid Loans setting forth Absolute Rates.

        "Account" means:

>     (a) with respect to a Borrower, the account specified in the Notice of
> Borrowing or Notice of Competitive Bid Borrowing which, for Dollars, shall be
> with an institution located in New York City, and, for any Alternative
> Currency, shall be with an institution located in the same country as the
> Account of the Administrative Agent for the requested currency; and
> 
>     (b) with respect to the Administrative Agent or any Bank, (i) for Dollars,
> the account maintained at its New York Office (in the case of the
> Administrative Agent) or at its Applicable Lending Office for Base Rate Loans
> (in the case of any Bank) and (ii) for any Alternative Currency, an account
> with an institution located in the country whose currency is the relevant
> Alternative Currency or such other country as is mutually agreed to by the
> applicable Borrower and the Administrative Agent, the applicable Borrower and
> such Bank, or such Bank and the Administrative Agent, as the case may be, as
> shall have been notified by the Administrative Agent to the Banks, by such
> Bank to the applicable Borrower, or by such Bank to the Administrative Agent,
> as the case may be, by not less than four (4) Business Days' notice.

        "Administrative Agent" has the meaning assigned to that term in the
introduction to this Agreement.

        "Administrative Questionnaire" means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Bank and returned to the Administrative Agent (with a copy to
the Company).

        "Affected Bank" means any Bank affected by any of the events described
in Section 2.12(b) or 2.12(c) hereof.

        "Affiliate" means, with respect to any Person, any Person or group of
Persons acting in concert in respect of the Person in question that, directly or
indirectly, controls or is controlled by or is under common control with such
Person. For the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlled by" and "under common control
with"), as used with respect to any Person or group of Persons acting in
concert, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.

        "Agent" means any of the Administrative Agent and the Syndication Agent
(collectively, "Agents").

        "Agent's Other Currency Notice" has the meaning specified in Section
2.03 of this Agreement.

        "Agreement" means this 5-Year Credit Agreement, as the same may at any
time be amended, amended and restated, supplemented or otherwise modified in
accordance with the terms hereof.

2

        "Alternative Currency" or "Alternative Currencies" means, with respect
to any Loan,

> > (a)     British Pounds Sterling, Canadian Dollars and Euros, and
> > 
> > (b)     any other lawful currency that is freely transferable and freely
> > convertible into Dollars and that has been approved by each Bank in
> > accordance with Section 2.03 of this Agreement.

        "Applicable Lending Office" means, for any Bank with respect to its
Loans of any particular type and/or any particular currency, the office, branch
or affiliate of such Bank specified as the booking office therefor in such
Bank's Administrative Questionnaire, or such other office, branch or affiliate
of such Bank as such Bank may specify from time to time for such purpose by
notice to the Company and the Administrative Agent.

        "Bank" and "Banks" have the respective meanings assigned to those terms
in the introduction to this Agreement and its or their successors and permitted
assigns.

        "Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as from time to time amended and any successor statutes.

        "Base Rate" means, for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Rate in
effect on such day plus 1/2 of 1%.

        "Base Rate Loans" are Syndicated Loans whose interest rate is based on
Base Rate.

        "Bid Margin" has the meaning set forth in Section 2.02(c).

        "Board" means the Board of Governors of the Federal Reserve System.

        "Borrower" means each of the Company and each Subsidiary Borrower.

        "Borrowing" means a borrowing of Loans hereunder.

        "BP LIBOR" means, with respect to any Interest Rate Determination Date
for any Loans denominated in British Pounds Sterling, an interest rate per annum
equal to the rate that is set forth on page 3750 of the Telerate Service (or any
page that may replace such page from time to time) as of 11:00 A.M. (London
time) on such Interest Rate Determination Date for British Pound Sterling
deposits comparable in amount to the aggregate principal amount of such British
Pounds Sterling denominated Loans and having a tenor equal to the duration of
the applicable Interest Period.

3

        "British Pound Sterling", "British Pounds Sterling" and the sign "£"
mean the lawful currency of the United Kingdom. "Business Day" means a day of
the year

>     (a)     on which banks are not required or authorized by law to close in
> New York City
> 
>     (b)     if the applicable Business Day relates to any Eurocurrency Loan or
> Competitive Bid LIBOR Loan, on which each Bank carries on dealings in the
> London interbank and foreign exchange markets; and
> 
>     (c)     if the applicable Business Day relates to any Loan in a currency
> other than Dollars, on which banks are not required or authorized to close in
> the city of the jurisdiction of such currency where the major financial
> markets for such jurisdiction are located and in the city of the jurisdiction
> of such currency where the Administrative Agent's Account and the Borrower's
> Account are located.

        "Canadian Dollar", "Canadian Dollars" and the sign "C$" mean the lawful
currency of Canada.

        "C$ LIBOR" means, with respect to any Interest Rate Determination Date
for any Loans denominated in Canadian Dollars, an interest rate per annum equal
to the rate that is set forth on page 3740 of the Telerate Service (or any page
that may replace such page from time to time) as of 11:00 A.M. (London time) on
such Interest Rate Determination Date for Canadian Dollar deposits comparable in
amount to the aggregate principal amount of such Canadian Dollar denominated
Loans and having a tenor equal to the duration of the applicable Interest
Period.

        "Capital Lease", as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person.

        "Code" means the Internal Revenue Code of 1986, as from time to time
amended. Any reference to the Code shall include a reference to corresponding
provisions of any subsequent revenue law.

        "Commitment" means, at any time any determination thereof is to be made,
the commitment (whether or not then utilized) of each Bank then in effect to
extend credit hereunder, which initially shall be for each Bank the amount
specified on the signature page hereto for such Bank.

        "Company" has the meaning assigned to that term in the introduction to
this Agreement.

4

        "Competitive Bid Absolute Rate Loan" means a Competitive Bid Loan made
by a Bank pursuant to Absolute Rate Auction.

        "Competitive Bid Loan" means a Loan bearing interest at such rate and
for such interest period, and on such other terms not inconsistent with the
terms of this Agreement, as the applicable Borrower and the Bank making such
Loan may mutually agree and which Loan is requested pursuant to a Notice of
Competitive Bid Borrowing.

        "Competitive Bid LIBOR Loan" means a Competitive Bid Loan made by a Bank
pursuant to a LIBOR Auction.

        "Consolidated Capitalization" means, as at any date of determination,
the sum (without duplication) of (a) Consolidated Indebtedness of Textron
Manufacturing plus (b) Consolidated Net Worth plus (c) preferred stock of the
Company plus (d) other securities of the Company convertible (whether
mandatorily or at the option of the holder) into capital stock of the Company.

        "Compliance Certificate" means a certificate substantially in the form
annexed hereto as Exhibit E delivered to the Banks by the Company pursuant to
Section 5.01(b)(i)(B).

        "Consolidated Indebtedness of Textron Manufacturing" means, as at any
date of determination, the sum of short-term and long-term indebtedness for
borrowed money that is shown on a balance sheet of Textron Manufacturing (or
would be if a balance sheet were prepared on such date).

        "Consolidated Net Worth" means, as at any date of determination, the
stockholders' equity of the Company and its Subsidiaries on a consolidated basis
(but excluding the effects of the Company's accumulated other comprehensive
income/loss) calculated in conformity with GAAP.

        "Contractual Obligation", as applied to any Person, means any provision
of any security issued by that Person or of any material indenture, mortgage,
deed of trust or other similar instrument of that Person under which
Indebtedness is outstanding or secured or by which that Person or any of its
properties is bound or to which that Person or any of its properties is subject.

        "Currency Equivalent" means, on any date of determination, (a) the
equivalent in Dollars of any amount of an Alternative Currency determined at the
rate of exchange quoted by the Administrative Agent in New York City, at 11:00
A.M. (New York City time) on the date on which such equivalent is to be
determined for the spot purchase in the New York foreign exchange market for
such amount of Alternative Currency with Dollars, (b) the equivalent in any
Alternative Currency of any amount of any other Alternative Currency determined
at the rate of exchange quoted by the Administrative Agent in New York City, at
11:00 A.M. (New York City time) on the date on which such equivalent is
determined for the spot purchase in the New York foreign exchange market for
such amount for the Alternative Currency with such other Alternative Currency,
and (c) the equivalent in any Alternative Currency of any amount of Dollars
determined, at the rate of exchange quoted by the Administrative Agent in New

5

York City, at 11:00 A.M. (New York City time) on the date on which such
equivalent is to be determined for the spot purchase in the New York foreign
exchange market for such amount of Dollars with such Alternative Currency.

        "Designation Date" means, with respect to any Subsidiary of the Company,
the date on which the Company designates such Subsidiary as a Subsidiary
Borrower.

        "Dollar", "Dollars" and the sign "$" mean the lawful currency of the
United States.

        "Effective Date" has the meaning assigned to that term in Section 10.16
hereof.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
from time to time amended, and any successor statute.

        "ERISA Affiliate" means, with respect to any Person, any trade or
business (whether or not incorporated) which, together with such Person, is
under common control as described in Section 414(c) of the Code or is a member
of a controlled group, as defined in Section 414(b) of the Code, which includes
such Person.

        "Euro" means the single currency of the Participating Member States in
the Third Stage.

        "Eurocurrency Margin" has the meaning specified in the Pricing Schedule.

        "Eurocurrency Rate" means, for any Interest Rate Determination Date
either (a) (i) for Loans denominated in Dollars, U.S. LIBOR; (ii) for Loans
denominated in British Pounds Sterling, BP LIBOR; (iii) for Loans denominated in
Canadian Dollars, C$ LIBOR, (iv) for Loans denominated in Euros, Euro LIBOR and
(v) for Loans denominated in any other Alternative Currency, an interest rate
per annum equal to the rate set forth on the applicable page of the Telerate
Service for such currency as of 11:00 A.M. (London time) on the second Business
Day prior to the first day of the applicable Interest Period for deposits in the
applicable currency comparable in amount to the then outstanding principal
amount of such loan denominated in the applicable currency and having a tenor
equal to the duration of the applicable Interest Period; or (b) if a rate cannot
be determined pursuant to clause (a) above, a rate per annum equal to the
arithmetic

6

average (rounded upwards to the nearest 1/16 of 1%) of the offered quotation, if
any, to first class banks in the Eurocurrency market by each of the Reference
Banks for deposits in the applicable currency with maturities comparable to the
Interest Period for which such Eurocurrency Rate will apply as of approximately
10:00 A.M. (New York time) two Business Days prior to the commencement of such
Interest Period. If any Reference Bank fails to provide its offered quotation to
the Administrative Agent, the Eurocurrency Rate shall be determined on the basis
of the offered quotation(s) by the other Reference Bank(s).

        "Eurocurrency Rate Loans" means Syndicated Loans or portions thereof
during the period in which such Loans bear interest at rates determined in
accordance with Section 2.08(a)(i)(A) hereof.

        "Eurocurrency Reserve Percentage" means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of "Eurocurrency liabilities" (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Eurocurrency Loans is determined or any category of extensions of credit or
other assets which includes loans by a non-United States office of any Bank to
United States residents).

        "Euro LIBOR" means, with respect to any Interest Rate Determination Date
for any Loans denominated in Euros, an interest rate per annum equal to the rate
that is set forth on page 3750 of the Telerate Service (or any other page that
may replace such page from time to time) as of 11:00 a.m. (London time) on such
Interest Rate Determination Date for Euro deposits comparable in amount to the
aggregate principal amount of such Euro denominated Loans and having a tenor
equal to the duration of the applicable Interest Period.

        "Event of Default" has the meaning assigned to that term in Article 7
hereof.

        "Exchange Act" means the Securities Exchange Act of 1934, as from time
to time amended, and any successor statutes.

        "Existing Letters of Credit" means the letters of credit issued before
the Effective Date and listed in Schedule 2.15 hereto.

        "Facility Fee Rate" has the meaning specified in the Pricing Schedule.

        "Federal Funds Rate" means on any one day the weighted average of the
rate on overnight Federal funds transactions with members of the Federal Reserve
System only arranged by Federal funds brokers as published as of such day by the

7

Federal Reserve Bank of New York, provided that if such day is not a Business
Day, the Federal Funds Rate shall be measured as of the immediately preceding
Business Day.

        "Finance Company" means any Person which is (or would be but for the
proviso to the definition of such term) a Subsidiary of the Company and which is
primarily engaged in the business of a finance company.

        "Fully Drawn Margin" means at any date, the Eurocurrency Margin
applicable at such date assuming Utilization greater than 50%.

        "Funding Date" means the date of the funding of a Loan made pursuant to
a Notice of Borrowing but does not mean the date of any conversion or
continuation of the interest rate applicable to any Loan pursuant to a Notice of
Conversion/Continuation.

        "GAAP" means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board as in effect from time to time.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

        "Indebtedness", as applied to any Person, means, without duplication,
(i) all indebtedness for borrowed money of that Person, (ii) that portion of
obligations with respect to Capital Leases which is properly classified as a
liability on a balance sheet of that Person in conformity with GAAP, (iii) notes
payable of that Person and drafts accepted by that Person representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation of that Person owed for all or any part of the deferred
purchase price of property or services which purchase price is (a) due more than
twelve months from the date of incurrence of the obligation in respect thereof,
or (b) evidenced by a note or similar written instrument, (v) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person and (vii)
any guarantee of that Person, direct or indirect, of any indebtedness, note
payable, draft accepted, or obligation described in clauses (i)-(vi) above of
any other Person.

        "Initial Loans" means the initial Loans made under this Agreement.

8

        "Interest Payment Date" means, (x) with respect to any Eurocurrency Rate
Loan, the last day of each Interest Period applicable to such Eurocurrency Rate
Loan; provided that in the case of each Interest Period of six months, "Interest
Payment Date" shall also include each Interest Period Anniversary Date (or if
such day is not a Business Day, then the next succeeding Business Day) for such
Interest Period and (y) in the case of any Base Rate Loan, the last Business Day
of each calendar quarter.

        "Interest Period" means any interest period applicable to a Eurocurrency
Rate Loan or Competitive Bid Loan as determined pursuant to Section 2.08(b)
hereof.

        "Interest Period Anniversary Date" means, for each Interest Period
applicable to a Eurocurrency Rate Loan which is six months, the three-month
anniversary of the commencement of that Interest Period.

        "Interest Rate Determination Date" means each date for calculating the
Eurocurrency Rate for purposes of determining the interest rate in respect of an
Interest Period. The Interest Rate Determination Date shall be the second
Business Day prior to the first day of the related Interest Period.

        "Issuing Bank" means JPMorgan Chase, Citibank, N.A., or any other Bank
designated by the Borrower that may agree to issue letters of credit hereunder
pursuant to an instrument in form reasonably satisfactory to the Administrative
Agent, each in its capacity as an issuer of a Letter of Credit hereunder. Any
other Bank which is the issuer of an Existing Letter of Credit is an Issuing
Bank with respect thereto.

        "JPMorgan Chase" means JPMorgan Chase Bank, N.A., and its successors.

        "Letter of Credit" means a letter of credit to be issued hereunder by an
Issuing Bank.

        "Letter of Credit Liabilities" means, for any Bank and at any time, such
Bank's ratable participation in the sum of (x) the aggregate amount then owing
by the Borrower in respect of amounts paid by the Issuing Bank upon a drawing
under a Letter of Credit issued hereunder and (y) the aggregate amount then
available for drawing under all outstanding Letters of Credit.

        "LIBOR Auction" means a solicitation of offers to make Competitive Bid
Loans setting forth Bid Margins.

        "Lien" means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention

9

agreement, any lease in the nature thereof, and any agreement to give any
security interest).

        "Loans" means one or more of the Syndicated Loans, Competitive Bid Loans
or any combination thereof whether denominated in Dollars or an Alternative
Currency.

        "Margin Stock" has the meaning assigned to that term in Regulation U of
the Board as in effect from time to time.

        "Material Adverse Effect" means a material adverse effect on the
business, operations, properties, assets or financial condition of the Company
and its Subsidiaries, taken as a whole.

        "Multiemployer Plan" has the meaning assigned to that term in Section
4001(a)(3) of ERISA.

        "Net U.S. Based Cash" means, as at any date of determination, the
amount, if any, by which the aggregate amount of cash held by the Company and
its U.S. Subsidiaries exceeds $200,000,000.

        "New York Office" means, for the Administrative Agent, the office in New
York City specified in or pursuant to Section 10.07.

        "Notes" means the promissory notes of the Borrowers issued pursuant to
Section 2.06(b) hereof in substantially the form of Exhibit A hereto.

        "Notice of Borrowing" means any Notice of Syndicated Borrowing, Notice
of Competitive Bid Borrowing or any combination thereof.

        "Notice of Competitive Bid Borrowing" has the meaning assigned to that
term in Section 2.02(b) hereof and shall be substantially in the form of Exhibit
D-2 hereof.

        "Notice of Conversion/Continuation" means any notice delivered pursuant
to Section 2.05(a) hereof and shall be substantially in the form of Exhibit D-3
hereto.

        "Notice of Issuance" means any notice delivered pursuant to Section
2.15(c) hereof.

        "Notice of Syndicated Borrowing" has the meaning assigned to that term
in Section 2.01(b) hereof and shall be substantially in the form of Exhibit D-1
hereto.

10

        "Officer's Certificate" means, as applied to any corporation, a
certificate executed on behalf of such corporation by its Chairman of the Board
(if an officer), its President, any Vice President of such corporation, its
Chief Financial Officer, its Treasurer or any Assistant Treasurer of such
corporation.

        "Other Currency Notice" has the meaning specified in Section 2.03.

        "Other Currency Obligation" has the meaning specified in Section 7.11.

        "Participating Member States" means those members of the European Union
from time to time which adopt a single, shared currency in the Third Stage.

"PBGC" means the Pension Benefit Guaranty Corporation created by Section 4002(a)
of ERISA or any successor thereto.

        "Pension Plan" means any plan (other than a Multiemployer Plan)
described in Section 4021(a) of ERISA and not excluded pursuant to Section
4021(b) thereof, which may be, is or has been established or maintained, or to
which contributions may be, are or have been made by the Company or any of its
ERISA Affiliates or as to which the Company would be considered as a
"contributing sponsor" for purposes of Title IV of ERISA at any relevant time.

        "Permitted Encumbrances" means:

>     (i)     Liens for taxes, assessments or governmental charges or claims the
> payment of which is not at the time required by Section 5.03;
> 
>     (ii)     Statutory Liens of landlords and Liens of carriers, warehousemen,
> mechanics, materialmen and other liens imposed by law incurred in the ordinary
> course of business for sums not yet delinquent or being contested in good
> faith, if such reserve or other appropriate provision, if any, as shall be
> required by generally accepted accounting principles then in effect, shall
> have been made therefor;
> 
>     (iii)     Liens (other than any Lien imposed by ERISA) incurred or
> deposits made in the ordinary course of business in connection with workers'
> compensation, unemployment insurance and other types of social security, or to
> secure the performance of tenders, statutory obligations, bids, leases,
> government contracts, performance and return-of-money bonds and other similar
> obligations (exclusive of obligations for the payment of borrowed money);
> 
>     (iv)     Any attachment or judgment Lien individually or in the aggregate
> not in excess of $100,000,000 unless the judgment it secures shall, within 30
> days after the entry thereof, not have been discharged or
> 
> > 11
> 
> execution thereof stayed pending appeal, or shall not have been discharged
> within 30 days after the expiration of any such stay;
> 
>      (v)     Leases or subleases granted to others not interfering in any
> material respect with the business of the Company or any of its Subsidiaries;
> 
>     (vi)     Easements, rights-of-way, restrictions, minor defects or
> irregularities in title and other similar charges or encumbrances not
> interfering in any material respect with the ordinary conduct of the business
> of the Company or any of its Subsidiaries;
> 
>     (vii)     Any interest or title of a lessor under any lease;
> 
>     (viii)     Liens arising from UCC financing statements regarding leases;
> and
> 
>     (ix)     Liens in favor of customs and revenue authorities arising as a
> matter of law to secure payment of customs duties in connection with the
> importation of goods incurred in the ordinary course of business.

        "Person" means and includes natural persons, corporations, limited
partnerships, general partnerships, joint stock companies, joint ventures,
associations, companies, trusts, banks, trust companies, land trusts, business
trusts or other organizations, whether or not legal entities, and any
Governmental Authority.

        "Potential Event of Default" means a condition or event which, after
notice or lapse of time or both, would constitute an Event of Default if that
condition or event were not cured or removed within any applicable grace or cure
period.

        "Pricing Schedule" means the Pricing Schedule attached hereto.

        "Prime Rate" shall mean the rate which JPMorgan Chase announces from
time to time as its prime rate, as in effect from time to time. The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. JPMorgan Chase may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

        "Pro Rata Share or pro rata Share" means, when used with reference to
any Bank and any described aggregate or total amount, the percentage designated
as such Bank's Pro Rata Share set forth under the name of such Bank on the
applicable signature page of this Agreement, as such pro rata Share may be
adjusted pursuant to the terms of this Agreement.

12

        "Redenominate", "Redenomination" and "Redenominated" each refers to
redenomination of any Loan in an Alternative Currency into Dollars or any other
Alternative Currency pursuant to Sections 2.12(m) and 7.11.

        "Reference Banks" means JPMorgan Chase and Citibank, N.A.

        "Regulation D" means Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

        "Reimbursement Obligation" has the meaning specified in Section 2.15(d).

        "Reportable Event" means a "reportable event" described in Section
4043(b) of ERISA or in the regulations thereunder notice of which to PBGC is
required within 30 days after the occurrence thereof, or receipt of a notice of
withdrawal liability with respect to a Multiemployer Plan pursuant to Section
4204 of ERISA.

        "Required Banks" means, as at any time any determination thereof is to
be made, the Banks holding more than 50% of the Total Commitment or, if no
Commitments are in effect, more than 50% of the Total Outstanding Amount.

        "Restricted Subsidiary" means each Subsidiary (or a group of
Subsidiaries that would constitute a Restricted Subsidiary if consolidated and
which are engaged in the same or related lines of business) of the Company now
existing or hereafter acquired or formed by the Company which (x) for the most
recent fiscal year of the Company, accounted for more than 5% of the
consolidated revenues of the Company and its Subsidiaries, or (y) as at the end
of such fiscal year, was the owner of more than 5% of the consolidated assets of
the Company and its Subsidiaries. For purposes of this definition, the proviso
to the definition of Subsidiary shall not be applicable.

        "Securities Act" means the Securities Act of 1933, as from time to time
amended, and any successor statutes.

        "Specified Currency" has the meaning specified in Section 10.17 of this
Agreement.

        "Subsidiary" means, in respect to any Person, any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of such Person or a combination thereof;
provided, however, that (except for purposes of provisions of this Agreement
relating to

13

Subsidiary Borrowers) no Finance Company or any Subsidiary of any Finance
Company shall be treated as a Subsidiary of the Company.

        "Subsidiary Borrower" means any Subsidiary of the Company designated as
such in writing by the Company by 5 Business Days' written notice to the Agent
and the Banks; provided that such Subsidiary shall enter into an Assumption
Agreement in the form annexed hereto as Exhibit G appropriately completed and
that no Loan shall be made to such Subsidiary and no Letter of Credit shall be
issued upon the request of such Subsidiary until Section 3.03 has been complied
with as to such Subsidiary.

        "Syndicated Loan" means a Loan which is made as part of a Borrowing, is
made collectively by the Banks based on each Bank's Pro Rata Share of such Loan,
is made as either a Base Rate Loan or a Eurocurrency Rate Loan and is requested
pursuant to a Notice of Syndicated Borrowing.

        "Syndication Agent" has the meaning assigned to that term in the
introduction to this Agreement.

        "Termination Date" means March 28, 2010, or such later date to which the
Termination Date then in effect may be extended pursuant to Section 2.01(d), or
if any such day is not a Business Day, the next preceding Business Day.

        "Termination Event" means (i) a Reportable Event with respect to any
Pension Plan, or (ii) the withdrawal of the Company or any of its ERISA
Affiliates from a Pension Plan during a plan year in which it was a "substantial
employer" as defined in Section 4001(a)(2) of ERISA, or (iii) the filing of a
notice of intent to terminate a Pension Plan (including any such notice with
respect to a Pension Plan amendment referred to in Section 4041(e) of ERISA), or
(iv) the institution of proceedings to terminate a Pension Plan by the PBGC, or
(v) any other event or condition which, to the best knowledge of the Company,
would constitute grounds under Section 4042(a) of ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan.

        "Textron Affiliate," as applied to the Company, means any Person or
Persons directly or indirectly controlling the Company. For purposes of this
definition, controlling, as applied to the Company, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the Company, whether through the ownership of voting
securities or by contract or otherwise. Neither any Bank nor any parent of any
Bank nor any Subsidiary of any such Bank or parent shall be treated as a Textron
Affiliate.

        "Textron Affiliate Amount" means, as at any date of determination, the
then aggregate outstanding amount of all loans and/or advances to any Textron
Affiliate from the Company or any Subsidiary of the Company (without giving
effect to the proviso to the definition of Subsidiary).

14

        "Textron Manufacturing" means the Company and any Subsidiary of the
Company that is not a Finance Company.

        "Third Stage" means the third stage of European economic and monetary
union pursuant to the Treaty on European Union.

        "Total Commitment" means, as at any date of determination, the aggregate
Commitments of all Banks then in effect (as such Commitments may be reduced from
time to time pursuant to Section 2.10(a) hereof). The original amount of the
Total Commitment is $1,250,000,000.

        "Total Outstanding Amount" means, at any time, the sum of (i) the
aggregate outstanding principal amount of the Loans (including both Syndicated
Loans and Competitive Bid Loans), denominated in Dollars together with the
Currency Equivalent in Dollars of all Loans denominated in Alternative
Currencies, determined at such time after giving effect, if one or more Loans
are being made at such time, to any substantially concurrent application of the
proceeds thereof to repay one or more other Loans plus, without duplication,
(ii) the aggregate amount of the Letter of Credit Liabilities of all Banks at
such time.

        "2002 Credit Agreement" has the meaning assigned to that term in Section
3.01(d).

        "2003 Credit Agreement" has the meaning assigned to that term in Section
3.01(e).

        "Type" means, in respect of any Syndicated Loan, any type of Syndicated
Loan, i.e., either a Base Rate Loan or a Eurocurrency Rate Loan.

        "U.S. LIBOR" means, with respect to any Interest Rate Determination Date
for any Loans denominated in Dollars, an interest rate per annum equal to the
rate that is set forth on page 3750 of the Telerate Service (or any other page
that may replace such page from time to time) as of 11:00 A.M. (London time) on
such Interest Rate Determination Date for Dollar deposits comparable in amount
to the aggregate principal amount of such Dollar denominated Loans and having a
tenor equal to the duration of the applicable Interest Period.

        "U.S. Subsidiary" means any Subsidiary of the Company that is organized
under the laws of any state of the United States of America or the District of
Columbia.

        "Utilization" has the meaning specified in the Pricing Schedule.

        Section 1.02. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements

15

required to be delivered hereunder shall be prepared in accordance with GAAP,
applied on a basis consistent (except for changes concurred in by the Company's
independent public accountants) with the most recent audited consolidated
financial statements of the Company and its Consolidated Subsidiaries delivered
to the Banks; provided that, if the Company notifies the Administrative Agent
that the Company wishes to amend any covenant in Article 6 to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Banks wish to amend
Article 6 for such purpose), then the Company's compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Company and the
Required Banks; provided further that the implementation of Statement of
Financial Accounting Standards No. 142 shall not be deemed a change in GAAP for
purposes of the preceding proviso.

        Section 1.03. Currency Equivalents. For purposes of determining in any
currency any amount outstanding in another currency, the Currency Equivalent of
such second currency on the date of determination shall be used. If any
reference to any Loan or other amount herein would include amounts in Dollars
and in one or more Alternative Currencies or to an amount in Dollars that in
fact is in one or more Alternative Currencies, such reference (whether or not it
expressly so provides) shall be deemed to refer, to the extent it includes an
amount in any Alternative Currency, to the Currency Equivalent in Dollars of
such amount at the time of determination.

Article 2
Amounts And Terms Of Commitments And Loans

        Section 2.01. Commitments.

        (a) Loans. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of each Borrower herein set
forth, each Bank hereby severally agrees to lend to the Borrowers from time to
time during the period from and including the Effective Date to but not
including the Termination Date its pro rata Share of the Total Commitment. Each
Bank's Commitment and the Total Commitment shall expire in full on the
Termination Date.

        Amounts borrowed under this Section 2.01(a) may, subject to the
limitations set forth in this Agreement, be repaid and, up to but excluding the
Termination Date, be reborrowed. The Syndicated Loans and all other amounts owed
hereunder with respect to the Syndicated Loans shall be paid in full no later
than the Termination Date.

16

        Borrowings on any Funding Date with respect to a Syndicated Loan under
this Section 2.01(a) shall be in Dollars, or in the requested Alternative
Currency, in an aggregate minimum amount of $10,000,000 (or the Currency
Equivalent thereof in any Alternative Currency) and integral multiples, in the
case of Loans denominated in Dollars, of $1,000,000 in excess of that amount
and, in the case of Loans denominated in an Alternative Currency, in integral
multiples of 1,000,000 units or, in either case, if less, the unutilized amount
of the Total Commitment. Notwithstanding the foregoing, (i) no Syndicated Loan
may be borrowed by any Borrower if the Total Outstanding Amount, after giving
effect to the Loan so requested and all other Loans then requested which have
not yet been funded, shall exceed the Total Commitment then in effect and (ii)
no Syndicated Loan may be borrowed by any Borrower in an Alternative Currency if
the Currency Equivalent in Dollars of the aggregate principal amount of all
Syndicated Loans outstanding hereunder denominated in Alternative Currencies,
after giving effect to the Loan so requested and all other Loans then requested
which have not yet been funded, shall exceed $500,000,000.

        For purposes of determining (A) whether the making of any Borrowing will
cause the outstanding aggregate principal amount of Loans denominated in Dollars
together with the Currency Equivalent in Dollars of all Loans denominated in
Alternative Currencies to exceed the Total Commitment or (B) whether the making
of any Loan in an Alternative Currency will cause the Currency Equivalent in
Dollars of the outstanding aggregate principal amount of Loans denominated in
Alternative Currencies to exceed $500,000,000, the Administrative Agent will
make such determinations three (3) Business Days in advance of a proposed
Borrowing consisting of Eurocurrency Rate Loans and/or Competitive Bid LIBOR
Loans and one (1) Business Day in advance of a proposed Borrowing consisting of
Base Rate Loans and/or Competitive Bid Absolute Rate Loans calculating the
Currency Equivalent of any Loan denominated in an Alternative Currency for
purposes of such a determination at the rate of exchange in effect on such date.

        (b) Notice of Syndicated Borrowing. Subject to Section 2.01(a), whenever
any Borrower desires to borrow under this Section 2.01, it shall deliver to the
Administrative Agent a Notice of Syndicated Borrowing (which may be telephonic,
confirmed promptly in writing) no later than 10:30 A.M. (New York time) (x) in
the case of a Base Rate Loan, on the proposed Funding Date, (y) in the case of a
Eurocurrency Rate Loan denominated in Dollars, three Business Days in advance of
the proposed Funding Date and (z) in the case of a Eurocurrency Rate Loan
denominated in an Alternative Currency, four Business Days in advance of the
proposed Funding Date. The Notice of Syndicated Borrowing shall specify (i) the
proposed Funding Date (which shall be a Business Day), (ii) the amount of the
proposed Loans, (iii) whether such Loans are to consist of Base Rate Loans or
Eurocurrency Rate Loans or a combination thereof and the amounts thereof, (iv)
the currency of such Loans, (v) the Account of the

17

Borrower for such Loans, (vi) the Interest Period(s) therefor and (vii) the
aggregate principal amount of Loans outstanding in Dollars and in each
Alternative Currency, after giving effect to the proposed Loan and all other
Loans then requested which have not yet been funded.

        Neither the Administrative Agent nor any Bank shall incur any liability
to any Borrower in acting upon any telephonic notice referred to above which the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to borrow on behalf of such
Borrower or for otherwise acting in good faith under this Section 2.01(b) a nd,
upon funding of Syndicated Loans by the Banks in accordance with this Agreement
pursuant to any telephonic notice, such Borrower shall have borrowed such Loans
hereunder.

        Except as provided in Sections 2.01(c) and 2.12(d), a Notice of
Syndicated Borrowing for a Eurocurrency Rate Loan (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and the applicable Borrower shall be bound to make a
borrowing in accordance therewith.

        (c) Disbursement of Funds. Promptly after receipt of a Notice of
Syndicated Borrowing pursuant to Section 2.01(b) (or telephonic notice in lieu
thereof) with respect to a Syndicated Loan, the Administrative Agent shall
notify each Bank of the proposed borrowing. Each Bank shall make its pro rata
Share of the amount of such Loans available to the Administrative Agent in the
applicable currency by causing funds in such amount to be credited to the
Account of the Administrative Agent in same day funds (or, in the case of any
Alternative Currency, in such funds as may then be customary for the settlement
of international transactions in such Alternative Currency) not later than 12:00
Noon (local time in the city in which the Administrative Agent's Account is
located) on the Funding Date. Such Loans of a Bank shall be equal to such Bank's
pro rata Share of the aggregate amount of all such Loans requested by the
applicable Borrower pursuant to the applicable Notice of Syndicated Borrowing.
Upon satisfaction or waiver of the conditions precedent specified in Section
3.01 (in the case of the Initial Loans) and Sections 3.02 and, if applicable,
3.03 (in the case of all Loans) the Administrative Agent shall make the proceeds
of such Loans available to the applicable Borrower by causing an amount of funds
equal to the proceeds of all such Loans received by the Administrative Agent to
be credited to the Account of such Borrower in same day funds (or, in the case
of any Alternative Currency, in such funds as may then be customary for the
settlement of international transactions in such Alternative Currency).

        In the case of a proposed Borrowing consisting of Eurocurrency Rate
Loans in an Alternative Currency, each Bank shall be obligated (subject to the
satisfaction of all conditions precedent as specified in Article 3 of this
Agreement)

18

to make its Eurocurrency Rate Loan in the requested Alternative Currency unless
such Bank shall deliver to the Administrative Agent not later than 11:00 A.M.
(New York City time) on the third Business Day before the requested date of such
Borrowing a notice that it is unable to fund its pro rata Share of such
Borrowing in such currency, which notice shall be notified immediately by the
Administrative Agent to the requesting Borrower. If any Bank shall have so
provided to the Administrative Agent such notice, the Administrative Agent shall
promptly notify the requesting Borrower and each Bank that a Bank has provided
such notice, whereupon such Borrower may, by notice to the Administrative Agent
not later than 2:00 P.M. (New York City time) on the third Business Day before
the requested date of such Eurocurrency Rate Loan, withdraw the Notice of
Borrowing relating to such Borrowing. If the requesting Borrower does so
withdraw such Notice of Borrowing, the Borrowing requested in such Notice of
Borrowing shall not occur and the Administrative Agent shall promptly so notify
each Bank. If the requesting Borrower does not so withdraw such Notice of
Borrowing, the Administrative Agent shall promptly so notify each Bank and such
Notice of Borrowing shall be deemed to be a Notice of Borrowing which requests a
Eurocurrency Rate Loan denominated in Dollars in an aggregate amount equal to
the Currency Equivalent in Dollars of the amount of such Alternative Currency
specified in such Notice of Borrowing; and in such notice by the Administrative
Agent to each Bank the Administrative Agent shall state such aggregate amount of
Dollars and such Bank's pro rata Share of such Eurocurrency Rate Loan.

        Except as set forth in the immediately preceding paragraph, unless the
Administrative Agent shall have been notified by any Bank (which notice may be
telephonic, confirmed promptly in writing) prior to any Funding Date in respect
of any Syndicated Loan that such Bank does not intend to make available to the
Administrative Agent such pro rata Share of such Loan on such Funding Date, the
Administrative Agent may assume that such Bank has made such amount available to
the Administrative Agent on such Funding Date and the Administrative Agent in
its sole discretion may, but shall not be obligated to, make available to the
applicable Borrower a corresponding amount on such Funding Date. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Bank, the Administrative Agent shall be entitled to recover such
corresponding amount on prompt demand from such Bank together with interest
thereon, for each day from such Funding Date until the date such amount is paid
to the Administrative Agent at the customary rate set by the Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Bank does not pay such corresponding amount
forthwith upon the Administrative Agent's demand therefor, the Administrative
Agent shall promptly notify the applicable Borrower and such Borrower shall
immediately pay such corresponding amount to the Administrative Agent. Nothing
in this Section 2.01(c) shall be deemed to relieve any Bank from its obligation
to fulfill its Commitment hereunder or to prejudice

19

any rights which such Borrower may have against any Bank as a result of any
default by such Bank hereunder.

        (d) Extension of Commitments. 1) The Commitments may be extended, if at
the time no Potential Event of Default or Event of Default has occurred and is
continuing, in the manner and amount set forth in this Section 2.01(d), for a
period of one year measured from the Termination Date then in effect. If the
Company wishes to request an extension of each Bank's Commitment, it shall give
notice to that effect to the Administrative Agent not less than 45 days and not
more than 55 days prior to the Termination Date then in effect, whereupon the
Administrative Agent shall promptly notify each of the Banks of such request.
Each Bank will use its best efforts to respond to such request, whether
affirmatively or negatively, as it may elect in its sole discretion, within 30
days of such request to the Administrative Agent, but in any event no earlier
than 30 days prior to the Termination Date then in effect. If any Bank shall not
have responded affirmatively within such 30-day period, such Bank shall be
deemed to have rejected the Company's proposal to extend its Commitment, and
only the Commitments of those Banks which have responded affirmatively shall be
extended, subject to receipt by the Administrative Agent of counterparts of an
Extension Agreement in substantially the form of Exhibit H hereto (the
"Extension Agreement") duly completed and signed by the Company, the
Administrative Agent and all of the Banks which have responded affirmatively. No
extension of the Commitments pursuant to this Section 2.01(d) shall be legally
binding on any party hereto unless and until such Extension Agreement is so
executed and delivered by Banks having at least 66 2/3% of the aggregate amount
of the Commitments.

        (ii)        If any Bank rejects, or is deemed to have rejected, the
Borrower's proposal to extend its Commitment, (A) this Agreement shall terminate
on the Termination Date then in effect with respect to such Bank, (B) the
Borrower shall pay to such Bank on such Termination Date any amounts due and
payable to such Bank on such date and (C) the Borrower may, if it so elects,
designate a Person not theretofore a Bank and acceptable to the Administrative
Agent to become a Bank, or agree with an existing Bank that such Bank's
Commitment shall be increased, provided that the aggregate amount of the
Commitments following any designation or agreement may not exceed the aggregate
amount of the Commitments on the date hereof. Upon execution and delivery by the
Borrower and such replacement Bank or other Person of an instrument of
assumption in form and amount satisfactory to the Administrative Agent and
execution and delivery of the Extension Agreement pursuant to Section
2.01(d)(i), such existing Bank shall have a Commitment as therein set forth or
such other Person shall become a Bank with a Commitment as therein set forth and
all the rights and obligations of a Bank with such a Commitment hereunder.

20

        (iii)       The Administrative Agent shall promptly notify the Banks of
the effectiveness of each extension of the Commitments pursuant to this Section
2.01(d).

        Section 2.02. Competitive Bid Loans. (a) Subject to and upon the terms
and conditions herein set forth, each Bank severally agrees that any Borrower
may incur a Competitive Bid Loan in Dollars or in an Alternative Currency
pursuant to a Notice of Competitive Bid Borrowing from time to time on and after
the Effective Date and prior to the date which is the Business Day preceding the
date which is 30 days prior to the Termination Date, provided that the Total
Outstanding Amount, after giving effect to the Loan so requested and all other
Loans then requested which have not yet been funded, will not exceed the Total
Commitment then in effect. The determination required by the immediately
preceding sentence shall be made by the Administrative Agent in accordance with
the last paragraph of Section 2.01(a). Within the foregoing limits and subject
to the conditions set forth in this Agreement, Competitive Bid Loans may be
repaid and reborrowed in accordance with the provisions hereof. Competitive Bid
Loans made on any Funding Date shall be in Dollars, or in the requested
Alternative Currency, in an aggregate minimum amount of $10,000,000 (or the
Currency Equivalent thereof in any Alternative Currency) and in integral
multiples in the case of Loans denominated in Dollars, of $1,000,000 in excess
of such amount and, in the case of Loans denominated in an Alternative Currency,
in integral multiples of 1,000,000 units.

        (b) Whenever the Company or a Subsidiary Borrower desires to incur a
Competitive Bid Loan, it shall (i) in the case of the Company, deliver to the
Administrative Agent and each Bank, and (ii) in the case of a Subsidiary
Borrower, deliver to the Company (which shall deliver to the Administrative
Agent and each Bank), a Notice of Competitive Bid Borrowing, such notice to
specify in each case (A) the date of the proposed Competitive Bid Loan(s), (B)
the aggregate amount of the proposed Competitive Bid Loan(s), (C) the maturity
date for repayment of each Competitive Bid Loan to be made as part of such
Competitive Bid Loans (each of which maturity dates may not be later than the
Business Day prior to the Termination Date), (D) the currency of the proposed
Competitive Bid Loan(s) (which shall be Dollars or, in the case of a LIBOR
Auction, an Alternative Currency), (E) the Account of the Borrower for such
Loan(s), (F) the interest payment date or dates relating thereto, (G) whether
the Competitive Bid Loan(s) are to be Competitive Bid Absolute Rate Loans or
Competitive Bid LIBOR Loans, (H) the aggregate principal amount of Loans
outstanding in Dollars and in each Alternative Currency after giving effect to
the proposed Competitive Bid Loan(s) and all other Loans then requested which
have not yet been funded and (I) any other terms to be applicable to such
Competitive Bid Loan(s). A Notice of Competitive Bid Borrowing must be received
no later than 11:00 A.M. (New York City time) on (i) the fifth Business Day
prior to the date of the Borrowing proposed therein, in the case of a LIBOR
Auction or (ii) the

21

Business Day next preceding the date of Borrowing proposed therein, in the case
of an Absolute Rate Auction. No Notice of Competitive Bid Borrowing shall be
given earlier than three Business Days subsequent to the making of the last
Competitive Bid Loan.

        (c) Each Bank shall, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Loans to the applicable
Borrower as part of such proposed Competitive Bid Loan(s) by notifying the
Company, not later than (i) 2:00 P.M. (New York City time) on the fourth
Business Day prior to the proposed date of Borrowing, in the case of a LIBOR
Auction and (ii) 10:00 A.M. (New York City time) on the proposed date of
Borrowing, in the case of an Absolute Rate Auction (each such date being
hereinafter referred to as a "Reply Date"), of (i) the minimum amount and
maximum amount of each Competitive Bid Loan which such Bank would be willing to
make as part of such proposed Competitive Bid Loan(s) (which amounts may,
subject to the provisions of Section 2.01(a), exceed such Bank's Commitment);
provided that the minimum amount of any Bank's bid shall be at least $5,000,000
(or, in the case of a Competitive Bid Loan denominated in an Alternative
Currency, the Currency Equivalent thereof in such Alternative Currency), (ii) in
the case of a LIBOR Auction, the margin above or below the applicable
Eurocurrency Rate (the "Bid Margin") offered for each such Competitive Bid Loan,
expressed as a percentage (specified to the nearest 1/10,000th of 1%) to be
added to or subtracted from such base rate and (iii) in the case of an Absolute
Rate Auction, the rate of interest per annum (specified to the nearest
1/10,000th of 1%) (the "Absolute Rate") offered for each such Competitive Bid
Loan. If any Bank shall not notify the Company, before 2:00 P.M. or 10:00 a.m.
(New York City time), as the case may be, on the Reply Date of its offer of a
Competitive Bid Loan, such Bank shall be deemed not to be making an offer with
respect to such Competitive Bid Loan.

        (d) The Company shall, in turn, before 11:00 A.M. (New York City time)
on (i) the third Business Day prior to the proposed date of Borrowing, in the
case of a LIBOR Auction or (ii) the Reply Date, in the case of an Absolute Rate
Auction either

> >         (A) cancel such Competitive Bid Loan by giving the Administrative
> > Agent and each Bank notice to that effect (whereupon such Competitive Bid
> > Loan will not be made), or
> > 
> >         (B) accept one or more of the offers made by any Bank or Banks
> > pursuant to Section 2.02(c), in its sole discretion, by giving notice to the
> > Administrative Agent and such Bank of the amount of each Competitive Bid
> > Loan (which amount shall be equal to or greater than the minimum amount, and
> > equal to or less than the maximum amount, notified to the Company by such
> > Bank or Banks for such Competitive Bid Loan
> > 
> > 23
> > 
> > pursuant to Section 2.02(c)) to be made by such Bank as part of such
> > Competitive Bid Loan, and reject any remaining offers made by Banks pursuant
> > to Section 2.02(c) above by giving the Administrative Agent and such Bank
> > notice to that effect.

        (e) On the Funding Date of each Competitive Bid Loan, each Bank required
to participate therein will make available its share of such Competitive Bid
Loan (as specified in Section 2.02(d)) by causing funds in such amount to be
credited to the Account of the Borrower in same day funds (or, in the case of
any Alternative Currency, in such funds as may then be customary for the
settlement of international transactions in such Alternative Currency) not later
than 12:00 Noon (local time in the city in which the Borrower's Account is
located).

        (f) Each Competitive Bid Loan shall be payable on the maturity date
specified in the Notice of Competitive Bid Borrowing relating to such
Competitive Bid Loan.

        Section 2.03. Notices of Other Currencies. At any time, and from time to
time, any Borrower may request that a lawful currency, in addition to British
Pounds Sterling, Canadian Dollars and Euros, which is freely transferable and
freely convertible into Dollars be made an "Alternative Currency." Any such
request shall be made by such Borrower to the Administrative Agent and shall
specify the currency or currencies to be considered for addition to the list of
Alternative Currencies (each such request being an "Other Currency Notice").
Upon receipt of an Other Currency Notice, the Administrative Agent shall give
each Bank prompt notice thereof by telecopier (the "Agent's Other Currency
Notice"), which notice shall be in no event later than one Business Day after
receipt of such Other Currency Notice. Within ten Business Days of receipt of
the Agent's Other Currency Notice, each Bank shall notify the Administrative
Agent whether it consents to the addition of such other currency or currencies
to the list of Alternative Currencies. If any Bank does not respond to an
Agent's Other Currency Notice, it shall be deemed not to have consented to any
such addition. At the end of such ten Business Day period, the Administrative
Agent shall notify the requesting Borrower and each Bank as to whether all the
Banks have consented to the proposed addition and, in the event that all of the
Banks have so consented, as to the applicable page on the Telerate Service from
which the Eurocurrency Rate for such currency shall be calculated. If all of the
Banks have so consented, such currency or currencies shall be considered an
"Alternative Currency" for purposes of this Agreement; otherwise, it or they
shall not. No Borrower shall request any Loan in any currency which is the
subject of an Other Currency Notice until such currency has been made an
Alternative Currency pursuant to this Section.

        Section 2.04. Substitution of Euro for National Currency. If any
Alternative Currency is replaced by the Euro, unless otherwise agreed by the

23

Company, the Administrative Agent and the Banks, the Euro may be tendered in
satisfaction of any obligation denominated in such Alternative Currency at the
conversion rate specified in, or otherwise calculated in accordance with, the
regulations adopted by the Council of the European Union relating to the Euro.
No replacement of an Alternative Currency by the Euro shall discharge, excuse or
otherwise affect the performance of any obligation of the Borrower under this
Agreement.

        Section 2.05. Notices of Conversion/Continuation. (a) Subject to the
provisions of Section 2.12 hereof, the applicable Borrower shall have the option
(i) to convert at any time all or any part of its outstanding Base Rate Loans in
an aggregate minimum amount of $10,000,000 and integral multiples of $5,000,000
in excess of that amount, to Eurocurrency Rate Loans denominated in Dollars and
(ii) upon the expiration of any Interest Period applicable to outstanding
Eurocurrency Rate Loans, to continue all or any portion of such Eurocurrency
Rate Loans in an aggregate minimum amount of $10,000,000 (or the Currency
Equivalent thereof in any Alternative Currency) and integral multiples of, in
the case of Loans denominated in Dollars, $5,000,000 in excess of that amount
and, in the case of Loans denominated in an Alternative Currency, in integral
multiples of 5,000,000 units as Eurocurrency Rate Loans. The succeeding Interest
Period(s) of such converted or continued Eurocurrency Rate Loan shall commence
on the date of conversion in the case of clause (i) above and on the last day of
the Interest Period of the Eurocurrency Rate Loans to be continued in the case
of clause (ii) above.

The applicable Borrower shall deliver a Notice of Conversion/Continuation to the
Administrative Agent no later than 11:00 A.M. (New York City time) at least
three Business Days, in the case of a conversion into or continuation of
Eurocurrency Rate Loans denominated in Dollars and at least four Business Days,
in the case of a continuation of Eurocurrency Rate Loans denominated in an
Alternative Currency, in advance of the proposed conversion/continuation date. A
Notice of Conversion/Continuation shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount of
the Syndicated Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation and (iv) the requested Interest Period.

Except as provided in Section 2.12(d) hereof, a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurocurrency
Rate Loan shall be irrevocable on or after the related Interest Rate
Determination Date, and the applicable Borrower shall be bound to convert or
continue in accordance therewith.

        (b) Unless the applicable Borrower shall have given the Administrative
Agent (x) a timely Notice of Conversion/Continuation in accordance with the
provisions of Section 2.05(a) hereof with respect to Eurocurrency Rate Loans

24

outstanding or (y) written notice of such Borrower's intent to prepay
Eurocurrency Rate Loans, furnished not later than 11:00 A.M. (New York City
time) on the fourth Business Day prior to the last day of the Interest Period
with respect to such Eurocurrency Rate Loans, the applicable Borrower shall be
deemed to have requested that such Eurocurrency Rate Loans be continued for an
additional Interest Period of one month.

        Section 2.06. Registry. (a) The Administrative Agent shall maintain a
register (the "Register") on which it will record the Commitment of each Bank,
each Loan made by such Bank to each Borrower, each repayment of any Loan made by
such Bank, the stated amount of each Letter of Credit and the principal amount
of each Bank's outstanding Letter of Credit Liabilities. Any such recordation by
the Administrative Agent on the Register shall constitute prima facie evidence
thereof, absent manifest error. Each Bank shall record on its internal records
(including computerized systems) the foregoing information as to its own
Commitment, Loans and Letter of Credit Liabilities. Failure to make any such
recordation, or any error in such recordation, shall not affect each Borrower's
obligations hereunder in respect of the Loans made to such Borrower and in
respect of the Letters of Credit issued upon the request of such Borrower.

        (b) Each Borrower hereby agrees that, upon the request of the
Administrative Agent if so instructed by any Bank at any time, such Bank's Loans
shall be evidenced by a promissory note of such Borrower substantially in the
form of Exhibit A hereto (a "Note"). The Note issued to each Bank pursuant to
this Section 2.06(b) shall (i) be payable to the order of such Bank, (ii) be
payable in the principal amount of the denominated currency of the outstanding
Loans evidenced thereby, (iii) provide that all Loans then outstanding shall be
repaid on the date as provided herein, (iv) bear interest as provided in the
appropriate clause of Section 2.08 hereof, (v) be entitled to the benefits of
this Agreement, and (vi)have attached thereto a schedule (a "Loans and Principal
Payments Schedule") substantially in the form of the Schedule to Exhibit A
hereto. At the time of the making of each Loan or principal payment in respect
thereof, each Bank may, and is hereby authorized to, make a notation on the
Loans and Principal Payments Schedule of the date and the amount of such Loan or
payment, as the case may be. Notwithstanding the foregoing, the failure to make
a notation with respect to the making of any Loan, shall not limit or otherwise
affect the obligation of the Borrower hereunder or under the applicable Note
with respect to such Loan and payments of principal by the Borrower shall not be
affected by the failure to make a notation thereof on the appropriate Loans and
Principal Payments Schedule.

        Section 2.07. Pro Rata Borrowings. The Syndicated Loans comprising each
Borrowing under this Agreement shall be made by the Banks simultaneously and
each Bank's Syndicated Loan shall be equal to such Bank's pro rata Share of such
Borrowing. It is understood that no Bank shall be responsible for any default by
any other Bank in its obligation to make a Loan hereunder and that

25

each Bank shall be obligated to make the Loans provided to be made by it
hereunder subject to the terms hereof, regardless of the failure of any other
Bank to fulfill its commitment to make Loans hereunder. If, as a result of an
error in the determination of any Bank's pro rata Share of a Borrowing with
respect to a Syndicated Loan, a Bank makes a Syndicated Loan in excess of its
pro rata Share (an "Erroneous Loan") the applicable Borrower shall, upon the
request of the Administrative Agent, repay a portion of such Syndicated Loan
equal to such excess or, within two days of receiving written notice of such
error, correct such error by effecting a Borrowing of Syndicated Loans having a
comparable maturity to the then remaining maturity of the Erroneous Loan (a
"Correcting Loan") and allocating the Correcting Loan among the Banks such that,
after such allocation, the sum of the principal amounts of the Erroneous Loan
and the Correcting Loan held by each Bank shall represent such Bank's pro rata
Share of the sum of the aggregate principal amounts of the Erroneous Loans and
the Correcting Loans held by all Banks; provided, however, that the Borrower may
not incur Correcting Loans if, after giving effect to such Correcting Loans, the
outstanding Syndicated Loans of any Bank shall exceed such Bank's Commitment or
if the aggregate principal amount of all Loans outstanding would exceed the
Total Commitment then in effect. Borrowings of Correcting Loans shall be subject
to all of the terms and conditions of Borrowings hereunder.

        Section 2.08. Interest. (a) Rate of Interest on Loans.

> >     (i) Each Borrower agrees to pay interest in respect of the unpaid
> > principal amount of each Syndicated Loan made to it from and including the
> > date made to but not including the date repaid.
> > 
> > >         (A) Each Eurocurrency Rate Loan shall bear interest on the unpaid
> > > principal amount thereof for the applicable Interest Period at an interest
> > > rate per annum equal to the sum of the Eurocurrency Margin plus the
> > > applicable Eurocurrency Rate.
> > > 
> > >         (B) Each Base Rate Loan shall bear interest on the unpaid
> > > principal thereof at an interest rate per annum equal to the applicable
> > > Base Rate.
> > 
> >     (ii) Each Borrower agrees to pay interest in respect of the unpaid
> > principal amount of each Competitive Bid Loan made to it from and including
> > the date made to but not including the date repaid.
> > 
> > >         (A) Each Competitive Bid LIBOR Loan shall bear interest on the
> > > outstanding principal amount thereof, for the Interest Period applicable
> > > thereto, at a rate per annum equal to the sum of the Eurocurrency Rate for
> > > such Interest Period plus (or
> > > 
> > > > 26
> > > 
> > > minus) the Bid Margin quoted by the Bank making such Loan in accordance
> > > with Section 2.02(b).
> > > 
> > >         (B) Each Competitive Bid Absolute Rate Loan shall bear interest on
> > > the outstanding principal amount thereof, for the Interest Period
> > > applicable thereto, at a rate per annum equal to the Absolute Rate quoted
> > > by the Bank making such Loan in accordance with Section 2.02(b).

        The Administrative Agent shall determine each interest rate applicable
to the Loans hereunder in accordance with Section 2.12(a). The Administrative
Agent shall give prompt notice to the applicable Borrower and Banks of each rate
of interest so determined, and its determination thereof shall be conclusive in
the absence of manifest error.

        (b) Interest Periods. In connection with each Eurocurrency Rate Loan and
Competitive Bid Loan, the applicable Borrower shall elect an interest period
(each an "Interest Period") to be applicable to such Eurocurrency Rate Loan or
Competitive Bid Loan, as the case may be. The Interest Period (i) with respect
to each Eurocurrency Rate Loan shall be either a one, two, three or six month
period, (ii) with respect to each Competitive Bid LIBOR Loan shall be a whole
number of months as specified by the Borrower in the Notice of Competitive Bid
Borrowing and (iii) with respect to each Competitive Bid Absolute Rate Loan
shall be such number of days (but not less than seven days) as specified by the
Borrower in the Notice of Competitive Bid Borrowing; provided that:

>         (A) the Interest Period for each Eurocurrency Rate Loan and
> Competitive Bid Loan shall commence on the date of such Loan;
> 
>         (B) if an Interest Period would otherwise expire on a day which is not
> a Business Day, such Interest Period shall expire on the next succeeding
> Business Day; provided that if any Interest Period would otherwise expire on a
> day which is not a Business Day but is a day of the month after which no
> further Business Day occurs in such month, such Interest Period shall expire
> on the next preceding Business Day;
> 
>         (C) any Interest Period which begins on the last Business Day of a
> calendar month (or on a day for which there is no numerically corresponding
> day in the calendar month at the end of such Interest Period) shall end on the
> last Business Day of such ending calendar month;
> 
>         (D) no Interest Period shall extend beyond the Termination Date; and
> 
>         (E) there shall be no more than 30 Interest Periods outstanding at any
> time.

27

        (c) Interest Payments. Interest shall be payable on each (i) Syndicated
Loan in arrears on each Interest Payment Date applicable to that Loan, and (ii)
Competitive Bid Loan, at such times as agreed to by the applicable Borrower and
the Bank making such Competitive Bid Loan (which shall be the scheduled maturity
date of such Loan if less than 180 days after the making of such Loan), and in
each case upon any prepayment of that Loan (to the extent accrued on the amount
being prepaid) and when due and payable (whether at maturity, by acceleration or
otherwise).

        (d) Computation of Interest. Interest on Eurocurrency Rate Loans (other
than Eurocurrency Rate Loans denominated in British Pounds Sterling) shall be
computed on the basis of a 360-day year and the actual number of days elapsed in
the period during which it accrues and interest on Base Rate Loans and
Eurocurrency Rate Loans denominated in British Pounds Sterling shall be computed
on the basis of a 365-day year and the actual number of days elapsed in the
period during which it accrues. Interest on a Competitive Bid Loan shall be
computed on the basis set forth in the applicable Notice of Competitive Bid
Borrowing. In computing interest on any Loan, the date of the making of the Loan
or, in the case of a Eurocurrency Rate Loan, the first day of an Interest
Period, as the case may be, shall be included and the date of payment or the
expiration of an Interest Period, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day's
interest shall be paid on that Loan.

        (e) Post-Maturity Interest. Any principal payments on the Loans not paid
when due and, to the extent permitted by applicable law, any interest payment on
the Loans not paid when due, in each case whether at stated maturity, by notice
of prepayment, by acceleration or otherwise, shall thereafter bear interest
payable upon demand at a rate per annum equal to the sum of 2% plus the higher
of (i) the rate of interest applicable to such Loans or (ii) the rate of
interest otherwise payable under this Agreement for Base Rate Loans.

        Section 2.09. Commissions and Fee. (a) Facility Fees.

>         (i) The Company shall pay to the Administrative Agent for the account
> of the Banks a facility fee in Dollars at the Facility Fee Rate accrued from
> and including the Effective Date to but not including the Termination Date on
> the daily average aggregate amount of the Commitments (whether used or
> unused).
> 
>         (ii) Such facility fees shall be computed on the basis of a year of
> 360 days and paid for the actual number of days elapsed. Such facility fees
> shall be paid quarterly in arrears on each March 31, June 30, September 30 and
> December 31 and upon the date of termination of the Commitments in their
> entirety (and, if later, the date the Loans shall be

28

> repaid in their entirety). From the effective date of any termination or
> reduction of Commitments, such facility fees shall cease to accrue or be
> correspondingly reduced. If the Commitments are terminated in their entirety
> or reduced, facility fees accrued on the total Commitments, or accrued on the
> aggregate amount of the reduction of the Commitments (in the case of such a
> reduction), shall be payable on the effective date of such termination or
> reduction.

        (b) Letter of Credit Fees. The Company shall pay (i) to the
Administrative Agent for the account of the Banks ratably a letter of credit fee
accruing daily on the aggregate undrawn amount of all outstanding Letters of
Credit at a rate per annum equal to the Fully Drawn Margin for such day and (ii)
to each Issuing Bank for its own account, a letter of credit fronting fee
accruing daily on the aggregate amount then available for drawing under all
Letters of Credit issued by such Issuing Bank at such rate as may be mutually
agreed between the Company and such Issuing Bank from time to time. Such letter
of credit fees shall be paid quarterly in arrears on each March 31, June 30,
September 30 and December 31 and upon the date of termination of the Commitments
in their entirety (and, if later, the date the Letter of Credit Liabilities
shall be reduced to zero).

        (c) Administrative Fees. The Company agrees to pay to the Administrative
Agent an annual fee (the "Administrative Fee") in Dollars in an amount equal to
the amount previously agreed to in writing by the Company and the Administrative
Agent. Such Administrative Fee shall be payable quarterly in advance commencing
on the date of this Agreement and on each successive quarterly anniversary of
such date, so long as any Loan or Commitment is outstanding on such date;
provided that if the Company shall terminate the Commitments in their entirety
pursuant to Section 2.12(a) prior to the Termination Date, a pro rata portion of
the Administrative Fee relating to the period from the Termination Date to the
end of the applicable quarter shall be refundable.

        (d) Time of Payment. The Company shall make payment of each Bank's
facility and letter of credit fees and of the Administrative Agent's
Administrative Fee hereunder, not later than Noon (New York City time) on the
date when due in Dollars and in immediately available funds, to the
Administrative Agent at its New York Office. Upon receipt of any amount
representing facility or letter of credit fees paid pursuant to this Section
2.09, the Administrative Agent shall pay such amount to the Banks based upon
their respective pro rata Shares.

Section 2.10. Reductions in Commitments; Repayments and Payments. (a) Reductions
of Total Commitment. After the Effective Date, the Company shall have the right,
upon at least three Business Days' prior irrevocable written

29

notice to the Administrative Agent, who will promptly notify the Banks thereof,
by telephone confirmed in writing, without premium or penalty, to reduce or
terminate the Total Commitment, in whole at any time or in part from time to
time, in minimum aggregate amounts of $10,000,000 (unless the Total Commitment
at such time is less than $10,000,000, in which case, in an amount equal to the
Total Commitment at such time) and, if such reduction is greater than
$10,000,000, in integral multiples of $5,000,000 in excess of such amount,
provided that (a) any such reduction of the Total Commitment shall apply to the
Commitment of each Bank in accordance with its pro rata Share of the aggregate
of such reduction, (b) any such reduction in the Total Commitment shall be
permanent (it being understood that nothing in this Section 2.10(a) shall
prevent an increase in the Commitments in accordance with Section 2.02(d)(ii))
and (c) after giving effect to any such reduction, the Total Commitment shall
equal or exceed the Total Outstanding Amount.

        (b) Voluntary Prepayments.

>         (i) Subject, in the case of any Eurocurrency Rate Loan, to Section
> 2.12(e), the applicable Borrower shall have the right to prepay any Syndicated
> Loan in whole at any time or in part from time to time without premium or
> penalty in an aggregate minimum amount of $10,000,000 (or the Currency
> Equivalent thereof) and integral multiples of $1,000,000 (or in the case of
> Loans denominated in an Alternative Currency, in integral multiples of
> 1,000,000 units) in excess of that amount or, if less, the outstanding
> principal amount of such Loan. The applicable Borrower shall give notice (by
> telex or telecopier, or by telephone (confirmed in writing promptly
> thereafter)) (which shall be irrevocable) to the Administrative Agent and each
> Bank of each proposed prepayment hereunder, (x) with respect to Base Rate
> Loans, not later than 10:30 A.M. on the Business Day preceding the day of the
> proposed repayment and (y) with respect to Eurocurrency Rate Loans, at least
> four Business Days prior to the day of the proposed prepayment, and in each
> case shall specify the proposed prepayment date (which shall be a Business
> Day), the aggregate principal amount of the proposed prepayment and what Loans
> are to be prepaid.
> 
>         (ii) No Borrower may prepay all or any portion of the principal amount
> of any Competitive Bid Loan prior to the maturity thereof.

        (c) Mandatory Repayments.

>         (i) The Administrative Agent shall calculate the Total Outstanding
> Amount on (A) the date four Business Days in advance of any proposed Borrowing
> consisting of Eurocurrency Rate Loans or Competitive Bid LIBOR Loans, (B) the
> date one Business Day in advance

30

> of a proposed Borrowing consisting of Base Rate Loans or Competitive Bid
> Absolute Rate Loans, (C) the date of any Redenomination, (D) the last day of
> any Interest Period and (E) the last Business Day of any March, June,
> September or December. If the Total Outstanding Amount on any such date
> exceeds the amount equal to the product of 105% and the Total Commitment, the
> Borrowers jointly and severally shall immediately following notice from the
> Administrative Agent thereof prepay to the Administrative Agent the amount
> equal to the difference between the Total Outstanding Amount and the Total
> Commitment.
> 
>         (ii) Each Borrower shall repay to the relevant Bank (which shall
> promptly furnish notice thereof to the Administrative Agent) the unpaid
> principal amount of each Competitive Bid Loan made by such Bank hereunder on
> the maturity date with respect thereto and shall repay to the Administrative
> Agent the unpaid principal amount of each Syndicated Loan on the dates as
> provided herein, in each case, together with all accrued and unpaid interest
> thereon. Upon obtaining knowledge of an Event of Default, a Potential Event of
> Default, or any other default with respect to a Competitive Bid Loan, the Bank
> which made such Competitive Bid Loan shall notify the Administrative Agent
> thereof.

        (d) Interest on Principal Amounts Prepaid. All prepayments under this
Section 2.10 shall be made together with accrued and unpaid interest to the date
of such prepayment on the principal amount prepaid and any other amounts payable
pursuant to Section 2.12(e) of this Agreement.

        (e) Method and Place of Payment. Except as otherwise specifically
provided herein, all payments to be made by the applicable Borrower on account
of principal and interest on each Loan shall be made without setoff or
counterclaim by causing funds in an amount equal to each such payment to be
credited to the Account of the Administrative Agent, in the case of a Syndicated
Loan for the ratable account of each Bank, and to the Account of the relevant
Bank, in the case of a Competitive Bid Loan, in each case not later than 12:00
Noon (local time in the city in which the relevant Account is located) on the
date when due and shall be made in the currency in which such Loan is
denominated in same day funds (or, in the case of any Alternative Currency, in
such funds as may then be customary for the settlement of international
transactions in such Alternative Currency). Whenever any payment with respect to
any Loan shall be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension; provided, however, that with respect to Eurocurrency Rate Loans
and Competitive Bid LIBOR Loans, if the next succeeding Business Day falls in
another calendar month, such payments shall be made on the next preceding
Business Day. The Administrative Agent shall remit to each Bank its pro rata
Share of all such

31

payments received in collected funds by the Administrative Agent for the account
of such Bank in respect of which such payment is made. Such payments shall be
made to the Account of each Bank. Upon receipt of any principal payment with
respect to a Competitive Bid Loan, the receiving Bank shall promptly (and in any
event within one Business Day thereof) notify the Administrative Agent with
respect thereto.

        (f) Net Payments.

>         (i) All payments by the applicable Borrower or the Company under this
> Agreement shall be made without setoff or counterclaim and (unless, in the
> case of Competitive Bid Loans only, otherwise agreed to between the Borrower
> and the Bank making any such Competitive Bid Loan), in such amounts as may be
> necessary in order that all such payments (after deduction or withholding for
> or on account of any present or future taxes, levies, imposts, duties or other
> charges of whatsoever nature imposed by any Governmental Authority, other than
> any tax on or measured by the net income of a Bank pursuant to the income tax
> laws of the United States or of the jurisdictions where such Bank's principal
> or Applicable Lending Office is located (collectively, "Taxes")) shall not be
> less than the amounts otherwise specified to be paid under this Agreement. If
> the applicable Borrower or the Company is required by law to make any
> deduction or withholding from any payment due hereunder, then the amount
> payable will be increased to such amount which, after deduction from such
> increased amount of all amounts required to be deducted or withheld therefrom,
> will not be less than the amount otherwise due and payable. Without prejudice
> to the foregoing, if any Bank or the Administrative Agent is required to make
> any payment on account of Taxes, the Company will, upon notification by the
> Bank or the Administrative Agent promptly indemnify such person against such
> Taxes, together with any interest, penalties and expenses payable or incurred
> in connection therewith. The Company shall also reimburse each Bank, upon the
> written request of such Bank, for taxes imposed on or measured by the net
> income of such Bank pursuant to the laws of the United States of America, any
> State or political subdivision thereof, or the jurisdiction in which the
> principal office or lending office of such Bank is located or under the laws
> of any political subdivision or taxing authority of any such jurisdiction as
> such Bank shall determine are payable by such Bank in respect of Taxes paid to
> or on behalf of such Bank pursuant to Article 2. For purposes of this Section,
> the term "Taxes" includes interest, penalties and expenses payable or incurred
> in connection therewith. A certificate as to any additional amounts payable to
> a Bank under this Section 2.10(f) submitted to the Company by such Bank shall,
> absent manifest error, be final, conclusive and binding for all purposes upon
> all parties hereto. With respect to each deduction or withholding for or on
> 
> > 32
> 
> account of any Taxes, the Company shall promptly furnish to each Bank such
> certificates, receipts and other documents as may be required (in the judgment
> of such Bank) to establish any tax credit to which such Bank may be entitled.
> 
>         (ii) Each Bank shall supply to the Company, within a reasonable period
> after the date of execution of this Agreement, executed copies of Internal
> Revenue Service Form W-8ECI or W-8BEN (which indicates that the respective
> Bank is entitled to receive interest exempt from United States withholding
> tax) or any successor Forms, and shall update such Forms as necessary in order
> to retain their effectiveness, to the extent each such Bank is legally
> entitled to execute and deliver either of such Forms.
> 
>         (iii) With respect to any Taxes which are paid by any Borrower in
> accordance with the provisions of this Section 2.10(f), each Bank receiving
> the benefits of such payments of Taxes hereby agrees to pay to such Borrower
> any amounts refunded to such Bank which such Bank determines in its sole
> discretion to be a refund in respect of such Taxes.

        (g) Order of Payment. Subject to the last sentence of this Section
2.10(g), all payments made by the applicable Borrower to the Administrative
Agent (other than payments to the Administrative Agent in its capacity as a Bank
which has made Competitive Bid Loans to such Borrower and or in connection with
any fee or indemnification payments not specifically designated under the terms
of this Agreement as being for the benefit of the Banks) shall be applied by the
Administrative Agent, on behalf of each Bank based on its pro rata Share, (i)
first, to the payment of expenses referred to in Section 10.02 hereof, (ii)
second, to the payment of the fees referred to in Section 2.09 hereof, (iii)
third, to the payment of accrued and unpaid interest on such Bank's Base Rate
Loans until all such accrued interest has been paid, (iv) fourth, to the payment
of accrued and unpaid interest on such Bank's Eurocurrency Rate Loans until all
such accrued interest has been paid, (v) fifth, to the payment of the unpaid
principal amount of such Bank's Base Rate Loans, and (vi) sixth, to the payment
of the unpaid principal amount of such Bank's Eurocurrency Rate Loans.
Notwithstanding the foregoing, upon the occurrence and during the continuance of
a Potential Event of Default or an Event of Default, all payments made by the
applicable Borrower with respect to Loans shall be made to the Administrative
Agent and after being applied in accordance with clauses (i) and (ii) of this
Section 2.10(g), shall be paid to the Banks pro rata based upon the aggregate
principal amount of Loans outstanding made by each Bank, and the payments
allocable to Syndicated Loans shall then be applied in accordance with clauses
(iii), (iv) and (v) of this Section 2.10(g).

33

        Section 2.11. Use of Proceeds. The proceeds of the Loans made or the
Letters of Credit issued by the Banks to the Borrowers may be used for
acquisitions, repurchases of capital stock of the Company, the funding of
dividends payable to shareholders of the Company and for general corporate
purposes of the Borrowers.

        Section 2.12. Special Provisions Governing Eurocurrency Rate Loans
and/or Competitive Bid Loans. Notwithstanding any other provisions of this
Agreement, the following provisions shall govern with respect to Eurocurrency
Rate Loans and Competitive Bid Loans as to the matters covered, unless, in the
case of Competitive Bid Loans, otherwise agreed to between the Borrower and the
Bank making any such Competitive Bid Loan:

>         (a) Determination of Interest Rate. As soon as practicable after 10:00
> A.M. (New York City time) on an Interest Rate Determination Date, the
> Administrative Agent shall determine (which determination shall, absent
> manifest error, be final, conclusive and binding upon all parties) the
> interest rate which shall apply to the Eurocurrency Rate Loans and the
> Competitive Bid LIBOR Loans for which an interest rate is then being
> determined for the applicable Interest Period and shall promptly give notice
> thereof (in writing or by telephone confirmed in writing) to the Borrower
> requesting such Eurocurrency Loan or Competitive Bid LIBOR Loan and to each
> Bank.
> 
>         (b) Substituted Rate of Borrowing. In the event that on any Interest
> Rate Determination Date any Bank (including the Administrative Agent) shall
> have determined (which determination shall be final and conclusive and binding
> upon all parties but, with respect to the following clauses (i) and (ii)(b),
> shall be made only after consultation with the Company and the Administrative
> Agent) that:
> 
> >         (i) by reason of any changes arising after the date of this
> > Agreement affecting the Eurocurrency market or affecting the position of
> > that Bank in such market, adequate and fair means do not exist for
> > ascertaining the applicable interest rate by reference to the Eurocurrency
> > Rate with respect to the Eurocurrency Rate Loans or Competitive Bid LIBOR
> > Loans as to which an interest rate determination is then being made; or
> > 
> >         (ii) by reason of (a) any change (including any changes proposed or
> > published prior to the date hereof) after the date hereof in any applicable
> > law or any governmental rule, regulation or order (or any interpretation or
> > administration thereof and including the introduction of any new law or
> > governmental rule, regulation or order (including any thereof proposed or
> > published, prior to the
> > 
> > > > 34
> > 
> > date hereof)) or (b) other circumstances affecting that Bank or the
> > Eurocurrency market or the position of that Bank in such market (such as,
> > for example, but not limited to, official reserve requirements required by
> > Regulation D to the extent not compensated pursuant to Section 2.14), the
> > Eurocurrency Rate shall not represent the effective pricing to that Bank for
> > deposits in the applicable currency of comparable amounts for the relevant
> > period;

then, and in any such event, that Bank shall be an Affected Bank and it shall
promptly (and in any event as soon as possible after being notified of a
Borrowing) give notice (by telephone confirmed in writing) to the applicable
Borrower and the Administrative Agent (which notice the Administrative Agent
shall promptly transmit to each other Bank) of such determination. Thereafter,
such Borrower shall pay to the Affected Bank with respect to such Eurocurrency
Rate Loans or Competitive Bid LIBOR Loans, upon written demand therefor, but
only if such demand is made within 30 days of the end of the Interest Period for
such Interest Rate Determination Date, such additional amounts (in the form of
an increased rate of, or a different method of calculating, interest or
otherwise as the Affected Bank in its sole discretion shall reasonably
determine) as shall be required to cause the Affected Bank to receive interest
with respect to such Affected Bank's Eurocurrency Rate Loans or Competitive Bid
LIBOR Loans for the Interest Period following that Interest Rate Determination
Date (such Interest Period being an "Affected Interest Period") at a rate per
annum equal to the Eurocurrency Margin or Bid Margin in excess of the effective
pricing to the Affected Bank for deposits in the applicable currency to make or
maintain Eurocurrency Rate Loans or Competitive Bid LIBOR Loans, as the case may
be. A certificate as to additional amounts owed the Affected Bank, showing in
reasonable detail the basis for the calculation thereof, submitted in good faith
to the applicable Borrower and the Administrative Agent by the Affected Bank
shall, absent manifest error, be final, conclusive and binding for all purposes.

        (c) Required Termination and Prepayment. In the event that on any date
any Bank shall have reasonably determined (which determination shall be final
and conclusive and binding upon all parties) that the making or continuation of
its Eurocurrency Rate Loans in any currency (i) has become unlawful by, or would
be inconsistent with, compliance by that Bank in good faith with any law,
governmental rule, regulation or order (whether or not having the force of law
and whether or not failure to comply therewith would be unlawful), or (ii) has
become impracticable as a result of a contingency occurring after the date of
this Agreement which materially and adversely affects the Eurocurrency market
for such currency, then, and in any such event, that Bank shall be an Affected
Bank and it shall promptly give notice (by telephone confirmed in writing) to
the applicable Borrower and the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each Bank) of that
determination.

35

Subject to the prior withdrawal of a Notice of Syndicated Borrowing or
prepayment of the Eurocurrency Rate Loans of the Affected Bank as contemplated
by the following Section 2.12(d) hereof, the obligation of the Affected Bank to
make Eurocurrency Rate Loans denominated in the affected currency during any
such period shall be terminated at the earlier of the termination of the
Interest Period then in effect or when required by law and the applicable
Borrower shall no later than the termination of the Interest Period in effect at
the time any such determination pursuant to this Section 2.12(c) is made or
earlier, when required by law, repay Eurocurrency Rate Loans of the Affected
Bank denominated in the affected currency together with all interest accrued
thereon.

        (d) Options of the Borrowers. In lieu of paying an Affected Bank such
additional moneys as are required by Section 2.12(b), 2.12(i), 2.13 or 2.14
hereof or the prepayment of an Affected Bank required by Section 2.12(c), hereof
but in no event in derogation of Section 2.12(e) hereof, any Borrower may
exercise any one of the following options:

>         (i) If the determination by an Affected Bank relates only to
> Eurocurrency Rate Loans then being requested by such Borrower pursuant to a
> Notice of Syndicated Borrowing or a Notice of Conversion/Continuation, the
> Borrower may by giving notice (by telephone confirmed in writing) to the
> Administrative Agent (who shall promptly give similar notice to each Bank) no
> later than the date immediately prior to the date on which such Eurocurrency
> Rate Loans are to be made, continued or converted withdraw as to the Affected
> Bank that Notice of Syndicated Borrowing or Notice of Conversion/Continuation,
> as the case may be; or
> 
>         (ii) If the determination by an Affected Bank relates only to
> Competitive Bid LIBOR Loans then being requested by such Borrower pursuant to
> a Notice of Competitive Bid Borrowing, the Borrower may by giving notice (by
> telephone confirmed in writing) to the Administrative Agent (who shall
> promptly give similar notice to each Bank) no later than the date immediately
> prior to the date on which such Competitive Bid LIBOR Loans are to be made,
> withdraw as to the Affected Bank that Notice of Competitive Bid Borrowing;
> 
>         (iii) If the determination by an Affected Bank relates only to Loans
> made in an Alternative Currency, the Borrower may if permitted by law
> Redenominate such Loans (subject to the prepayment provisions of Section
> 2.10(c) of this Agreement) in accordance with Section 2.12(m) of this
> Agreement into Dollars or such other Alternative Currency as to which such
> circumstances do not exist;

36

>         (iv) If the determination by an Affected Bank relates only to Loans
> made in Dollars, upon written notice to the Administrative Agent and each
> Bank, such Borrower may terminate the obligations of the Banks to make Loans
> as, and to convert Loans into, Eurocurrency Rate Loans denominated in Dollars
> and in such event, the Borrower shall, prior to the time any payment pursuant
> to Section 2.12(c) hereof is required to be made or, if the provisions of
> Section 2.12(d) hereof are applicable, at the end of the then current Interest
> Period, convert all of such Eurocurrency Rate Loans into Base Rate Loans; or
> 
>         (v) Such Borrower may give notice (by telephone confirmed in writing)
> to the Affected Bank and the Administrative Agent (who shall promptly give
> similar notice to each Bank) and require the Affected Bank to make the
> Eurocurrency Rate Loan or Competitive Bid LIBOR Loan then being requested (if
> denominated in Dollars) as a Base Rate Loan or to continue to maintain its
> outstanding Base Rate Loan then the subject of a Notice of
> Conversion/Continuation as a Base Rate Loan or to convert its Eurocurrency
> Rate Loan then outstanding that is so affected (if denominated in Dollars)
> into a Base Rate Loan at the end of the then current Interest Period (or at
> such earlier time as prepayment is otherwise required to be made pursuant to
> Section 2.12(c) hereof), that notice to pertain only to the Loans of the
> Affected Bank and to have no effect on the obligations of the other Banks to
> make or maintain Eurocurrency Rate Loans or to convert Base Rate Loans into
> Eurocurrency Rate Loans.

        (e) Compensation. The Company shall compensate each Bank, upon written
request by that Bank (which request shall set forth in reasonable detail the
basis for requesting such amounts), for all reasonable losses, expenses and
liabilities (including, without limitation, any interest paid by that Bank to
lenders of funds borrowed by it to make or carry its Eurocurrency Rate Loans and
Competitive Bid Loans and any loss (other than loss of margins) sustained by
that Bank in connection with the re-employment of such funds), which that Bank
may sustain with respect to any Borrower's Eurocurrency Rate Loans or
Competitive Bid Loans if for any reason (other than a default or error by that
Bank) (i) a borrowing of any Eurocurrency Rate Loan or Competitive Bid Loan does
not occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or a telephonic request for borrowing, (ii) any
repayment or conversion of any of such Bank's Eurocurrency Rate Loans or
Competitive Bid Loans occurs on a date which is not the last day of the Interest
Period applicable to that Eurocurrency Rate Loan or Competitive Bid Loan (if
applicable), (iii) any repayment of any such Bank's Eurocurrency Rate Loans or
Competitive Bid Loans is not made on any date specified in a notice of repayment
given by the Borrower, or (iv) as a consequence of any other failure by the
Borrower to repay such Bank's Eurocurrency Rate Loans or Competitive Bid Loans
when required by the terms of this Agreement.

37

        (f) Quotation of Eurocurrency Rate. Anything herein to the contrary
notwithstanding, if on any Interest Rate Determination Date no Eurocurrency Rate
is available by reason of the failure or inability of all Reference Banks to
provide offered quotations to the Administrative Agent in accordance with the
definition of "Eurocurrency Rate", the Administrative Agent shall give the
applicable Borrowers and each Bank prompt notice thereof and the Syndicated
Loans requested shall be made as Base Rate Loans.

        (g) Affected Bank's Obligation to Mitigate. Each Bank agrees that, as
promptly as practicable after it becomes aware of the occurrence of an event or
the existence of a condition that would cause it to be an Affected Bank under
Section 2.12(b) or 2.12(c) hereof, it will, to the extent not inconsistent with
such Bank's internal policies, use reasonable efforts to make, fund or maintain
the affected Loans of such Bank through another Applicable Lending Office if as
a result thereof the additional moneys which would otherwise be required to be
paid in respect of such Loans pursuant to Section 2.12(b) hereof would be
materially reduced or the illegality or other adverse circumstances which would
otherwise require prepayment of such Loans pursuant to Section 2.12(c) hereof
would cease to exist and if, as determined by such Bank, in its sole discretion,
the making, funding or maintaining of such Loans through such other Applicable
Lending Office would not otherwise materially adversely affect such Loans or
such Bank. The Company hereby agrees to pay all reasonable expenses incurred by
any Bank in utilizing another Applicable Lending Office pursuant to this Section
2.10(g).

        (h) Booking of Loans. Each Loan shall be booked by the Bank making such
Loan at, to, or for the account of, its Applicable Lending Office for such Loan.

        (i) Increased Costs. Except as provided in Section 2.12(b), if, by
reason of (x) after the date hereof, the introduction of or any change
(including, without limitation, any change by way of imposition or increase of
reserve requirements) in or in the interpretation of any law or regulation
(whether or not proposed or published prior to the date hereof), or (y) the
compliance with any guideline or request from any central bank or other
Governmental Authority or quasi governmental authority exercising control over
banks or financial institutions generally (whether or not having the force of
law):

>         (i) any Bank (or its Applicable Lending Office) shall be subject to
> any tax, duty or other charge with respect to its Eurocurrency Rate Loans or
> Competitive Bid Loans or Letters of Credit or its obligation to make
> Eurocurrency Rate Loans or Competitive Bid Loans or its obligations hereunder
> in respect of Letters of Credit, or shall change the basis of taxation of
> payments to any Bank of the principal of or interest on its Eurocurrency Rate
> Loans or Competitive Bid Loans or Letters of Credit or its obligation to make
> Eurocurrency Rate Loans or Competitive

38

> Bid Loans or its obligations hereunder in respect of Letters of Credit (except
> for changes in the rate of tax on the overall net income of such Bank or its
> Applicable Lending Office imposed by the jurisdiction in which such Bank's
> principal executive office or Applicable Lending Office is located); or
> 
>         (ii) any reserve (including, without limitation, any imposed by the
> Board), special deposit or similar requirement against assets of, deposits
> with or for the account of, or credit (including letters of credit and
> participations therein) extended by, any Bank's Applicable Lending Office
> shall be imposed or deemed applicable or any other condition affecting its
> Eurocurrency Rate Loans or Competitive Bid Loans or Letters of Credit or its
> obligation to make Eurocurrency Rate Loans or Competitive Bid Loans or its
> obligations hereunder in respect of Letters of Credit shall be imposed on any
> Bank or its Applicable Lending Office or the interbank Eurocurrency market;

and as a result thereof there shall be any increase in the cost to that Bank of
agreeing to make or making, funding or maintaining Eurocurrency Rate Loans or
Competitive Bid Loans or of issuing or participating in any Letters of Credit
(except to the extent such Bank is entitled to compensation therefor during the
relevant Interest Period pursuant to Section 2.14), or there shall be a
reduction in the amount received or receivable by that Bank or its Applicable
Lending Office or such Issuing Bank, then the Borrower shall from time to time,
upon written notice from and demand by that Bank or Issuing Bank (which shall be
promptly furnished upon the Banks being made subject thereto) (with a copy of
such notice and demand to the Administrative Agent), pay to the Administrative
Agent for the account of that Bank or Issuing Bank, within five Business Days
after the date specified in such notice and demand, additional amounts
sufficient to indemnify that Bank or Issuing Bank against such increased cost. A
certificate as to the basis for and calculation of the amount of such increased
cost, submitted to the Borrower and the Administrative Agent by that Bank or
Issuing Bank, shall, absent manifest error, be final, conclusive and binding for
all purposes.

        (j) Assumption Concerning Funding of Eurocurrency Rate Loans.
Calculation of all amounts payable to a Bank under this Section 2.12 in respect
of a Eurocurrency Rate Loan shall be made as though that Bank had actually
funded its Eurocurrency Rate Loan through the purchase of a Eurocurrency
deposit, bearing interest at the Eurocurrency Rate applicable to such
Eurocurrency Rate Loan in an amount equal to the amount of the Eurocurrency Rate
Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurocurrency deposit, from an offshore office of
that Bank to a domestic office of that Bank in the United States of America;
provided, however, that each Bank may fund each of its Eurocurrency Rate Loans
in any manner it sees fit and

39

the foregoing assumption shall be utilized only for the calculations of amounts
payable under this Section 2.12.

        (k) Eurocurrency Rate Loans and Competitive Bid Loans After Default.
Unless the Required Banks shall otherwise agree, after the occurrence of and
during the continuance of a Potential Event of Default or an Event of Default,
the Borrowers may not elect to have a Eurocurrency Rate Loan or Competitive Bid
Loan be made or have any Eurocurrency Rate Loan continued or have any Base Rate
Loan converted into a Eurocurrency Rate Loan.

        (l) Eurocurrency Rate Taxes. The Company agrees that:

>         (i) Promptly upon notice from any Bank to the Company, the Company
> will pay, prior to the date on which penalties attach thereto, all present and
> future income, stamp and other taxes, levies, or costs and charges whatsoever
> imposed, assessed, levied or collected on or in respect of any Borrower's
> Eurocurrency Rate Loans or Competitive Bid LIBOR Loans solely as a result of
> the interest rate being determined by reference to the Eurocurrency Rate, as
> the case may be, and/or the provisions of this Agreement relating to the
> Eurocurrency Rate and/or the recording, registration, notarization or other
> formalization of any thereof (all such taxes, levies, costs and charges being
> herein collectively called "Eurocurrency Rate Taxes"); provided that
> Eurocurrency Rate Taxes shall not include taxes imposed on or measured by the
> overall net income of that Bank by the country under the laws of which such
> Bank is organized or any political subdivision or taxing authority thereof or
> therein, or taxes imposed on or measured by the overall income of any branch
> or subsidiary of that Bank (whether gross or net income) by any jurisdiction
> or subdivision thereof in which that branch or subsidiary is doing business.
> The Company shall also pay such additional amounts equal to increases in taxes
> payable by that Bank which increases are attributable to payments made by the
> Company described in the immediately preceding sentence or this sentence.
> Promptly after the date on which payment of any such Eurocurrency Rate Tax is
> due pursuant to applicable law, the Company will, at the request of that Bank,
> furnish to that Bank evidence, in form and substance satisfactory to that
> Bank, that the Company has met its obligation under this Section 2.12(l); and
> 
>         (ii) The Company will indemnify each Bank against, and reimburse each
> Bank on demand for, any Eurocurrency Rate Taxes payable under clause (i)
> above, as the case may be, as determined by that Bank in its good faith
> discretion. That Bank shall provide the Company with appropriate receipts for
> any payments or reimbursements made by the Borrower pursuant to this clause
> (ii).

40

        (m) Redenomination. In the case of Section 2.12(d)(iii) of this
Agreement, the affected Borrower may upon notice to the Administrative Agent and
the Banks given on the same day as the notification provided for therein request
that all Loans in an Alternative Currency be Redenominated into Dollars or some
other specified Alternative Currency. Such Redenomination shall be equal to the
Currency Equivalent in Dollars or the other Alternative Currency of such Loan.
Each such notice of request of a Redenomination shall specify (i) the Loans to
be Redenominated, (ii) the currency into which such Loans are to be
Redenominated and (iii) the duration of the Interest Period for such Loans upon
being so Redenominated. In addition, the affected Borrower hereby agrees to
indemnify each Bank against all losses, including loss of profit and expenses,
including, but not limited to, losses contemplated by Section 2.12(e) of this
Agreement and losses related to foreign exchange risks suffered as a result of
such Redenomination. A certificate of the applicable Bank as to the amount
required to be paid by the affected Borrower under this Section 2.12(m) shall
accompany a demand for such payment and shall be conclusive and binding for all
purposes, absent manifest error.

        Section 2.13. Capital Requirements. If while any portion of the Total
Commitment is in effect or any Loans are outstanding, any Bank determines that
the adoption of any law, treaty, rule, regulation, guideline or order regarding
capital adequacy or capital maintenance or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Bank, with any request or
directive regarding capital adequacy or capital maintenance (whether or not
having the force of law and whether or not the failure to comply therewith would
be unlawful) of any such Governmental Authority, central bank or comparable
agency, has or would have the effect of increasing the amount of capital
required to be maintained by such Bank (including, without limitation, with
respect to any Bank's Commitment or Competitive Bid Loans outstanding), then the
Company shall from time to time, within 15 days of written notice and demand
from such Bank (with a copy to the Administrative Agent), pay to the
Administrative Agent, for the account of such Bank, additional amounts
sufficient to compensate such Bank for the cost of such additional required
capital. A certificate showing in reasonable detail the computations made in
arriving at such cost, submitted to the Company and the Administrative Agent by
such Bank shall, absent manifest error, be final, conclusive and binding for all
purposes.

        Section 2.14. Regulation D Compensation. If and so long as a reserve
requirement of the type described in the definition of "Eurocurrency Reserve
Percentage" is prescribed by the Board of Governors of the Federal Reserve
System (or any successor), each Bank subject to such requirement may require the
Borrower to pay, contemporaneously with each payment of interest on each of such
Bank's Eurocurrency Loans additional interest on such Eurocurrency Loan

41

at a rate per annum determined by such Bank up to but not exceeding the excess
of (i) (A) the applicable Eurocurrency Rate divided by (B) one minus the
Eurocurrency Reserve Percentage over (ii) the applicable Eurocurrency Rate. Any
Bank wishing to require payment of such additional interest (x) shall so notify
the Borrower and the Administrative Agent, in which case such additional
interest on the Eurocurrency Loans of such Bank shall be payable to such Bank at
the place indicated in such notice with respect to each Interest Period
commencing at least three Business Days after such Bank gives such notice and
(y) shall notify the Borrower at least five Business Days before each date on
which interest is payable on the Eurocurrency Loans of the amount then due it
under this Section.

        Section 2.15. Letters of Credit. (a) Existing Letters of Credit. On the
Effective Date, each Issuing Bank that has issued an Existing Letter of Credit
shall be deemed, without further action by any party hereto, to have sold to
each Bank, and each Bank shall be deemed, without further action by any party
hereto, to have purchased from the Issuing Bank, a participation in such
Existing Letter of Credit and the related Letter of Credit Liabilities in the
proportion its respective Commitment bears to the Total Commitment. On and after
the Effective Date, each Existing Letter of Credit shall constitute a Letter of
Credit for all purposes hereof. An Existing Letter of Credit may contain a
statement to the effect that such Existing Letter of Credit is issued for the
account of a Subsidiary of the Company; provided, however, that notwithstanding
such statement, the Company shall be the actual account party for all purposes
of this Credit Agreement for such Existing Letter of Credit and such statement
shall not affect the Company's reimbursement obligations hereunder with respect
to such Existing Letter of Credit.

        (b) Commitment to Issue Letters of Credit. Subject to the terms and
conditions hereof, each Issuing Bank agrees to issue Letters of Credit
denominated in Dollars from time to time before the Termination Date upon the
request of any Borrower; provided that, (i) immediately after each Letter of
Credit is issued (A) the Total Outstanding Amount shall not exceed the Total
Commitment and (B) the aggregate amount of the Letter of Credit Liabilities
shall not exceed $300,000,000 and (ii) no Letter of Credit is for the benefit,
directly or indirectly, of any Governmental Authority other than any
Governmental Authority of the United States, or any state or other political
subdivision thereof. Upon the date of issuance by an Issuing Bank of a Letter of
Credit, the Issuing Bank shall be deemed, without further action by any party
hereto, to have sold to each Bank, and each Bank shall be deemed, without
further action by any party hereto, to have purchased from the Issuing Bank, a
participation in such Letter of Credit and the related Letter of Credit
Liabilities in the proportion its respective Commitment bears to the Total
Commitment.

        (c) Method for Issuance; Terms; Extensions.

42

>         (i) The Borrower shall give the Issuing Bank notice at least three
> Domestic Business Days (or such shorter notice as may be acceptable to the
> Issuing Bank in its discretion) prior to the requested issuance of a Letter of
> Credit (or, in the case of renewal or extension, prior to the Issuing Bank's
> deadline for notice of nonextension) specifying the date such Letter of Credit
> is to be issued, and describing the terms of such Letter of Credit and the
> nature of the transactions to be supported thereby (such notice, including any
> such notice given in connection with the extension of a Letter of Credit, a
> "Notice of Issuance"). Upon receipt of a Notice of Issuance, the Issuing Bank
> shall promptly notify the Administrative Agent, and the Administrative Agent
> shall promptly notify each Bank of the contents thereof and of the amount of
> such Bank's participation in such Letter of Credit.
> 
>         (ii) The obligation of the Issuing Bank to issue each Letter of Credit
> shall, in addition to the conditions precedent set forth in Section 3.02 be
> subject to the conditions precedent that such Letter of Credit shall be in
> such form and contain such terms as shall be reasonably satisfactory to the
> Issuing Bank and that the Borrower shall have executed and delivered such
> other customary instruments and agreements relating to such Letter of Credit
> as the Issuing Bank shall have reasonably requested; provided, however, that
> any Issuing Bank (other than JPMorgan Chase) may decline to issue any Letter
> of Credit (other than any Existing Letter of Credit and renewals or extensions
> thereof) at such Issuing Bank's sole discretion (including, without
> limitation, if such Issuing Bank's internal policies do not permit the
> issuance of a letter of credit for the purposes for which such Letter of
> Credit is being requested). The Borrower shall also pay to the Issuing Bank
> for its own account issuance, drawing, amendment, settlement and extension
> charges, if any, in the amounts and at the times as agreed between the
> Borrower and the Issuing Bank. Subject to the terms and conditions of this
> Agreement, JPMorgan Chase shall act as the Issuing Bank if no other Bank
> desires to act in such capacity with respect to a Notice of Issuance.
> 
>         (iii) The extension or renewal of any Letter of Credit shall be deemed
> to be an issuance of such Letter of Credit, and if any Letter of Credit
> contains a provision pursuant to which it is deemed to be extended unless
> notice of termination is given by the Issuing Bank, the Issuing Bank shall
> timely give such notice of termination unless it has theretofore timely
> received a Notice of Issuance and the other conditions to issuance of a Letter
> of Credit have also theretofore been met with respect to such extension. Each
> Letter of Credit shall expire at or before the close of business on the date
> that is one year after such Letter of Credit is issued (or, in the case of any
> renewal or extension thereof, one year after such renewal or extension);
> provided that (i) a Letter of Credit may contain a

43

> provision pursuant to which it is deemed to be extended on an annual basis
> unless notice of termination is given by the Issuing Bank and (ii) in no event
> will a Letter of Credit expire (including pursuant to a renewal or extension
> thereof) on a date later than the fifth Business Day prior to the Termination
> Date.

(d) Payments; Reimbursement Obligations.

>         (i) Upon receipt from the beneficiary of any Letter of Credit of any
> notice of a drawing under such Letter of Credit, the Issuing Bank shall notify
> the Administrative Agent and the Administrative Agent shall promptly notify
> the Borrower and each other Bank as to the amount to be paid as a result of
> such demand or drawing and the date such payment is to be made by the Issuing
> Bank (the "Payment Date"). The Borrower shall be irrevocably and
> unconditionally obligated to reimburse the Issuing Bank for any amounts paid
> by the Issuing Bank upon any drawing under any Letter of Credit, without
> presentment, demand, protest or other formalities of any kind. Such
> reimbursement shall be due on the Payment Date; provided that no such payment
> shall be due from the Borrower any earlier than the date of receipt by it of
> notice of its obligation to make such payment (or, if such notice is received
> by the Borrower after 10:00 A.M. (New York City time) on any date, on the next
> succeeding Domestic Business Day); and provided further that if and to the
> extent any such reimbursement is not made by the Borrower in accordance with
> this clause (i) or clause (ii) below on the Payment Date, then (irrespective
> of when notice thereof is received by the Borrower), such reimbursement
> obligation shall bear interest, payable on demand, for each day from and
> including the Payment Date to but not including the date such reimbursement
> obligation is paid in full at a rate per annum equal to the rate applicable to
> Base Rate Loans for such day.
> 
>         (ii) If the Commitments remain in effect on the Payment Date, all such
> amounts paid by the Issuing Bank and remaining unpaid by the Borrower after
> the date and time required by Section 2.15(d)(i) (a "Reimbursement
> Obligation") shall, if and to the extent that the amount of such Reimbursement
> Obligation would be permitted as a Borrowing of Syndicated Loans pursuant to
> Section 3.02, and unless the Borrower otherwise instructs the Administrative
> Agent by not less than one Domestic Business Day's prior notice, convert
> automatically to Base Rate Loans on the date such Reimbursement Obligation
> arises. The Administrative Agent shall, on behalf of the Borrower (which
> hereby irrevocably directs the Administrative Agent so to act on its behalf),
> give notice no later than 12:00 Noon (New York City time) on such date
> requesting each Bank to make, and each Bank hereby agrees to make, a Base Rate
> Loan, in an amount equal to such Bank's Pro Rata Share of the

44

> Reimbursement Obligation with respect to which such notice relates. Each Bank
> shall make such Loan available to the Administrative Agent at its address
> referred to in Section 10.07 in immediately available funds, not later than
> 2:00 P.M. (New York City time), on the date specified in such notice. The
> Administrative Agent shall pay the proceeds of such Loans to the Issuing Bank,
> which shall immediately apply such proceeds to repay the Reimbursement
> Obligation.
> 
>         (iii) To the extent the Reimbursement Obligation is not refunded by a
> Bank pursuant to clause (ii) above, such Bank will pay to the Administrative
> Agent, for the account of the Issuing Bank, immediately upon the Issuing
> Bank's demand at any time during the period commencing after such
> Reimbursement Obligation arises until reimbursement therefor in full by the
> Borrower, an amount equal to such Bank's Pro Rata Share of such Reimbursement
> Obligation, together with interest on such amount for each day from the date
> of the Issuing Bank's demand for such payment (or, if such demand is made
> after 1:00 P.M. (New York City time) on such date, from the next succeeding
> Domestic Business Day) to the date of payment by such Bank of such amount at a
> rate of interest per annum equal to the Federal Funds Rate for the first three
> Domestic Business Days after the date of such demand and thereafter at a rate
> per annum equal to the Base Rate for each additional day. The Issuing Bank
> will pay to each Bank ratably all amounts received from the Borrower for
> application in payment of its Reimbursement Obligations in respect of any
> Letter of Credit, but only to the extent such Bank has made payment to the
> Issuing Bank in respect of such Letter of Credit pursuant hereto; provided
> that in the event such payment received by the Issuing Bank is required to be
> returned, such Bank will return to the Issuing Bank any portion thereof
> previously distributed to it by the Issuing Bank.

        (e) Obligations Absolute. The obligations of the Borrower and each Bank
under subsection (d) above shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:

>         (i) any lack of validity or enforceability of this Agreement or any
> Letter of Credit or any document related hereto or thereto;
> 
>         (ii) any amendment or waiver of or any consent to departure from all
> or any of the provisions of this Agreement or any Letter of Credit or any
> document related hereto or thereto, provided by any party affected thereby;

45

>         (iii) the use which may be made of the Letter of Credit by, or any
> acts or omission of, a beneficiary of a Letter of Credit (or any Person for
> whom the beneficiary may be acting);
> 
>         (iv) the existence of any claim, set-off, defense or other rights that
> the Borrower may have at any time against a beneficiary of a Letter of Credit
> (or any Person for whom the beneficiary may be acting), any Bank (including
> the Issuing Bank) or any other Person, whether in connection with this
> Agreement or the Letter of Credit or any document related hereto or thereto or
> any unrelated transaction;
> 
>         (v) any statement or any other document presented under a Letter of
> Credit proving to be forged, fraudulent or invalid in any respect or any
> statement therein being untrue or inaccurate in any respect whatsoever;
> 
>         (vi) payment under a Letter of Credit against presentation to the
> Issuing Bank of documents that do not comply with the terms of such Letter of
> Credit;
> 
>         (vii) any termination of the Commitments prior to, on or after the
> Payment Date for any Letter of Credit, whether at the scheduled termination
> thereof, by operation of Article 7 or otherwise; or
> 
>         (viii) any other act or omission to act or delay of any kind by any
> Bank (including the Issuing Bank), the Administrative Agent or any other
> Person or any other event or circumstance whatsoever that might, but for the
> provisions of this subsection (viii), constitute a legal or equitable
> discharge of or defense to the Borrower's or the Bank's obligations hereunder;

provided

, that this Section 2.15(e) shall not limit the rights of the Borrower or any
Bank under Section 2.15(f)(ii).



        (f) Indemnification; Expenses.

>         (i) The Borrower hereby indemnifies and holds harmless each Bank
> (including each Issuing Bank) and the Administrative Agent from and against
> any and all claims, damages, losses, liabilities, costs or expenses which it
> may reasonably incur in connection with a Letter of Credit issued pursuant to
> this Section 2.15; provided that the Borrower shall not be required to
> indemnify any Bank, or the Administrative Agent, for any claims, damages,
> losses, liabilities, costs or expenses, to the extent found by a court of
> competent jurisdiction to have been caused by the gross negligence or willful
> misconduct of such Person.

46

>         (ii) None of the Banks (including, subject to subsection (g) below, an
> Issuing Bank) nor the Administrative Agent nor any of their officers or
> directors or employees or agents shall be liable or responsible, by reason of
> or in connection with the execution and delivery or transfer of or payment or
> failure to pay under any Letter of Credit, including without limitation any of
> the circumstances enumerated in subsection (e) above; provided that,
> notwithstanding Section 2.15(e), the Borrower shall have a claim for direct
> (but not consequential) damage suffered by it, to the extent finally
> determined by a court of competent jurisdiction to have been caused by (x) the
> Issuing Bank's gross negligence or willful misconduct in determining whether
> documents presented under any Letter of Credit complied with the terms of such
> Letter of Credit or (y) the Issuing Bank's failure to pay under any Letter of
> Credit after the presentation to it of documents strictly complying with the
> terms and conditions of the Letter of Credit; provided further that each Bank
> shall have a claim for direct (but not consequential) damage suffered by it,
> to the extent finally determined by a court of competent jurisdiction to have
> been caused by the Issuing Bank's gross negligence or willful misconduct in
> determining whether documents presented under any Letter of Credit complied
> with the terms of such Letter of Credit. The parties agree that, with respect
> to documents presented which appear on their face to be in substantial
> compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
> discretion, either accept and make payment upon such documents without
> responsibility for further investigation, regardless of any notice or
> information to the contrary, or refuse to accept and make payment upon such
> documents if such documents are not in strict compliance with the terms of
> such Letter of Credit.
> 
>         (iii) Nothing in this subsection (f) is intended to limit the
> obligations of the Borrower under any other provision of this Agreement. To
> the extent the Borrower does not indemnify an Issuing Bank as required by this
> subsection, the Banks agree to do so ratably in accordance with their
> Commitments.

        (g) Stop Issuance Notice. If the Required Banks reasonably determine at
any time that the conditions set forth in Section 3.02 would not be satisfied in
respect of a Borrowing at such time, then the Required Banks may request that
the Administrative Agent issue a "Stop Issuance Notice", and the Administrative
Agent shall issue such notice to each Issuing Bank. Such Stop Issuance Notice
shall be withdrawn upon a determination by the Required Banks that the
circumstances giving rise thereto no longer exist. No Letter of Credit shall be
issued while a Stop Issuance Notice is in effect. The Required Banks may request
issuance of a Stop Issuance Notice only if there is a reasonable basis therefor,
and shall consider reasonably and in good faith a request from the Borrower for
withdrawal of the same on the basis that the conditions in Section 3.02 are

47

satisfied; provided that the Administrative Agent and the Issuing Banks may and
shall conclusively rely upon any Stop Issuance Notice while it remains in
effect.

        (h) If the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to or entered into by
the Issuing Bank relating to any Letter of Credit are not consistent with the
terms and conditions of this Agreement, the terms and conditions of this
Agreement shall control; provided that, to the extent the Issuing Bank so agrees
in such other documentation, its liabilities and responsibilities in connection
with a Letter of Credit may be governed thereby rather than by subsection
(f)(ii), but such agreement by the Issuing Bank may not directly or indirectly
alter the rights and obligations of any other Bank under this Agreement.

Article 3
Conditions to Loans and Letters of Credit

        Section 3.01. Conditions to Initial Loans and Letters of Credit. The
obligation of each Bank to make the Initial Loans and to issue the initial
Letters of Credit is, in addition to the conditions precedent specified in
Section 3.02, subject to satisfaction of each of the following conditions:

>         (a) On or before the Effective Date, the Company shall have delivered
> to the Banks (or to the Administrative Agent with sufficient copies,
> originally executed where appropriate, for each Bank) each, unless otherwise
> noted, dated the Effective Date:
> 
> >         (i) Certified copies of its Certificate of Incorporation, together
> > with a good standing certificate from the Secretary of State of the
> > jurisdiction of its incorporation, each to be dated a recent date prior to
> > the Effective Date;
> > 
> >         (ii) Copies of its Bylaws, certified as of the Effective Date by its
> > corporate secretary or an assistant secretary;
> > 
> >         (iii) Resolutions of its Board of Directors, directly or indirectly,
> > approving and authorizing the execution, delivery and performance of this
> > Agreement and any other documents, instruments and certificates required to
> > be executed by the Company in connection herewith and, directly or
> > indirectly, approving and authorizing the incurrence of the Loans and the
> > issuances of the Letters of Credit, each certified as of the Effective Date
> > by its corporate secretary or an assistant secretary as being in full force
> > and effect without modification or amendment;

48

> > (iv) Signature and incumbency certificates with respect to the Persons
> > executing this Agreement;
> > 
> > (v) Executed copies of this Agreement; and
> > 
> > (vi) Such other documents as the Administrative Agent may reasonably
> > request.
> 
>         (b) The Administrative Agent shall have received an originally
> executed copy of the favorable written opinion of Nancy K. Cassidy, Esq.,
> Senior Associate General Counsel of the Company, dated as of the Effective
> Date, substantially in the form of Exhibit B annexed hereto; the Company
> hereby expressly instructs such counsel to prepare such opinion and deliver it
> to the Banks for their benefit and such opinion shall contain a statement to
> that effect.
> 
>         (c) The Administrative Agent shall have received an originally
> executed copy of the favorable written opinion of Davis Polk & Wardwell,
> special counsel to the Agents, dated as of the Effective Date, substantially
> in the form of Exhibit C annexed hereto.
> 
>         (d) The 5-Year Credit Agreement, dated as of April 1, 2002 (the "2002
> Credit Agreement"), among the Company, the Banks listed therein and JPMorgan
> Chase, as administrative agent, and all commitments to lend thereunder shall
> have been terminated and the obligations of the Company thereunder shall have
> been discharged in full (and each of the Banks that is a "Bank" as defined in
> the 2002 Credit Agreement hereby waives any requirement of notice for the
> effectiveness of such termination).
> 
>         (e) The 364-Day Credit Agreement, dated as of March 31, 2003 (the
> "2003 Credit Agreement"), among the Company, the Banks listed therein and
> JPMorgan Chase, as administrative agent, and all commitments to lend
> thereunder shall have been terminated and the obligations of the Company
> thereunder shall have been discharged in full.

The Administrative Agent shall promptly notify the Company, the Banks and the
Administrative Agent of the satisfaction of the conditions set forth in this
Section 3.01, and such notice shall be conclusive and binding on all parties
hereto. Promptly thereafter, the notes issued by the Borrowers under the 2002
Credit Agreement and the 2003 Credit Agreement shall be returned by the lenders
thereunder to the Company, marked "Cancelled".

        Section 3.02. Conditions to All Loans and Letters of Credit. (i) The
obligation of each Bank to make any Loans pursuant to a Notice of Borrowing is
subject to prior or concurrent satisfaction or waiver by the Required Banks in
the

49

case of Syndicated Loans, and the Bank making the relevant Loan in the case of
Competitive Bid Loans, and (ii) the obligation of an Issuing Bank to issue (or
renew or extend the term of) any Letter of Credit is subject to the satisfaction
or waiver by the Required Banks, of the following further conditions precedent:

>         (a) With respect to any such Loan or Letter of Credit, the
> Administrative Agent shall have received, before the Funding Date thereof or
> date of issuance (or renewal or extension) of such Letter of Credit, (i) an
> originally executed Notice of Borrowing signed by any of the chief executive
> officer, the chief financial officer, the treasurer or any assistant treasurer
> of the Company or (ii) a Notice of Issuance as required by Section 2.15(c)
> (the furnishing by the Company of each such Notice of Borrowing or Notice of
> Issuance shall be deemed to constitute a representation and warranty of the
> Company that each of the conditions set forth in Section 3.02(b) hereof will
> be satisfied on the related Funding Date or date of issuance (or renewal or
> extension) of such Letter of Credit);
> 
>         (b) As of the Funding Date of such Loan or date of issuance (or
> renewal or extension) of such Letter of Credit:
> 
> >         (i) With respect to such Loan or Letter of Credit, the
> > representations and warranties contained herein shall be true, correct and
> > complete in all material respects on and as of that Funding Date or date of
> > issuance (or renewal or extension) of such Letter of Credit to the same
> > extent as though made on and as of that date, except that the
> > representations and warranties need not be true and correct to the extent
> > that changes in the facts and conditions on which such representations and
> > warranties are based are required or permitted under this Agreement, except
> > that the representations and warranties set forth in Section 4.04 shall not
> > apply, and except that the representations and warranties set forth in
> > Section 4.05 shall not apply to Competitive Bid Loans which do not increase
> > the aggregate principal amount of such Competitive Bid Loans then
> > outstanding with Banks making the same;
> > 
> >         (ii) No event shall have occurred and be continuing or would result
> > from the consummation of the Loans or the issuance (or renewal or extension)
> > of the Letter of Credit on such Funding Date or date of issuance (or renewal
> > or extension) of such Letter of Credit and the use of the proceeds thereof
> > which would constitute (a) an Event of Default or (b) a Potential Event of
> > Default;
> > 
> >         (iii) Each Borrower shall have performed in all material respects
> > all agreements and satisfied in all material respects all
> > 
> > 50
> > 
> > conditions which this Agreement provides shall be performed by it on or
> > before such Funding Date or date of issuance (or renewal or extension) of
> > such Letter of Credit;
> > 
> >         (iv) No order, judgment or decree of any court, arbitrator or
> > governmental authority shall purport to enjoin or restrain that Bank from
> > making that Loan or issuing (or renewing or extending) that Letter of
> > Credit; and
> > 
> >         (v) The making of the Loans or the issuance (or renewal or
> > extension) of the Letter of Credit requested on such Funding Date or date of
> > issuance (or renewal or extension) of such Letter of Credit shall not
> > violate Regulation T, Regulation U or Regulation X of the Board or any other
> > regulation of the Board or the Exchange Act.

Section 3.03. Conditions to Loans and Letters of Credit to Subsidiary Borrowers.
(a) Concurrently with or before the designation by the Company of any of its
Subsidiaries as a Subsidiary Borrower, the Company shall deliver, or cause to be
delivered, to the Banks (or to the Administrative Agent for the Banks with
sufficient originally executed copies, where appropriate, for each Bank) with
respect to such Subsidiary Borrower, each, unless otherwise noted, dated the
Designation Date:

> >         (i) Certified copies of such Subsidiary Borrower's Certificate of
> > Incorporation, together with a good standing certificate from the Secretary
> > of State of the State of incorporation of such Subsidiary Borrower, each to
> > be dated a recent date prior to the Designation Date;
> > 
> >         (ii) Copies of such Subsidiary Borrower's Bylaws, certified as of
> > the Designation Date by its corporate secretary or an assistant secretary;
> > 
> >         (iii) Resolutions of such Subsidiary Borrower's Board of Directors
> > approving and authorizing the execution, delivery and performance of this
> > Agreement and any other documents, instruments and certificates to be
> > executed by such Subsidiary Borrower in connection herewith or therewith and
> > approving and authorizing the incurrence of Loans by such Subsidiary
> > Borrower and the issuances of Letters of Credit upon the request of such
> > Subsidiary Borrower, each certified as of the Designation Date by its
> > corporate secretary or an assistant secretary as being in full force and
> > effect without modification or amendment;
> > 
> >         (iv) Signature and incumbency certificates of such Subsidiary
> > Borrower's officers executing an Assumption Agreement substantially in the
> > form of Exhibit G hereto; and

51

> >         (v) Such other documents as the Administrative Agent may reasonably
> > request.

        (b) The Administrative Agent shall have received an originally executed
copy of the favorable written opinion of Nancy K. Cassidy, Esq, Senior Associate
General Counsel of the Company, dated as of the Designation Date, relating to
such Subsidiary Borrower, substantially in the form of Exhibit B annexed hereto,
with such changes as are acceptable to the Administrative Agent to reflect that
such opinion relates to such Subsidiary Borrower, rather than to the Company;
the Company hereby expressly instructs such counsel to prepare such opinion and
deliver it to the Banks for their benefit and such opinion shall contain a
statement to that effect.

Article 4
Representations and Warranties

        In order to induce the Banks to enter into this Agreement and to make
the Loans and issue the Letters of Credit, the Company and each Borrower (as to
itself only) represents and warrants to each Bank as of the Effective Date that
the following statements are true, correct and complete:

        Section 4.01. Organization, Powers and Good Standing. (a) Organization
and Powers. Each Borrower is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation. Each
Borrower has all requisite corporate power and authority (i) to own and operate
its properties and to carry on its business as now conducted and proposed to be
conducted, except where the lack of corporate power and authority would not have
a Material Adverse Effect and (ii) to enter into this Agreement and to carry out
the transactions contemplated hereby.

        (b) Good Standing. Each Borrower is in good standing wherever necessary
to carry on its present business and operations, except in jurisdictions in
which the failure to be in good standing would not have a Material Adverse
Effect.

        Section 4.02. Authorization of Borrowing, Etc. (a) Authorization of
Borrowing. The execution, delivery and performance of this Agreement (and in the
case of each Subsidiary Borrower, its Assumption Agreement), and the borrowing
of the Loans and the request for the issuance of each Letter of Credit, have
been duly authorized by all necessary corporate action by each Borrower.

        (b) No Conflict. The execution, delivery and performance by each
Borrower of this Agreement (and in the case of each Subsidiary Borrower, its
Assumption Agreement) and any Notes and the borrowing of the Loans and the

52

request for the issuance of each Letter of Credit do not and will not (i)
violate any provision of law applicable to the Company or any of its
Subsidiaries, (ii) violate the Certificate of Incorporation or Bylaws of the
Company or any of its Subsidiaries, (iii) violate any order, judgment or decree
of any court or other Governmental Authority binding on the Company or any of
its Subsidiaries,
(iv) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of the Company
or any of its Subsidiaries, or (v) result in or require the creation or
imposition of any material Lien upon any of the material properties or assets of
the Company or any of its Subsidiaries or require any approval of stockholders
or any approval or consent of any Person under any Contractual Obligation of the
Company or any of its Subsidiaries other than such approvals and consents which
have been or will be obtained on or before the Effective Date.

        (c) Governmental Consents. The execution, delivery and performance by
each Borrower of this Agreement (and in the case of each Subsidiary Borrower,
its Assumption Agreement) and the issuance, delivery and performance by each
Borrower of any Notes will not require on the part of such Borrower any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority other than any such registration,
consent, approval, notice or other action which has been duly made, given or
taken.

        (d) Binding Obligation. This Agreement is and any Notes to be issued and
each Assumption Agreement when executed and delivered and each Loan when made
will be a legally valid and binding obligation of the Company and/or the
applicable Borrower, as the case may be, enforceable against the Company and/or
the applicable Borrower, as the case may be, in accordance with its respective
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally or by equitable principles relating to enforceability.

        Section 4.03. Financial Condition. The Company has delivered to the
Banks the audited consolidated financial statements of the Company and its
subsidiaries for the year ended January 1, 2005 as set forth in the Company's
Annual Report on Form 10-K for the fiscal year ended January 1, 2005 (the
"Financial Statements"). All such Financial Statements were prepared in
accordance with generally accepted accounting principles except for the
preparation of footnote disclosures for the unaudited statements. All such
Financial Statements fairly present the consolidated financial position of the
Company and its subsidiaries as at the respective dates thereof and the
consolidated statements of income and cash flows of the Company and its
Subsidiaries for each of the periods covered thereby, subject, in the case of
any unaudited interim financial statements, to changes resulting from normal
year end adjustments.

53

        Section 4.04. No Material Adverse Change. Since January 1, 2005, there
has been no change in the business, operations, properties, assets or condition
(financial or otherwise) of the Company or any of its Subsidiaries, which has
been, either in any case or in the aggregate, materially adverse to the Company
and its Subsidiaries, taken as a whole.

        Section 4.05. Litigation. Except as disclosed in the Company's Annual
Report on Form 10-K for the fiscal year ended January 1, 2005 and in the
Financial Statements delivered to the Banks pursuant to Section 4.03 hereof,
there is no action, suit, proceeding, governmental investigation (including,
without limitation, any of the foregoing relating to laws, rules and regulations
relating to the protection of the environment, health and safety) of which the
Company has knowledge or arbitration (whether or not purportedly on behalf of
the Company or any of its Subsidiaries) at law or in equity or before or by any
Governmental Authority, domestic or foreign, pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
or any property of the Company or any of its Subsidiaries which is probable of
being successful and which would have a Material Adverse Effect.

        Section 4.06. Payment of Taxes. Except to the extent permitted by
Section 5.03, all taxes, assessments, fees and other governmental charges upon
the Company and each of its Subsidiaries and upon their respective properties,
assets, income and franchises which are material to the Company and its
Subsidiaries, taken as a whole, and were due and payable, have been paid.

        Section 4.07. Governmental Regulation. (a) Neither the Company nor any
of its Subsidiaries is subject to regulation under the Public Utility Holding
Company Act of 1935 or to any federal or state statute or regulation limiting
its ability to incur Indebtedness for money borrowed as contemplated by this
Agreement.

        (b) Neither the Company nor any of its Subsidiaries is an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.

        Section 4.08. Securities Activities. Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.

        Section 4.09. ERISA Compliance. (a) The Company and its Subsidiaries and
each of their respective ERISA Affiliates are in compliance in all material
respects with all applicable provisions of ERISA and the regulations and
published interpretations thereunder with respect to all Pension Plans and all
Multiemployer Plans.

54

        (b) No Termination Event has occurred or is reasonably expected to occur
with respect to any Pension Plan, as the case may be, which has resulted or
would result in any material liability to the PBGC (or any successor thereto) or
to any other Person under Section 4062, 4063, or 4064 of ERISA.

        (c) Neither the Company nor any of its ERISA Affiliates has incurred or
reasonably expects to incur any withdrawal liability under Part E of Title IV of
ERISA to any Multiemployer Plan except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

        (d) The sum of the amount of unfunded benefit liabilities under all
Pension Plans (excluding each Pension Plan with an amount of unfunded benefit
liabilities of zero or less) could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

        (e) Neither the Company nor any of its ERISA Affiliates has incurred any
accumulated funding deficiency (whether or not waived) with respect to any
Pension Plan except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

        (f) Neither the Company nor any of its ERISA Affiliates has or
reasonably expects to become subject to a lien in favor of any Pension Plan
under Section 302(f) of ERISA except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

        (g) Neither the Company nor any of its ERISA Affiliate has or reasonably
expects to become subject to a requirement to provide security to any Pension
Plan under Section 307 of ERISA except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

        As used in this Section 4.09, the term "amount of unfunded benefit
liabilities" has the meaning specified in Section 4001(a)(18) of ERISA, and the
term "accumulated funding deficiency" has the meaning specified in Section 302
of ERISA and Section 412 of the Code.

        Section 4.10. Certain Fees. No broker's or finder's fee or commission
will be payable by the Company with respect to the offer, issuance and sale of
any Note or the borrowing of any Loan comprising a Syndicated Loan or
Competitive Bid Loan or the execution, delivery and performance of this
Agreement.

55

Article 5
Affirmative Covenants

The Company covenants and agrees that, so long as any of the Commitments
hereunder shall be in effect or there is any Total Outstanding Amount, unless
Required Banks shall otherwise give prior written consent, it shall perform all
covenants in this Article 5:

        Section 5.01. Financial Statements and Other Reports. The Company will
maintain, and cause each of its subsidiaries to maintain, a system of accounting
established and administered in accordance with sound business practices to
permit preparation of consolidated financial statements in conformity with
generally accepted accounting principles in effect from time to time. The
Company will deliver to the Banks (except to the extent otherwise expressly
provided below in Section 5.01(b)(ii)):

>         (a)    (i) as soon as practicable and in any event within 45 days
> after the end of each fiscal quarter ending after the Effective Date in the
> Company's fiscal year the consolidated balance sheet of the Company and its
> consolidated subsidiaries as at the end of such period, and the related
> consolidated statements of income and cash flows of the Company and its
> consolidated subsidiaries in each case certified by the chief financial
> officer or controller of the Company that they fairly present the financial
> condition of the Company and its consolidated subsidiaries as at the dates
> indicated and the results of their operations and changes in their cash flows,
> subject to changes resulting from audit and normal year end adjustments, based
> on their respective normal accounting procedures applied on a consistent basis
> (except as noted therein);
> 
>         (ii)      as soon as practicable and in any event within 90 days after
> the end of each fiscal year the consolidated balance sheet of the Company and
> its consolidated subsidiaries as at the end of such year and the related
> consolidated statements of income and cash flows of the Company and its
> consolidated subsidiaries for such fiscal year, accompanied by a report
> thereon of independent certified public accountants of recognized national
> standing selected by the Company which report shall be unqualified as to going
> concern and scope of audit and shall state that such consolidated financial
> statements present fairly the financial position of the Company and its
> consolidated subsidiaries as at the dates indicated and the results of their
> operations and changes in their cash flows for the periods indicated in
> conformity with generally accepted accounting principles applied on a basis
> consistent with prior years (except as noted in such report) and that the
> examination by such accountants in connection with such consolidated financial
> statements has been made in accordance with generally accepted auditing
> standards;

56

>         (b)    (i) together with each delivery of financial statements of the
> Company and its consolidated subsidiaries pursuant to subdivisions (a)(i) and
> (a)(ii) above, (A) an Officer's Certificate of the Company stating that the
> signer has reviewed the terms of this Agreement and has made, or caused to be
> made under such signer's supervision, a review in reasonable detail of the
> transactions and condition of the Company and its consolidated subsidiaries
> during the accounting period covered by such financial statements and that
> such review has not disclosed the existence during or at the end of such
> accounting period, and that the signer does not have knowledge of the
> existence as at the date of the Officers' Certificate, of any condition or
> event which constitutes an Event of Default or Potential Event of Default, or,
> if any such condition or event existed or exists, specifying the nature and
> period of existence thereof and what action the Company has taken, is taking
> and proposes to take with respect thereto; and (B) a Compliance Certificate
> demonstrating in reasonable detail compliance (as determined in accordance
> with GAAP during and at the end of such accounting periods) with the
> restrictions contained in Section 6.03 and, in addition, a written statement
> of the chief accounting officer, chief financial officer, any vice president
> or the treasurer or any assistant treasurer of the Company describing in
> reasonable detail the differences between the financial information contained
> in such financial statements and the information contained in the Compliance
> Certificate relating to the Company's compliance with Section 6.03 hereof;
> 
>         (ii) promptly upon their becoming available but only to the extent
> requested by a Bank, copies of all publicly available financial statements,
> reports, notices and proxy statements sent or made available generally by the
> Company to its security holders or by any Subsidiary of the Company to its
> security holders other than the Company or another Subsidiary, of all regular
> and periodic reports and all registration statements and prospectuses, if any,
> filed by the Company or any of its Subsidiaries with any securities exchange
> or with the Securities and Exchange Commission and of all press releases and
> other statements made available generally by the Company or any Subsidiary to
> the public concerning material developments in the business of the Company and
> its Subsidiaries;
> 
>         (iii) promptly upon the chairman of the board, the chief executive
> officer, the president, the chief accounting officer, the chief financial
> officer, the treasurer or the general counsel of the Company obtaining
> knowledge (a) of any condition or event which constitutes an Event of Default
> or Potential Event of Default, (b) that any Person has given any notice to the
> Company or any Subsidiary of the Company or taken any other action with
> respect to a claimed default or event or condition of the type referred to in
> Section 7.02, or (c) of a material

57

> adverse change in the business, operations, properties, assets or condition
> (financial or otherwise) of the Company and its Subsidiaries, taken as a
> whole, an Officer's Certificate specifying the nature and period of existence
> of any such condition or event, or specifying the notice given or action taken
> by such holder or Person and the nature of such claimed default, Event of
> Default, Potential Event of Default, event or condition, and what action the
> Company has taken, is taking and proposes to take with respect thereto; and
> 
>         (iv) with reasonable promptness, such other information and data with
> respect to the Company or any of its subsidiaries as from time to time may be
> reasonably requested by any Bank.

Information required to be delivered pursuant to Sections 5.01(a) and
5.01(b)(ii) above shall be deemed to have been delivered on the date on which
the Company provides notice to the Banks that such information has been posted
on the Company's website on the Internet at the website address listed on the
signature pages hereof, at sec.gov/edaux/searches.htm or at another website
identified in such notice and accessible by the Banks without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to
Section 5.01(b) and (ii) the Borrower shall deliver paper copies of the
information referred to in Sections 5.01(a) and 5.01(b)(ii) to any Lender which
requests such delivery.

        Section 5.02. Conduct of Business and Corporate Existence. Except as
permitted by Section 6.01, the Company will at all times preserve and keep in
full force and effect its corporate existence and rights and franchises material
to the business of the Company and its Subsidiaries, taken as a whole.

        Section 5.03. Payment of Taxes. The Company will, and will cause each of
its Subsidiaries to, pay all taxes, assessments and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
franchises, business, income or property when due which are material to the
Company and its Subsidiaries, taken as a whole, provided that no such amount
need be paid if being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with generally
accepted accounting principles shall have been made therefor.

        Section 5.04. Maintenance of Properties; Insurance. The Company will
maintain or cause to be maintained in good repair, working order and condition
all material properties used or useful in its business of the Company and its
Subsidiaries and from time to time will make or cause to be made all appropriate
material repairs and renewals thereto and replacements thereof. The Company will
maintain or cause to be maintained, with financially sound and reputable
insurers, insurance with respect to its material properties and business and the

58

material properties and business of its Subsidiaries against loss or damage of
the kinds customarily insured against by corporations of established reputation
engaged in the same or similar businesses and similarly situated, of such types
and in such amounts as are customarily carried under similar circumstances by
such other corporations and to the extent reasonably prudent may self-insure.

        Section 5.05. Inspection. The Company shall permit any authorized
representatives designated by any Bank to visit and inspect any of the
properties of the Company or any of its Subsidiaries, including its and their
financial and accounting records, and, to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and accounts with its
and their officers, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may be reasonably requested;
provided that any confidential information so obtained by any Bank shall remain
confidential except where disclosure is mandated by applicable laws or such
information otherwise becomes public other than by a breach by such Bank of this
Section 5.05; provided further that this Section shall not prohibit any Bank
from disclosing to any Agent (or any Agent from disclosing to any Bank) any
Event of Default or Potential Event of Default.

        Section 5.06. Compliance with Laws. The Company and its Subsidiaries
shall exercise all due diligence in order to comply in all material respects
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority (including, without limitation, laws, rules and
regulations relating to the disposal of hazardous wastes and asbestos in the
environment and ERISA), noncompliance with which would have a Material Adverse
Effect.

Article 6
Negative Covenants

The Company covenants and agrees that, so long as any of the Commitments shall
be in effect or there is any Total Outstanding Amount, unless the Required Banks
shall otherwise give prior written consent, it will perform all covenants in
this Article 6:

        Section 6.01. Merger. The Company may not consolidate with, merge with
or into or sell, lease or otherwise transfer all or substantially all of its
assets (as an entirety or substantially as an entirety in one transaction or a
series of related transactions) to any Person unless:

>         (i) the Company shall be the continuing Person, or the Person (if
> other than the Company) formed by such consolidation or into which the Company
> is merged or to which the properties and assets of the

59

> Company are sold, leased or transferred shall be a solvent corporation
> organized and existing under the laws of the United States or any State
> thereof or the District of Columbia and shall expressly assume, by an
> agreement, executed and delivered to the Banks, in form and substance
> reasonably satisfactory to the Required Banks, all of the obligations of the
> Company under this Agreement and the Competitive Bid Loans;
> 
>         (ii) immediately before and immediately after giving effect to such
> transaction, no Event of Default and no Potential Event of Default shall have
> occurred and be continuing; and
> 
>         (iii) the Company shall deliver to the Banks an Officer's Certificate
> (attaching the arithmetic computations to demonstrate compliance with Section
> 6.03) and an opinion of counsel, each stating that such consolidation, merger,
> sale, lease or transfer and such agreement comply with this Section 6.01 and
> that all conditions precedent herein provided for relating to such transaction
> have been complied with.

        Section 6.02. Liens. The Company will not, and will not permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset (including any
document or instrument in respect of goods or accounts receivable) (other than
Margin Stock) of the Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:

>         (i) Liens in existence on the date hereof;
> 
>         (ii) Permitted Encumbrances;
> 
>         (iii) Liens on accounts receivable sold with recourse;
> 
>         (iv) Liens incurred in connection with the acquisition of equipment by
> the Company or any of its Subsidiaries, provided that the principal amount of
> the indebtedness so secured shall not exceed in any case 100% of the cost to
> the Company or such Subsidiary of the equipment acquired and provided,
> further, that each such Lien shall cover only the equipment acquired and the
> proceeds thereof, substitutions therefor and replacements thereof; and
> 
>         (v) Liens (other than Liens permitted by clauses (i)- (iv) above)
> securing obligations of the Company and its Subsidiaries (including
> Indebtedness) not in excess of an amount equal to 5% of the consolidated total
> assets of the Company and its Subsidiaries, all as determined in accordance
> with GAAP on a consolidated basis for the Company and its Subsidiaries.

60

        Nothing in this Section 6.02 shall prohibit the sale, assignment,
transfer, conveyance or other disposition of any Margin Stock owned by the
Company or any of its Subsidiaries at its fair value, or the creation,
incurrence, assumption or existence of any Lien on or with respect to any Margin
Stock.

        Section 6.03. Financial Covenant. The Company will not at any time
permit (x) Consolidated Indebtedness of Textron Manufacturing less Net U.S.
Based Cash to exceed (y) an amount equal to 65% of (i) Consolidated
Capitalization less (ii) Net U.S. Based Cash.

        Section 6.04.  Use of Proceeds. Notwithstanding any provisions of this
Agreement to the contrary, no portion of the proceeds of any borrowing or the
Letters of Credit issued under this Agreement shall be used by the Company in
any manner which would cause the borrowing or the application of such proceeds
to violate Regulation U, Regulation T, or Regulation X of the Board or any other
regulation of the Board or to violate the Exchange Act, in each case as in
effect on the date or dates of such borrowing and such use of proceeds.

Article 7
Events of Default

        If any of the following conditions or events ("Events of Default") shall
occur and be continuing:

        Section 7.01. Failure to Make Payments When Due. Failure to pay any
installment of principal of any Loan or any reimbursement obligation in respect
of any drawing under a Letter of Credit when due, whether at stated maturity, by
acceleration, by notice of prepayment or otherwise; or failure to pay any
interest on any Loan or any other amount due under this Agreement when due and
such default shall continue for 5 days; or

        Section 7.02. Default in Other Agreements. (i) Failure of the Company or
any of its Subsidiaries to pay when due any principal or interest on any
Indebtedness (other than Indebtedness referred to in Section 7.01) in an
individual principal amount of $100,000,000 or more or items of Indebtedness
with an aggregate principal amount of $100,000,000 or more beyond the end of any
period prior to which the obligee thereunder is prohibited from accelerating
payment thereunder or any grace period after the maturity thereof, or (ii)
breach or default of the Company or any of its Subsidiaries (other than a
default arising under any restrictive provision relating to any sale, pledge or
other disposition of Margin Stock contained in a lending agreement to which any
Bank or Affiliate thereof is a party) with respect to any other term of (y) any
evidence of any Indebtedness in an individual principal amount of $100,000,000
or more or items of Indebtedness with an aggregate principal amount of
$100,000,000 or more; or

61

(z) any loan agreement, mortgage, indenture or other agreement relating thereto,
if such failure, default or breach shall continue for more than the period of
grace, if any, specified therein and shall not at the time of acceleration
hereunder be cured or waived; or

        Section 7.03. Breach of Certain Covenants. Failure of any Borrower to
perform or comply with any term or condition contained in Section 5.02, 6.01,
6.03 or 6.04 of this Agreement; or

        Section 7.04. Breach of Warranty. Any representation or warranty made by
any Borrower in this Agreement or in any statement or certificate at any time
given by such Person in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect on the date as of
which made; or

        Section 7.05. Other Defaults under Agreement. Any Borrower shall default
in the performance of or compliance with any term contained in this Agreement
other than those referred to above in Section 7.01, 7.03 or 7.04 and such
default shall not have been remedied or waived within 30 days after receipt of
notice from the Administrative Agent or any Bank of such default; or

        Section 7.06. Involuntary Bankruptcy; Appointment of Receiver, etc. (a)
A court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of its Restricted Subsidiaries or any
Subsidiary Borrower in an involuntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (b) an involuntary case
is commenced against the Company or any of its Restricted Subsidiaries or any
Subsidiary Borrower under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Company or any of its Restricted Subsidiaries or any Subsidiary Borrower, or
over all or a substantial part of its property, shall have been entered; or an
interim receiver, trustee or other custodian of the Company or any of its
Restricted Subsidiaries or any Subsidiary Borrower for all or a substantial part
of the property of the Company or any of its Restricted Subsidiaries or any
Subsidiary Borrower is involuntarily appointed; or a warrant of attachment,
execution or similar process is issued against any substantial part of the
property of the Company or any of its Restricted Subsidiaries or any Subsidiary
Borrower, and the continuance of any such events in subpart (b) for 60 days
unless dismissed, bonded or discharged; or

        Section 7.07. Voluntary Bankruptcy; Appointment of Receiver, etc. The
Company or any of its Restricted Subsidiaries or any Subsidiary Borrower shall

62

have an order for relief entered with respect to it or commence a voluntary case
under the Bankruptcy Code or any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; the making by the Company or any
of its Restricted Subsidiaries or any Subsidiary Borrower of any assignment for
the benefit of creditors; or the inability or failure of the Company or any of
its Restricted Subsidiaries or any Subsidiary Borrower, or the admission by the
Company or any of its Restricted Subsidiaries or any Subsidiary Borrower in
writing of its inability to pay its debts as such debts become due; or the Board
of Directors of the Company or any Restricted Subsidiary or any Subsidiary
Borrower (or any committee thereof) adopts any resolution or otherwise
authorizes action to approve any of the foregoing; or

        Section 7.08. Judgments and Attachments. Any money judgment, writ or
warrant of attachment, or similar process involving individually or in the
aggregate an amount in excess of $100,000,000 shall be entered or filed against
the Company or any Restricted Subsidiary or any Subsidiary Borrower or any of
its assets and shall remain undischarged, unvacated, unbonded or unstayed, as
the case may be, for a period of 30 days or in any event later than five days
prior to the date of any proposed sale thereunder; or

        Section 7.09. Dissolution. Any order, judgment or decree shall be
entered against the Company or any of its Restricted Subsidiaries or any
Subsidiary Borrower decreeing the dissolution or split up of the Company or that
Restricted Subsidiary and such order shall remain undischarged or unstayed for a
period in excess of 30 days; or

        Section 7.10. ERISA Title IV Liabilities. (i) The Company or any of its
ERISA Affiliates shall terminate or suffer the termination of (by action of the
PBGC or any successor thereto) any Pension Plan, or shall suffer the appointment
of or the institution of proceedings to appoint a trustee to administer any
Pension Plan, or shall withdraw (under Section 4063 of ERISA) from a Pension
Plan, if as of the date thereof or any subsequent date the sum of the Company's
and each ERISA Affiliate's liabilities to the PBGC or any other Person under
Sections 4062, 4063 and 4064 of ERISA (calculated after giving effect to the tax
consequences thereof) resulting from or otherwise associated with the above
described events could reasonably be expected to result in a Material Adverse
Effect; or

(ii)     The Company or any of its ERISA Affiliates shall withdraw from any
Multiemployer Plan and the aggregate amount of withdrawal liability (determined
pursuant to Sections 4201 et seq. of ERISA) to which the Company

63

and its ERISA Affiliates become obligated to all Multiemployer Plans requires
annual payments that could reasonably be expected to result in a Material
Adverse Effect;

        THEN (i) upon the occurrence of any Event of Default described in the
foregoing Sections 7.06 or 7.07, the unpaid principal amount of and accrued
interest on all the Loans and any outstanding reimbursement obligation in
respect of any drawing under a Letter of Credit shall automatically become
immediately due and payable, without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by the
Company and each Borrower, and the Commitments and the obligation of each Bank
to make any Loans hereunder and the obligation of each Issuing Bank to issue any
Letter of Credit hereunder shall thereupon terminate, and (ii) upon the
occurrence of any other Event of Default, the Required Banks may, by written
notice to the Company and each Borrower, (A) terminate the Commitments and the
obligation of each Bank to make any Loans hereunder and the obligation of each
Issuing Bank to issue any Letter of Credit hereunder shall thereupon terminate
and/or (B) declare the unpaid principal amount of and accrued interest on all
the Loans and any outstanding reimbursement obligation in respect of any drawing
under a Letter of Credit to be, and the same shall forthwith become, immediately
due and payable. Nevertheless, if at any time within 60 days after acceleration
of the maturity of the Loans and any outstanding reimbursement obligation in
respect of any drawing under a Letter of Credit, each Borrower shall pay all
arrears of interest and all payments on account of the principal or any
outstanding reimbursement obligation in respect of any drawing under a Letter of
Credit which shall have become due otherwise than by acceleration (with interest
on principal and, to the extent permitted by law, on overdue interest, at the
rates specified in this Agreement) and all other fees and expenses then owed
hereunder and all Events of Default and Potential Events of Default (other than
non payment of principal of and accrued interest on the Loans and any
outstanding reimbursement obligation in respect of any drawing under a Letter of
Credit, in each case due and payable solely by virtue of acceleration) shall be
remedied or waived pursuant to Section 10.05, then the Required Banks by written
notice to the Company may (in their sole discretion) rescind and annul the
acceleration and its consequences; but such action shall not affect any
termination of the Commitments or any subsequent Event of Default or Potential
Event of Default or impair any right consequent thereon.

        Section 7.11. Redenomination Upon Acceleration. Upon the acceleration of
the Loans outstanding hereunder following the occurrence and the continuance of
any Event of Default, the Required Banks may, at their option, and,
notwithstanding Section 2.12(m) of this Agreement, Redenominate all Eurocurrency
Rate Loans denominated in Alternative Currencies and then outstanding into
Eurocurrency Rate Loans or Base Rate Loans denominated in Dollars. Such
Redenomination shall be equal to the Currency Equivalent

64

(calculated at the date of Redenomination) in Dollars of such Eurocurrency Rate
Loans. In addition, the affected Borrower hereby agrees to indemnify each Bank
against all losses contemplated by Section 2.12(e) of this Agreement suffered as
a result of such Redenomination. In addition, if upon any Event of Default, any
payment default, or for purposes of obtaining a judgment in any court for any
purpose hereunder (including a proceeding under the Bankruptcy Code), it becomes
necessary to determine the Currency Equivalent in Dollars of any payment
obligation hereunder (whether with respect to a principal amount or interest or
otherwise) which is payable in any other currency (an "Other Currency
Obligation"), such determination shall be made at the time (or from time to
time) and to the extent payment (in whole or in part) has actually been made by
the affected Borrower or a judgment has been rendered. A certificate of a Bank
as to the amount required to be paid by the affected Borrower under this Section
shall accompany a demand for such payment and shall be conclusive and binding
for all purposes, absent manifest error.

        Section 7.12. Cash Cover. The Company agrees, in addition to the
provisions in Article 7, that upon the occurrence and during the continuance of
any Event of Default, it shall, if requested by the Administrative Agent upon
the instruction of the Banks having more than 50% of the Letter of Credit
Liabilities, pay to the Administrative Agent an amount in immediately available
funds (which funds shall be held as collateral pursuant to arrangements
satisfactory to the Administrative Agent) equal to the aggregate amount
available for drawing under all Letters of Credit outstanding at such time,
provided that, upon the occurrence of any Event of Default specified in Section
7.06 or 7.07 with respect to the Company, the Company shall pay such amount
forthwith without any notice or demand or any other act by the Administrative
Agent or the Banks.

Article 8
Agents

        Section 8.01. Appointment. Each of the Banks hereby appoints and
authorizes each Agent to act hereunder and under the other instruments and
agreements referred to herein as its agent hereunder and thereunder. Each Agent
agrees to act as such upon the express conditions contained in this Article 8.
The provisions of this Article 8 are solely for the benefit of the Agents, and
neither the Company nor any other Borrower shall have any rights as a third
party beneficiary of or any obligations under any of the provisions hereof. In
performing its functions and duties under this Agreement, each Agent shall act
solely as agent of the Banks and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
the Company or any other Borrower.

65

        Section 8.02. Powers; General Immunity. (a) Duties Specified. Each Bank
irrevocably authorizes each Agent to take such action on such Bank's behalf and
to exercise such powers hereunder and under the other instruments and agreements
referred to herein as are specifically delegated to such Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. The Agents shall have only those duties and responsibilities which are
expressly specified in this Agreement and each may perform such duties by or
through its agents or employees. The duties of the Agents shall be mechanical
and administrative in nature; and no Agent shall have by reason of this
Agreement a fiduciary or trust relationship in respect of any Bank; and nothing
in this Agreement, expressed or implied, is intended to or shall be so construed
as to impose upon the Agents any obligations in respect of this Agreement or the
other instruments and agreements referred to herein except as expressly set
forth herein or therein.

        (b) No Responsibility for Certain Matters. No Agent shall be responsible
to any Bank for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Loan or
any Letter of Credit, or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statement or in
any financial or other statements, instruments, reports, certificates or any
other documents in connection herewith or therewith furnished or made by such
Agent to any Bank or by or on behalf of the Borrower to such Agent or any Bank,
or for the accuracy of any information relating to Competitive Bid Loans
(including as to amounts outstanding at any time), or be required to ascertain
or inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained herein or therein or as to the use
of the proceeds of the Loans or the Letters of Credit, or of the existence or
possible existence of any Event of Default or Potential Event of Default.

        (c) Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees or agents shall be responsible or
liable to any Bank for any action taken or omitted hereunder or under any of the
other Loan Documents or in connection herewith or therewith unless caused by its
or their gross negligence or willful misconduct. If an Agent shall request
instructions from any Bank with respect to any act or action (including the
failure to take an action) in connection with this Agreement, such Agent shall
be entitled to refrain from such act or taking such action unless and until such
Agent shall have received instructions from the Required Banks. Without
prejudice to the generality of the foregoing, (i) the Agents shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for the Borrower), accountants, experts and other professional
advisors selected by it; and

66

(ii) no Bank shall have any right of action whatsoever against any Agent as a
result of such Agent acting or (where so instructed) refraining from acting
under this Agreement or the other instruments and agreements referred to herein
or therein in accordance with the instructions of the Required Banks. The Agents
shall be entitled to refrain from exercising any power, discretion or authority
vested in it under this Agreement or the other instruments and agreements
referred to herein or therein unless and until it has obtained the instructions
of the Required Banks.

        (d) Agents Entitled to Act as Bank. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its respective individual capacity as a Bank
hereunder. With respect to its participation in the Loans and the Letters of
Credit, each of JPMorgan Chase and Citibank, N.A. shall have the same rights and
powers hereunder as any other Bank and may exercise the same as though it were
not performing the duties and functions delegated to it hereunder, and the term
"Bank" or "Banks" or any similar term shall, unless the context clearly
otherwise indicates, include the Agents in their respective individual capacity.
Each of JPMorgan Chase and Citibank, N.A. and their respective Affiliates may
accept deposits from, lend money to and generally engage in any kind of banking,
trust, financial advisory or other business with the Company or any Affiliate or
Subsidiary of the Company as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Company or any such
Affiliate or Subsidiary for services in connection with this Agreement and
otherwise without having to account for the same to the Banks.

        Section 8.03. Representations and Warranties; No Responsibility for
Appraisal of Creditworthiness. Each Bank represents and warrants that it has
made its own independent investigation of the financial condition and affairs of
the Company and each other Borrower in connection with the making of the Loans
hereunder and has made and shall continue to make its own appraisal of the
creditworthiness of the Company. No Agent shall have any duty or responsibility
either initially or on a continuing basis to make any such investigation or any
such appraisal on behalf of any Bank or to provide any Bank with any credit or
other information with respect thereto whether coming into its possession before
the making of the Loan or the issuance of the Letter of Credit or any time or
times thereafter, and no Agent shall further have any responsibility with
respect to the accuracy of or the completeness of the information provided to
the Banks.

        Section 8.04. Right to Indemnity. Each Bank severally agrees to
indemnify each Agent and each Issuing Bank in accordance with its Pro Rata Share
to the extent such Agent or Issuing Bank shall not have been reimbursed by the
Company, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, counsel fees and disbursements) or disbursements of any kind or
nature

67

whatsoever which may be imposed on, incurred by or asserted against such Agent
or Issuing Bank in performing its duties hereunder or under the other Loan
Documents or any Letter of Credit or in any way relating to or arising out of
this Agreement; provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from an Agent's gross negligence or
willful misconduct; provided further that nothing in this Section 8.04 shall
affect any right that a Bank may have against an Issuing Bank under Section
2.15(f)(ii). If any indemnity furnished to an Agent or Issuing Bank for any
purpose shall, in the opinion of such Agent or Issuing Bank, be insufficient or
become impaired, such Agent or Issuing Bank may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.

        Section 8.05. Resignation by the Agents. (a) Any Agent may resign from
the performance of all its functions and duties hereunder at any time by giving
30 days' prior written notice to the Company and the Banks. Such resignation
shall take effect upon the acceptance by a successor Agent of appointment
pursuant to clauses (b) and (c) below or as otherwise provided below.

        (b) Upon any such notice of resignation, the Required Banks shall
appoint a successor Agent who shall be satisfactory to the Company and shall be
an incorporated bank or trust company with a combined surplus and undivided
capital of at least $500 million.

        (c) If a successor Agent shall not have been so appointed within said 30
day period, the resigning Agent, with the consent of the Company, shall then
appoint a successor Agent who shall serve in the same capacity as the resigning
Agent until such time, if any, as the Required Banks, with the consent of the
Company, appoint a successor Agent as provided above.

        Section 8.06. Successor Agents. Any Agent may resign at any time as
provided in Section 8.05 hereof. Upon any such notice of resignation, the
Required Banks shall have the right, upon five days' notice to the Company and
subject to Section 8.05 hereof, to appoint a successor Agent. Upon the
acceptance of any appointment by a successor Agent, that successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations as an Agent under this Agreement. After any
retiring Agent's resignation hereunder as an Agent the provisions of this
Article 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Agent under this Agreement.

        Section 8.07. Syndication Agent. Nothing in this Agreement shall impose
any duty or liability whatsoever on the Syndication Agent in such capacity.

68

Article 9
Guarantee

        Section 9.01. Guarantee. The Company hereby unconditionally guarantees
the due and punctual payment of all principal of and interest on, and all other
amounts now or hereafter payable by any Subsidiary Borrower to any Bank or Banks
or any Agent under this Agreement or any Loans or any Letters of Credit
(collectively, "Guaranteed Obligations") when any of the same shall become due,
whether at stated maturity, by required payment, declaration, acceleration,
demand or otherwise (including amounts which would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a)), and agrees to pay any and all costs and expenses (including
reasonable fees and disbursements of counsel) incurred by any Agent or the Banks
in enforcing any rights under this Article 9.

        The Company agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice or further assent from it, and that
the Company will remain bound under this Article 9 notwithstanding any
extension, renewal or other alteration of any Guaranteed Obligation.

        Section 9.02. Obligation Not Affected by Certain Events. The Company
waives presentation of, demand of, and protest of any Guaranteed Obligation and
also waives notice of protest for nonpayment. The obligations of the Company
under this Section 9.02 shall not be affected by:

>         (a) the failure of any Bank, any Agent or any other Person to assert
> any claim or demand or to enforce any right or remedy against any Subsidiary
> Borrower or any successor thereto under the provisions of this Agreement or
> any other agreement or otherwise;
> 
>         (b) any extension or renewal of any provision of any thereof;
> 
>         (c) any change in the time, manner or place of payment of any of the
> Guaranteed Obligations or any rescission, waiver, amendment or modification of
> any of the terms or provisions of this Agreement or any instrument or
> agreement executed pursuant thereto;
> 
>         (d) the failure to perfect any security interest in, or the release
> of, any of the security held by any Bank, any Agent or other Person for any of
> the Guaranteed Obligations; or
> 
>         (e) any other act or omission to act or delay of any kind by the
> Borrower, any Bank, any Agent or any other Person or any other circumstance
> whatsoever which might, but for the provisions of this paragraph, constitute a
> legal or equitable discharge of or defense to the Guaranteed Obligations.

69

        Section 9.03. Guarantee of Payment. The Company further agrees that this
Section 9.03 constitutes a guarantee of payment when due and not of collection
and waives any right to require that any resort be had by any Bank or any Agent
or any other Person to any security held for payment of any of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
any Bank, any Agent or any other Person in favor of any Subsidiary Borrower or
any other Person.

        Section 9.04. Obligation Not Subject to Limitation. The obligation of
the Company under this Section 9.04 shall not be subject to any reduction,
limitation, impairment, or termination for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise of
any of the Guaranteed Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Obligations
or discharge of any Subsidiary Borrower from any of the Guaranteed Obligations
in a bankruptcy or similar proceeding or otherwise. Without limiting the
generality of the foregoing, the obligation of the Company under this Section
9.04 shall not be discharged or impaired or otherwise affected by the failure of
any Bank or any Agent or any other Person to assert any claim or demand or to
enforce any remedy under this Agreement or any other agreement or instrument or
any other guarantee, by any waiver or modification of any thereof, by any
default, or by any other act or thing or omission or delay to do any other act
or thing which may or might in any manner or to any extent vary the risk of the
Company or which would otherwise operate as a discharge of the Company as a
matter of law or equity.

        The Company further agrees that this Section 9.04 shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of, interest on or any other amount with respect to,
any Guaranteed Obligation is rescinded or must otherwise be restored by any
Bank, any Agent or any other Person upon the bankruptcy or reorganization of any
Subsidiary Borrower, any other Person or otherwise.

        Section 9.05. Order of Payment. The Company further agrees, in
furtherance of the foregoing and not in limitation of any other right which any
Bank, any Agent or any other Person may have at law or in equity against the
Company by virtue of this Section 9.05, upon the failure of any Subsidiary
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether by required prepayment, acceleration or otherwise (including
amounts which would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)), the Company will
forthwith pay, or cause to be paid, in cash, to the Administrative Agent for the
ratable benefit of the Banks or for the benefit of any Agent, as the case may
be, an amount equal to the sum of the unpaid principal

70

amount of such Guaranteed Obligations then due as aforesaid, accrued and unpaid
interest on such Guaranteed Obligations (including, without limitation, interest
which, but for the filing of a petition in bankruptcy with respect to any
Subsidiary Borrower, would have accrued on such Guaranteed Obligations) and all
other Guaranteed Obligations then owed to the Banks and such Agent as aforesaid.
All such payments shall be applied promptly, from time to time, by the
Administrative Agent:

        First

, to the payment of the costs and expenses of any collection, or other
realization under this Section 9.05, including reasonable compensation to the
Agents and their respective agents and counsel, and all expenses, liabilities
and advances made or incurred by the Agents in connection therewith;



        Second

, to the payment of accrued but unpaid interest on the Loans comprising the
Guaranteed Obligations;



        Third

, to the payment of the Guaranteed Obligations not paid pursuant to clause
Second above;



        Fourth

, after payment in full of all Guaranteed Obligations, to the Company or its
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct, of any surplus then
remaining from such payments.



        Section 9.06. Waiver by the Company. The Company hereby waives
absolutely and irrevocably any claim which it may have against any of the
Subsidiary Borrowers by reason of any payment to the Banks or any Agent or to
any other Person pursuant to or in respect of the guarantee set forth in this
Section 9.06, including any claim by way of subrogation, contribution,
reimbursement, indemnity or otherwise.

Article 10
Miscellaneous

        Section 10.01. Benefit of Agreement. (a) This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto, provided that no Borrower may assign or
transfer any of its interest hereunder without the prior written consent of the
Banks.

        (b) Any Bank may make, carry or transfer Loans or Letter of Credit
Liabilities at the time owing to it at, to or for the account of, any of its
branch offices or the offices of an Affiliate of such Bank, provided that doing
so shall not

71

cause any Borrower to incur any additional costs hereunder at the time of such
transfer.

        (c) Any Bank may assign its rights and delegate its obligations under
this Agreement and further may sell participations in all or any part of any
Loan or Loans made by it or its Commitment or Letter of Credit Liabilities at
the time owing to it or any other interest herein to another bank or other
entity; provided that (i) in the case of an assignment, such Bank shall (a) give
to the Company and the Administrative Agent prior notice thereof, and, in the
case of any assignment, the Company and the Administrative Agent shall, except
as set forth in the last sentence of this Section 10.01(c) and in Section
10.01(d), have consented thereto (such consent not to be unreasonably withheld)
and (b) comply with Section 10.01(f) hereof and thereupon, the assignee
"Purchasing Bank" shall have, to the extent of such assignment (unless otherwise
provided thereby), the rights and benefits described in Section 10.01(f) hereof,
and (ii) in the case of a participation, except as set forth below, (a) the
participant shall not have any rights under this Agreement or any other document
delivered in connection herewith (the participant's rights against such Bank in
respect of such participation to be those set forth in the agreement executed by
such Bank in favor of the participant relating thereto); provided that a
participation agreement may provide that a Bank will not agree to any
modification, amendment or waiver of any provision in this Agreement described
in clause (i), (iii), or (iv) of Section 10.05 without the consent of the
participant and (b) all amounts payable by the Borrower under Sections 2.12(e)
and 2.12(i) hereof shall be determined as if the Bank had not sold such
participation. Except with respect to interest rate, principal amount of any
Loan, fees, scheduled dates for payment of principal or interest or fees,
scheduled termination of commitments and commitment amounts, a Bank will not in
any such participation agreement restrict its ability to make any modification,
amendment or waiver to this Agreement without the consent of the participant.
Any Bank may furnish any information concerning the Company in possession of
such Bank from time to time to Affiliates of such Bank and to assignees and
participants (including prospective assignees and participants), provided,
however, that (i) except when such information is furnished to an Affiliate, the
furnishing Bank shall give the Company prior notice of any furnishing of non
public information (ii) the recipient shall agree to the terms of this Section
10.01 hereof and (iii) the furnishing of such information (and the nature,
manner and extent thereof) by any Bank to its Affiliates and such assignees and
participants shall be further governed by the relevant agreement, assignment or
participation agreement relating to such arrangement, assignment or
participation, as the case may be. Notwithstanding anything to the contrary in
the foregoing, (A) any Bank may, without the consent of the Company or the
Administrative Agent, assign any of its rights and interests in Loans hereunder
to (x) a federal reserve bank, (y) another Bank or (z) any Affiliate of such
Bank; provided that an Affiliate to whom such disposition has been made shall
not be considered a "Bank" for purposes of Section 10.05 but shall be considered
a

72

"Bank" for purposes of Sections 10.04 and 10.05; and provided further that the
transferor Bank shall be deemed to hold such interests transferred to its
Affiliate for purposes of Section 10.05 for so long as such interests are held
by such Affiliate; and (B) no consent of the Company to an assignment shall be
required if at the time an Event of Default exists.

        (d) Notwithstanding the foregoing provisions of this Section 10.01, each
Bank may at any time, upon 30 days' prior written notice to the Administrative
Agent and the Company, sell, assign, transfer or negotiate all or any part of
its Loans or Commitment if, but only if, concurrently therewith or prior thereto
(a) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of a majority of
the outstanding shares of voting stock of the Company pursuant to one or more
transactions not approved, in their capacities as directors, by at least a
majority of the individuals who served as directors of the Company on the date
one year prior to the date of the first acquisition of voting stock leading to
such acquisition or (b) during any period of 12 consecutive months, commencing
before or after the date of this Agreement, individuals who at the beginning of
such 12 month period were directors of the Company cease for any reason to
constitute a majority of the board of directors of the Company.

        (e) Except pursuant to an assignment permitted by this Agreement but
only to the extent set forth in such assignment, no Bank shall, as between each
Borrower and that Bank, be relieved of any of its obligations hereunder as a
result of any sale, transfer or negotiation of, or granting of participations
in, all or any part of the Loans or Commitment of or Letter of Credit
Liabilities at the time owing to that Bank or other obligations owed to such
Bank.

        (f) Any Bank may at any time assign to one or more banks or other
financial institutions all, or a proportionate part of all, of its rights and
obligations under this Agreement, provided that (i) the minimum amount of such
assignment shall be equivalent to (A) if the Purchasing Bank is not a Bank
hereunder, $10,000,000 or the aggregate amount of the assigning Bank's
Commitment, whichever is less and (B) if the Purchasing Bank is a Bank
hereunder, $5,000,000 and (ii) after giving effect to such assignment, the
Commitment of the assigning Bank is equivalent to not less than $10,000,000,
unless such assigning Bank shall have assigned all of its rights and obligations
under this Agreement; and provided further that any such assignment may, but
need not, include rights of the transferor Bank in respect of outstanding
Competitive Bid Loans or Letter of Credit Liabilities. Any assignment made
pursuant to Section 10.01(c) hereof shall be made pursuant to a Transfer
Supplement, substantially in the form of Exhibit F annexed hereto, executed by
the Purchasing Bank, the transferor Bank, the Company and the Administrative
Agent. Upon (i) such execution of such Transfer Supplement, (ii) delivery of an
executed copy thereof to the Borrower,

73

(iii) payment by such Purchasing Bank to such transferor Bank of an amount equal
to the purchase price agreed between such transferor Bank and such Purchasing
Bank, and (iv) payment by such Purchasing Bank or transferor Bank (as they shall
mutually agree) to the Administrative Agent of a non refundable fee of $3,000 to
cover administrative and other expenses which may be incurred in connection with
such assignment, such Purchasing Bank shall for all purposes be a Bank party to
this Agreement and shall have the rights (including without limitation the
benefits of Sections 2.12 and 2.13) and obligations of a Bank under this
Agreement to the same extent as if it were an original party hereto and thereto
with the pro rata Share of the applicable Commitment set forth in such Transfer
Supplement, and no further consent or action by the Company, the Banks or the
Administrative Agent shall be required. Such Transfer Supplement shall be deemed
to amend this Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Purchasing Bank and the resulting adjustment of pro
rata Shares arising from the purchase by such Purchasing Bank of all or a
portion of the rights and obligations of such transferor Bank under this
Agreement and the Loans. Upon the consummation of any transfer to a Purchasing
Bank pursuant to this paragraph (f), the transferor Bank, the Administrative
Agent and the Company shall make appropriate arrangements so that, if requested,
a replacement Note is issued to such transferor Bank and a new Note or, as
appropriate, a replacement Note, if requested, issued to such Purchasing Bank,
in each case in principal amounts reflecting their pro rata Shares or, as
appropriate, their outstanding Loans, as adjusted pursuant to such Transfer
Supplement.

        (g) If the Company shall designate as a Subsidiary Borrower hereunder
any Subsidiary not organized under the laws of the United States or any State
thereof, any Bank may, with notice to the Administrative Agent and the Company,
fulfill its Commitment by causing an Affiliate of such Bank to act as the lender
in respect of such Subsidiary Borrower (and such Bank shall, to the extent of
advances made to and participations in Letters of Credit issued for the account
of such Subsidiary Borrower, be deemed for all purposes hereof to have pro tanto
assigned such advances and participations to such Affiliate in compliance with
the provisions of this Section 10.01).

        Section 10.02. Expenses. Whether or not the transactions contemplated
hereby shall be consummated, the Company agrees to promptly pay all the actual
and reasonable out of pocket costs and expenses of the Agents in connection with
the negotiation, preparation and execution of this Agreement; the reasonable
fees, expenses and disbursements of Davis, Polk & Wardwell, special counsel to
the Agents, in connection with the negotiation, preparation, execution and
administration of this Agreement, the Loans and any amendments and waivers
hereto or thereto; and (iii) all costs and expenses (including attorneys' fees,
expenses and disbursements, and costs of settlement) incurred by the Banks
(including any Issuing Bank) in enforcing any obligations of or in collecting
any payments due from any Borrower hereunder by reason of the

74

occurrence of any Event of Default or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a "work-out" or of any insolvency or bankruptcy proceedings or
otherwise.

        Section 10.03. Indemnity. In addition to the payment of expenses
pursuant to Section 10.02 hereof, whether or not the transactions contemplated
hereby shall be consummated, the Company agrees to indemnify, pay and hold each
Agent and each Bank (including any Issuing Bank) and the officers, directors,
employees, agents, advisors and affiliates of each of them (collectively called
the "Indemnitees") harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, the reasonable fees, expenses and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto), which may be imposed on, incurred by, or
asserted against that Indemnitee, in any manner relating to or arising out of
this Agreement or any Letter of Credit, the Banks' agreement to make the Loans
or the use or intended use of the proceeds of any of the Loans or Letters of
Credit hereunder (the "indemnified liabilities"); provided that, the Company
shall have no obligation to any Indemnitee hereunder to the extent that such
indemnified liabilities arose from the gross negligence or willful misconduct of
that Indemnitee. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy or otherwise, the Company shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
law, to the payment and satisfaction of all indemnified liabilities incurred by
the Indemnitees or any of them.

        Section 10.04. Setoff. Each Bank agrees that if it shall, by exercising
any right of set-off or counterclaim or otherwise, receive payment of a
proportion of the aggregate amount of principal and interest then due with
respect to the Syndicated Loans and Letter of Credit Liabilities held by it
which is greater than the proportion received by any other Bank in respect of
the aggregate amount of principal and interest then due with respect to the
Syndicated Loans and Letter of Credit Liabilities held by such other Bank, the
Bank receiving such proportionately greater payment shall purchase such
participations in the Syndicated Loans and Letter of Credit Liabilities held by
the other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Syndicated
Loans and Letter of Credit Liabilities held by the Banks shall be shared by the
Banks pro rata; provided that nothing in this Section shall impair the right of
any Bank to exercise any right of set-off or counterclaim it may have and to
apply the amount subject to such exercise to the payment of indebtedness of the
Borrower other than its

75

indebtedness under the Agreement. Each Borrower agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
in a Loan or Letter of Credit Liability, whether or not acquired pursuant to the
foregoing arrangements, may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of such Borrower in the amount of such
participation.

        Section 10.05.  Amendments and Waivers. No amendment, modification,
termination or waiver of any provision of this Agreement or any Note or Letter
of Credit or consent to any departure by any Borrower therefrom shall in any
event be effective without the written concurrence of the Required Banks;
provided that (a) any amendment, modification, termination or waiver (i) of any
provision that expressly requires the approval or concurrence of all Banks, (ii)
that eliminates the Company's guarantee set forth in Article 9 hereof, (iii) of
any provision that affects the definition of "Required Banks" or (iv) of any of
the provisions contained in Section 7.01 hereof and this Section 10.05, shall be
effective only if evidenced by a writing signed by or on behalf of all Banks,
(b) any amendment, modification, termination or waiver (i) of any provision that
increases the principal amount of the Commitments or the Loans, changes a Bank's
pro rata Share, affects the definition of "Termination Date" or postpones
(except as expressly provided in Section 2.15) the expiry date of any Letter of
Credit, (ii) that permits an extension of the Commitment of any Bank pursuant to
Section 2.01(d)(ii) without the approval of such Bank, (iii) that decreases the
amount or changes the due date of any amount payable in respect of the fees
payable hereunder, (iv) of any of the provisions contained in Sections 2.12(b)
and 2.12(c) hereof or (v) that decreases the principal of or interest rates
borne by the Syndicated Loans or the amount to be reimbursed in respect of any
Letter of Credit or any interest thereon, or postpones the payment of principal
or interest due on the Syndicated Loans or for reimbursement in respect of any
Letter of Credit, shall be effective only if evidenced by a writing signed by or
on behalf of each Bank affected thereby and (c) any waiver with respect to a
Competitive Bid Loan can be given only by the Bank affected with respect
thereto. No amendment, modification, termination or waiver of any provision of
Article 8 hereof or any of the rights, duties, indemnities or obligations of any
Agent, as agent shall be effective without the written concurrence of such
Agent. The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Bank, execute amendments, modifications, waivers or consents
on behalf of that Bank. Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given. No notice
to or demand on any Borrower in any case shall entitle such Borrower to any
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 10.05 shall be binding upon each present or future Bank and, if signed
by such Borrower, on the Borrower.

76

        Section 10.06. Independence of Covenants. All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitation of, another covenant shall
not avoid the occurrence of an Event of Default or Potential Event of Default if
such action is taken or condition exists.

        Section 10.07. Notices. Unless otherwise provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, telexed or sent by United States mail
and shall be deemed to have been given when delivered in person, upon receipt of
telecopy or telex or four Business Days after depositing it in the United States
mail, registered or certified, with postage prepaid and properly addressed;
provided that notices to the Administrative Agent shall not be effective until
received by such Agent. For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 10.07) shall be: (a) in the case of the Company, at its address or
facsimile number set forth on the signature pages hereof, (b) in the case of the
Administrative Agent, at its address, facsimile number or telex number in New
York City set forth on the signature pages hereof, (c) in the case of any Bank,
at its address, facsimile number or telex number set forth in its Administrative
Questionnaire or (d) in the case of any party, at such other address, facsimile
number or telex number as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Company.

        Section 10.08. Survival of Warranties and Certain Agreements. (a) All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuances of the Letters of Credit hereunder.

        (b) Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of the Company or any other Borrower set forth in
Sections 2.12(e) and 2.12(l), the agreements of the Company set forth in
Sections 10.02 and 10.03 and the agreements of Banks set forth in Sections
8.02(c), 8.04, 10.04 and 10.05 shall survive the payment of the Loans, the
reduction of the Letter of Credit Liabilities to zero and the termination of
this Agreement.

        Section 10.09. USA PATRIOT Act Notice. Each Bank that is subject to the
USA PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Bank) hereby notifies each Borrower that, pursuant to the requirements of
the USA PATRIOT Act, it may be required to obtain, verify and record information
that identifies such Borrower, which information includes the name and address
of such Borrower and other information that will allow such Bank or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the USA PATRIOT Act. Any Bank may request additional information with

77

respect to any Subsidiary Borrower in connection with such Bank's "know your
customer" procedures.

        Section 10.10. Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of any Bank or lender of any Loan in the exercise
of any power, right or privilege hereunder or the Loans or Letters of Credit
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing under
this Agreement or the Loans or the Letters of Credit are cumulative to and not
exclusive of any rights or remedies otherwise available.

        Section 10.11. Severability. In case any provision in or obligation
under this Agreement or Loan shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations thereof, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

        Section 10.12. Obligations Several; Independent Nature of Banks' Rights.
The obligation of each Bank hereunder is several, and no Bank shall be
responsible for the obligation or commitment of any other Bank hereunder.
Nothing contained in this Agreement and no action taken by the Banks pursuant
hereto shall be deemed to constitute the Banks to be a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Bank shall be a separate and independent debt, and
each Bank shall be entitled to protect and enforce its rights arising out of
this Agreement and it shall not be necessary for any other Bank to be joined as
an additional party in any proceeding for such purpose.

        Section 10.13. Headings. Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

        Section 10.14. Applicable Law, Consent To Jurisdiction.

        (a) THIS AGREEMENT, THE NOTES AND THE LOANS SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

        (b) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY BORROWER WITH RESPECT
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT EACH

78

BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY JURY,
AND EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

        Section 10.15. Successors and Assigns. This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of the
Banks. The terms and provisions of this Agreement shall inure to the benefit of
any assignee or transferee of the Loans and in the event of such transfer or
assignment, the rights and privileges herein conferred upon the Banks shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof. The Company's or any Borrower's
rights or any interest therein hereunder may not be assigned without the written
consent of all the Banks except pursuant to a merger, consolidation or sale,
lease or transfer of assets permitted by Section 6.01 hereof. The Banks' rights
of assignment are limited by and subject to Section 10.01 hereof. The Company
may, in its sole discretion, upon ten (10) days' prior written notice, replace
any of the Banks with one or more banks provided that (i) the Bank being
replaced has concurrently therewith been paid in full all amounts due to such
Bank hereunder, (ii) the full amount of the Commitments remains unchanged and
(iii) the percentages of the total Commitments allocated to each other Bank (or
any successors thereto) remains unchanged unless the prior written consent from
such Bank has been obtained. Any such Bank so replaced shall, upon written
request of the Company, execute and deliver such instruments and agreements as
are reasonably necessary to accomplish the same.

        Section 10.16. Counterparts; Effectiveness. This Agreement and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. This
Agreement shall become effective on such date (the "Effective Date") as (i) a
counterpart hereof shall be executed by each of the parties hereto and copies
hereof shall be delivered to the Company and the Syndication Agent and (ii) the
conditions set forth in Section 3.01 shall be satisfied.

79

        Section 10.17. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable hereunder (the "Specified
Currency") into another currency, the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent or
each Bank, as the case may be, could purchase the Specified Currency with such
other currency on the Business Day preceding that on which final, nonappealable
judgment is given. The obligations of each Borrower in respect of any sum due to
the Administrative Agent or any of the Banks hereunder shall, notwithstanding
any judgment in a currency other than the Specified Currency, be discharged only
to the extent that on the Business Day following receipt by the Administrative
Agent or such Bank, as the case may be, of any sum adjudged to be so due in such
other currency the Administrative Agent or any Bank, as the case may be, may in
accordance with normal, reasonable banking procedures purchase the Specified
Currency with such other currency. If the amount of the Specified Currency so
purchased is less than the sum originally due to the Administrative Agent or
such Bank, in the Specified Currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Bank, as the case may be, against such loss.

80

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

 

> Company:

> TEXTRON INC.

By:

/s/ Mary F. Lovejoy

Title:

Vice President and Treasurer

 

Notice Address:
Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: Treasurer

Telephone No.
Telecopy No.

 

with a copy to:
Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: General Counsel

81

Commitments

$135,000,000

>  

   

> JPMORGAN CHASE BANK, N.A.

 

By:

/s/ Randolph Cates

 

Title:

Vice President

 

 

Notice Address:
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, New York 10017
Attention: Randolph Cates


Telephone No.
Telecopy No.

82

$135,000,000

   

>  

> CITIBANK, N.A.

 

By:

/s/ Diane Pockaj

 

Title:

Director

83

$100,000,000

>  

> BARCLAYS BANK PLC

 

By:

/s/ David Barton

 

Title:

Associate Director

84

$100,000,000

   

>  

> BANK OF AMERICA, N.A.

 

By:

/s/ Sanjay M. Gurnani

 

Title:

Senior Vice President

85

$100,000,000

>  

> DEUTSCHE BANK AG NEW YORK
>        BRANCH

 

By:

/s/ David G. Dickinson, Jr.

 

Title:

Director

       

By:

/s/ Andreas Neumeier

 

Title:

Director

86

 

$100,000,000

>  

> UBS LOAN FINANCE LLC

 

By:

/s/ Edward Cripps

 

Title:

Director

Banking Products Services, US

 

 

By:

/s/ Winslowe Ogbourne

Title: Associate Director

Banking Products Services, US

87

 

$60,000,000

>  

> BNP PARIBAS

 

By:

/s/ Shayn March

 

Title:

Director

     

By:

/s/ Angela B. Arnold

 

Title:

Vice President

88

$60,000,000

>  

> BANK OF TOKYO-MITSUBISHI 
>        TRUST COMPANY

 

By:

/s/ Christian Giordano

 

Title:

Vice President

89

 

$60,000,000

>  

> CREDIT SUISSE FIRST BOSTON, 
>      acting through its Cayman Islands Branch

 

By:

/s/ Jay Chall

 

Title:

Director

       

By:

/s/ Karim Blasetti

 

Title:

Associate

90

$60,000,000

>  

> HSBC BANK USA, NATIONAL
>       ASSOCIATION

 

By:

/s/ Christopher Samms

 

Title:

Senior Vice President, #9426

91

$60,000,000

>  

> WACHOVIA BANK, N.A.

 

By:

/s/ Nathan R. Rantala

 

Title:

Vice President

92

$40,000,000

>  

> MELLON BANK, N.A.

 

By:

/s/ Laurie G. Dunn

 

Title:

First Vice President

93

$40,000,000

>  

> BANK OF MONTREAL

 

By:

/s/ Joseph W. Linder

 

Title:

Vice President

94

$40,000,000

>  

> MERRILL LYNCH BANK USA

 

By:

/s/ Louis Alder

 

Title:

Director

95

$40,000,000

>  

> ROYAL BANK OF CANADA

 

By:

/s/ Howard Lee

 

Title:

Authorized Signatory

96

$40,000,000

>  

> THE BANK OF NOVA SCOTIA

 

By:

/s/ Todd Meller

 

Title:

Managing Director

97

$40,000,000

>  

> SOCIETE GENERALE

 

By:

/s/ Ambrish D. Thanawala

 

Title:

Managing Director

98

$40,000,000

>  

> SUNTRUST BANK

 

By:

/s/ Heidi M. Khambatta

 

Title:

Director

99

PRICING SCHEDULE

Each of "Facility Fee Rate", "Eurocurrency Margin" and "Letter of Credit Fee
Rate" means, for any date, the rate set forth below in the row opposite such
term and under the column corresponding to the "Pricing Level" at such date and
(in the case of Eurocurrency Margin) in the row corresponding to the
"Utilization" at such date:

 

Level I

Level II

Level III

Level IV

Level V

Level VI

Facility Fee Rate

0.06%

0.07%

0.08%

0.10%

0.125%

0.15%

Eurocurrency Margin
Utilization ≤ 50%
Utilization > 50%


0.115%
0.215%


0.13%
0.23%


0.17%
0.27%


0.35%
0.45%


0.50%
0.60%


0.60%
0.70%

Letter of Credit Fee Rate

0.215%

0.23%

0.27%

0.45%

0.60%

0.70%

        For purposes of this Schedule, the following terms have the following
meanings, subject to the concluding paragraph of this Schedule:

        "Level I Pricing" applies at any date if, at such date, the Company's
long-term debt is rated (i) A+ or higher by S&P or (ii) A1 or higher by Moody's.

        "Level II Pricing" applies at any date if, at such date, (i) (A) the
Company's long-term debt is rated A or higher by S&P or (B) A2 or higher by
Moody's and (ii) Level I Pricing does not apply.

        "Level III Pricing" applies at any date if, at such date, (i) (A) the
Company's long-term debt is rated A- or higher by S&P or (B) A3 or better by
Moody's and (ii) neither Level I Pricing nor Level II Pricing applies.

        "Level IV Pricing" applies at any date, if at such date, (i) (A) the
Company's long-term debt is rated BBB+ or higher by S&P or (B) Baa1 or higher by
Moody's and (ii) none of Level I Pricing, Level II Pricing and Level III Pricing
applies.

        "Level V Pricing" applies at any date if, at such date, (i) (A) the
Company's long-term debt is rated BBB or higher by S&P or (B) Baa2 or higher by
Moody's and (ii) none of Level I Pricing, Level II Pricing, Level III and Level
IV Pricing applies.

        "Level VI Pricing" applies at any date if, at such date, no other
Pricing Level applies.

        "Moody's" means Moody's Investors Service, Inc.

        "Pricing Level" refers to the determination of which of Level I, Level
II, Level III, Level IV, Level V or Level VI applies at any date.

        "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc.

        "Utilization" means, at any date, the percentage equivalent of a
fraction (i) the numerator of which is the Total Outstanding Amount at such date
and (ii) the denominator of which is the Total Commitment at such date. If for
any reason any Loans remain outstanding after termination of the Total
Commitment, Utilization shall be deemed to be 100%.

        The credit ratings to be utilized for purposes of this Schedule are
those assigned to the senior unsecured long-term debt securities of the Company
without third-party enhancement, and any rating assigned to any other debt
security of the Company shall be disregarded. The rating in effect at any date
is that in effect at the close of business of such date.

        If the Company is split-rated and the ratings differential is one level,
the higher of the two ratings will apply (e.g. A+/A2 results in Level I Pricing
and A-/Baa1 results in Level III Pricing). If the Company is split-rated and the
ratings differential is two levels or more, the average of the two ratings (or
the higher of two intermediate ratings) shall be used (e.g. A+/Baa1 results in
Level II Pricing and A/BBB results in Level III Pricing).

2

SCHEDULE 2.15
EXISTING LETTERS OF CREDIT

           Issuing Bank:

Bank of America, N.A.



Applicant

Beneficiary

L/C No.

Amount

Effective Date

Expiration Date

Cessna Aircraft Company

Bank One

124175

$1,800,530.82

3/31/03

12/15/05

Cessna Aircraft Company

Wells Fargo Bank, Minnesota

149045

$4,260,410.96

3/31/03

04/15/05

Textron Inc. and Cessna Aircraft Company

The Bank of New York as Trustee

3012779

$9,030,195.01

3/31/03

11/03/05

           Issuing Bank:

JPMorgan Chase Bank, N.A.



Applicant

Beneficiary

L/C No.

Amount

Effective Date

Expiration Date

Textron Inc.

Fireman's Fund Insurance

P220814

$2,212,612.00

12/28/01

12/28/05

David Brown Union Pumps and Textron Inc.

Hanjung America Corp.

P291442

$49,026.40

08/06/99

08/06/05

David Brown Union Pumps and Textron Inc.

Banque Exterieure D'Algerie

P294374

$93,208.00

10/29/99

08/30/05

 

David Brown Union Pumps and Textron Inc.

Hellenic Petroleum SA

P614798

$35,026.10

11/09/04

03/31/05

David Brown Union Pumps and Textron Inc.

Trade Bank of Iraq

P670102

$6,555.50

03/07/05

12/19/05

David Brown Union Pumps and Textron Inc.

Trade Bank of Iraq

P670307

$13,662.00

03/17/05

03/15/06

David Brown Union Pumps and Textron Inc.

Trade Bank of Iraq

P670414

$4,446.19

03/18/05

11/18/05

David Brown Union Pumps and Textron Inc.

Trade Bank of Iraq

P694654

$3,896.25

11/09/04

03/15/06

David Brown Union Pumps and Textron Inc.

Trade Bank of Iraq

P694670

$3,689.00

11/16/04

09/15/05

David Brown Union Pumps and Textron Inc.

Trade Bank of Iraq

P694671

$6,346.30

11/09/04

09/15/05

David Brown Union Pumps and Textron Inc.

Trade Bank of Iraq

P694672

$1,367.50

11/09/04

08/15/05

David Brown Union Pumps and Textron Inc.

Trade Bank of Iraq

P694674

$12,287.30

11/09/04

10/15/05

2

David Brown Union Pumps and Textron Inc.

Trade Bank of Iraq

P694847

$4,402.63

11/18/04

09/03/05

David Brown Union Pumps and Textron Inc.

Trade Bank of Iraq

P695983

$17,225.88

01/19/05

01/31/06

David Brown Union Pumps and Textron Inc.

Arab Jordan Investment Bank SA

P713652

$1,644.68

09/28/04

05/31/05

Greenlee and Textron Inc.

TES Electrical Electronic Corp.

B696718

$100,000.00

02/16/05

01/31/06

Greenlee and Textron Inc.

Brymen Technology

B695604

$1,000,000.00

12/30/04

12/31/05

3

EXHIBIT A to
Credit Agreement

TEXTRON INC.

PROMISSORY NOTE

 

New York, New York

 

_____ __, 20__

        FOR VALUE RECEIVED, the undersigned [NAME OF BORROWER], a _____________
corporation (the "Borrower"), HEREBY PROMISES TO PAY to the order of
______________ (the "Payee") for the account of its Applicable Lending Office,
on the maturity date provided for in the Credit Agreement, the unpaid principal
amount of each Loan made by the Payee to the Borrower pursuant to the Credit
Agreement referred to below.

        The Borrower also promises to pay interest on the unpaid principal
amount hereof from the date hereof until paid in full at the rates and at the
times which shall be determined in accordance with the provisions of the 5-Year
Credit Agreement dated as of March 28, 2005 (such Agreement, as amended, amended
and restated, supplemented or otherwise modified from time to time, being the
"Credit Agreement") among the Borrower, the Banks listed therein, JPMorgan Chase
Bank, N.A., as Administrative Agent and Citibank, N.A., as Syndication Agent.

        This Note is one of the Borrower's "Notes" and is issued pursuant to and
entitled to the benefits of the Credit Agreement to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Loans evidenced hereby were made and are to be repaid. Capitalized terms used
herein without definition shall have the meanings set forth in the Credit
Agreement.

        All payments of principal and interest in respect of this Note shall be
made in the currency in which the Loan is denominated in same day funds (or, if
the Loan was made in an Alternative Currency, in such funds as may be then
customary for the settlement of international transactions in such Alternative
Currency), in accordance with the terms of the Credit Agreement. Each of the
Payee and any subsequent holder of this Note agrees, by its acceptance hereof,
that before disposing of this Note or any part thereof it will make a notation
on the Schedule attached hereto of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided,
however, that the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligation of the Borrower hereunder
with respect to payments of principal or interest on this Note.

        Whenever any payment on this Note shall be stated to be due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest on this Note; provided, however, that in the event that
the day on which payment relating to a Eurocurrency Rate Loan is due is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, then the due date thereof shall be the next preceding
Business Day.

        This Note is subject to mandatory prepayment as provided in Section
2.10(c) of the Credit Agreement and prepayment at the option of the Borrower as
provided in Section 2.10(b) of the Credit Agreement.

        Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued but unpaid interest
thereon, may become, or may be declared to be (shall automatically become and be
declared to be, in the case of certain Events of Default relating to bankruptcy
matters), due and payable in the manner, upon the conditions and with the effect
provided in the Credit Agreement.

        The terms of this Note are subject to amendment only in the manner
provided in the Credit Agreement.

        The Borrower promises to pay all costs and expenses, including
attorneys' fees, all as provided in Section 10.02 of the Credit Agreement,
incurred in the collection and enforcement of this Note. The Borrower hereby
consents to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waives diligence, presentment, protest, demand and
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

        The Credit Agreement and this Note shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York.

        IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.

 

TEXTRON INC.

By:

   

Name:

 

 

Title:

 

2

 

EXHIBIT A

LOANS AND PRINCIPAL PAYMENTS SCHEDULE

     Date     

Type of Loan Made This
      Date     

Amount of Loan Made
   This Date  

Amount of Principal Paid
   This Date  

Outstanding Principal Balance This
      Date     

Notation Made By

           

3

 

EXHIBIT B to
Credit Agreement

OPINION OF COUNSEL

FOR THE

BORROWER

[Letterhead of Textron Inc.]

[DATE]

JPMorgan Chase Bank, N.A.
     as Administrative Agent
270 Park Avenue
New York, New York 10017
     and
The Banks Party to the Credit
Agreement Referenced Below


> > > > Re:     5-Year Credit Agreement dated as of March 28, 2005 among Textron
> > > > Inc., the Banks named therein, JPMorgan Chase Bank, N.A., as
> > > > Administrative Agent and Citibank, N.A., as Syndication Agent
> > > > 
> > > >                                                                                                                                                

Ladies and Gentlemen:

        I am the Senior Associate General Counsel of Textron Inc., a Delaware
corporation ("Company"). This opinion is rendered to you pursuant to Section
3.01(b) of the 5-Year Credit Agreement dated as of March 28, 2005 (the "Credit
Agreement") among the Company, the Banks party thereto (the "Banks"), JPMorgan
Chase Bank, N.A., as Administrative Agent ("Agent") and Citibank, N.A., as
Syndication Agent. The undersigned has prepared this opinion and delivered it to
the Banks for their benefit at the request of the Company. Unless otherwise
defined herein, capitalized terms used herein have the meanings set forth in the
Credit Agreement.

        In my capacity as Senior Associate General Counsel I have examined
originals, or copies identified to my satisfaction, of such records, documents
or other instruments as in my judgment are necessary or appropriate to enable me
to render the opinions expressed below. I am familiar, either directly or by
inquiry of other officers or employees of the Company and its Subsidiaries or
others, and/or through examination of the Company's and its Subsidiaries' books
and records, with the business, affairs and records of the Company and its
Subsidiaries requisite to giving this opinion. Where and as this opinion states
conclusions based upon the absence of facts, I have received in the course of my
employment no contrary information and would expect to receive such information
if an officer of the Company had notice thereof.

        I have been furnished with, and have obtained and relied without
independent investigation upon, such certificates and assurances from public
officials as I have deemed necessary or appropriate. In my examinations, I have
assumed (a) the genuineness of all signatures as to all parties other than the
Borrowers, the conformity to original documents of all documents submitted to
them as copies or drafts and the authenticity of such originals of such latter
documents, (b) as to all Persons other than the Borrowers, the due completion,
execution, acknowledgment as indicated thereon and delivery of documents recited
herein and therein and the validity and enforceability against all parties
thereto, and (c) that each Person other than the Borrowers which is a party to
the Credit Agreement has full power, authority and legal right, under its
charter and other governing documents, corporate legislation and the laws of its
jurisdiction of incorporation, to perform its respective obligations under the
Credit Agreement.

        I have investigated such questions of law for the purpose of rendering
this opinion as I have deemed necessary. I am opining herein only as to the
United States federal laws, the corporate laws of the State of Delaware and the
laws of the State of New York.

        On the basis of the foregoing, and in reliance thereon, and subject to
the limitations, qualifications and exceptions set forth herein, I am of the
opinion that:

        1.     Each Borrower is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation. Each
Borrower has all requisite corporate power and authority to own and operate its
properties, to carry on its business as now conducted and proposed to be
conducted, to enter into the Credit Agreement and to carry out the transactions
contemplated thereby.

        2.     Each Borrower is in good standing wherever necessary to carry on
its present business and operations, except in jurisdictions in which the
failure to be in good standing has not had and will not have a material adverse
effect on the conduct of the business of Company and its Subsidiaries, taken as
a whole.

        3.     The execution, delivery and performance of the Credit Agreement
and the borrowing of the Loans and the request for the issuance of each Letter
of

B-2

Credit have been duly authorized by all necessary corporate action by each
Borrower.

        4.     The execution, delivery and performance by each Borrower of the
Credit Agreement and the issuance, delivery and performance of the Notes issued
thereunder today and the borrowing of the Loans and the request for the issuance
of each Letter of Credit do not and will not (i) violate any provision of law
applicable to the Company or any of its Subsidiaries, the Certificates of
Incorporation or By-laws of the Company or any of its Subsidiaries, or, to my
knowledge (after inquiry), any order, judgment or decree of any court or other
agency of government binding on the Company or any of its Subsidiaries, (ii)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any Contractual Obligation of the Company or any
of its Subsidiaries of which I am aware (after inquiry), (iii) result in or
require the creation or imposition of any material Lien upon any of the material
properties or assets of the Company or any of its Subsidiaries under any such
Contractual Obligation or (iv) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of the
Company or any of its Subsidiaries of which I am aware (after inquiry) other
than such approvals and consents which will be obtained on or before the
Effective Date.

        5.     The execution, delivery and performance by each Borrower of the
Credit Agreement and the issuance, delivery and performance by each Borrower of
the Notes to be issued by such Borrower today will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
federal, state or other Governmental Authority or regulatory body other than any
such registration, consent, approval, notice or other action which has been duly
made, given or taken.

        6.     The Credit Agreement and the Notes issued thereunder today are,
and, each Loan when made will be, the legally valid and binding obligations of
the applicable Borrower, enforceable against such Borrower in accordance with
its respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally or by equitable principles relating to
enforceability.

        7.     Except as disclosed in the Financial Statements delivered to the
Banks pursuant to Section 4.03 of the Credit Agreement, to my knowledge (after
inquiry), there is no action, suit, proceeding, governmental investigation or
arbitration (whether or not purportedly on behalf of the Company or any of its
Subsidiaries) at law or in equity or before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign, pending or, to my knowledge threatened
against or affecting the Company or any of its Subsidiaries or any property of
the

B-3

Company or any of its Subsidiaries which is probable of being successful and
which would have Material Adverse Effect.

        8.     Neither the Company nor any of its Subsidiaries is subject to
regulation under the Public Utility Holding Company Act of 1935 or to any
federal or state statute or regulation limiting its ability to incur
Indebtedness for money borrowed as contemplated by the Credit Agreement.

        9.     Neither the Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

                                                                                                                                               
Very truly yours,

> > > > > > > > > > >  

B-4

Exhibit C to
Credit Agreement

 

[Letterhead of
Davis Polk & Wardwell]

[Date]

To the Banks and the Agents
Referred to Below
c/o JPMORGAN CHASE BANK, N.A.
     as Administrative Agent
270 Park Avenue
New York, New York 10017

Dear Sirs:

        We have participated in the preparation of the 5-Year Credit Agreement
dated as of March 28, 2005 (the "Credit Agreement") among Textron Inc., a
Delaware corporation (the "Company"), the Banks party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent (the "Administrative Agent") and Citibank,
N.A., as Syndication Agent (the "Syndication Agent" and together with the
Administrative Agent, the "Agents"), and have acted as special counsel for the
Agents for the purpose of rendering this opinion pursuant to Section 3.01(c) of
the Credit Agreement. Terms defined in the Credit Agreement are used herein as
therein defined.

        We have examined originals or copies, certified or otherwise identified
to our satisfaction, of such documents, corporate records, certificates of
public officials and other instruments and have conducted such other
investigations of fact and law as we have deemed necessary or advisable for
purposes of this opinion.

        Upon the basis of the foregoing, we are of the opinion that:

        1.     The execution, delivery and performance by the Company of the
Credit Agreement are within the Company's corporate powers and have been duly
authorized by all necessary corporate action.

        2.     The Credit Agreement constitutes a valid and binding agreement of
the Company and the Notes to be issued thereunder today constitute a valid and
binding obligation of the Company, in each case enforceable in accordance with 



its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors' rights generally and general principles of equity.

        We are members of the Bar of the State of New York and the foregoing
opinion is limited to the laws of the State of New York, the federal laws of the
United States of America and the General Corporation Law of the State of
Delaware. In giving the foregoing opinion, we express no opinion as to the
effect (if any) of any law of any jurisdiction (except the State of New York) in
which any Bank is located which limits the rate of interest that such Bank may
charge or collect.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other Person without our prior written consent.

                                                                                                                                   
Very truly yours,

> > > > > > > > > > > > >  

C-2

Exhibit D-1 to
Credit Agreement

[FORM OF NOTICE OF SYNDICATED BORROWING]

        Pursuant to Section 2.01(b) of that certain 5-Year Credit Agreement
dated as of March 28, 2005 among Textron Inc., a Delaware corporation (the
"Company"), the Banks listed therein (the "Banks"), JPMorgan Chase Bank, N.A.,
as Administrative Agent (the "Agent") and Citibank, N.A., as Syndication Agent
(such Agreement as amended to the date hereof being the "Credit Agreement"),
this represents the undersigned Borrower's request to borrow on __________, 20__
from the Banks in accordance with each Bank's Pro Rata share __________ [specify
currency] as [Base Rate/Eurocurrency Rate] Loans. [The initial Interest Period
for such Loans is requested to be a __________ period.] The proceeds of such
Loans are to be deposited in the Borrower's account designated below. The
Borrower represents and warrants to the Banks and the Agent that, after giving
effect to the Borrowing requested hereby and the making of all loans requested
but not funded as of the proposed Funding Date of the Borrowing requested
hereby, the aggregate principal amount of all Loans outstanding in Dollars is
$____________ and the aggregate principal amount of all Loans outstanding in
[specify for each Alternative Currency in which Loans are outstanding] is
__________. Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Dated:

 

> [NAME OF BORROWER]

By:

 

 

Name:

   

Title:

               

Account

Designation  

Name of Bank:

 

Account Number:

 

Exhibit D-2 to
Credit Agreement

[FORM OF NOTICE OF COMPETITIVE BID BORROWING]

[Name and Address of Bank]

Gentlemen:

        The undersigned refers to the 5-Year Credit Agreement, dated as of March
28, 2005, among Textron Inc., the Banks listed therein, JPMorgan Chase Bank,
N.A., as Administrative Agent and Citibank, N.A., as Syndication Agent (such
agreement as amended to the date hereof being the "Credit Agreement") and hereby
gives you notice pursuant to Section 2.02(b) of the Credit Agreement that the
undersigned hereby requests a Competitive Bid Loan under the Credit Agreement,
and in that connection sets forth the terms on which such Competitive Bid Loan
is requested to be made:

(A)

Date of Competitive Bid Borrowing

__________________

(B)

Amount of Competitive Bid Loan

__________________

(C)

Interest Period (Maturity Date)

__________________

(D)

Currency of Competitive Bid Loan

__________________

(E)

Account Designation:

   

     Bank

__________________

 

     Account Number

__________________

(F)

Interest Payment Date(s)

__________________

(G)

Type of Competitive Bid Loan

   

     (Absolute Rate/LIBOR)

__________________

(H)

Aggregate Principal Amount of
Loans Outstanding in:

   

     Dollars

__________________

 

     [specify for each Alternative
         Currency in which Loans
         are outstanding]



__________________

¹(I)

____________________________

__________________

     

¹Insert additional terms, if any.

 

        The undersigned hereby confirms and represents, as of the date hereof
and as of the date of the Competitive Bid Loan, that [²] have been satisfied.

Dated:

 

Very truly yours,

[Name of Borrower]

By:

 

 

Name:

   

Title:

 

 

_________________________________

     ²Insert conditions to Borrowing as agreed between the Borrower and the
Bank.

D-2-2

Exhibit D-3 to
Credit Agreement

[FORM OF NOTICE OF CONVERSION/CONTINUATION]

        Pursuant to that certain 5-Year Credit Agreement dated as of March 28,
2005 (as amended to the date hereof, the "Credit Agreement") among Textron Inc.
(the "Company"), the Banks listed therein, JPMorgan Chase Bank, N.A., as
Administrative Agent and Citibank, N.A., as Syndication Agent, this represents
the undersigned Borrower's request [A: to convert $_________ in principal amount
of presently outstanding Base Rate Loans with an Interest Payment Date of
__________, 20__ to Eurocurrency Rate Loans on __________, 20__. The Interest
Period for such Eurocurrency Rate Loans commencing on such Interest Payment Date
is requested to be a __________ period.] [B: to continue as Eurocurrency Rate
Loans __________ in [specify currency] in principal amount of presently
outstanding [Eurocurrency Rate] Loans with an Interest Payment Date of
__________, 20__. The Interest Period for such Eurocurrency Rate Loans
commencing on such Interest Payment Date is requested to be a __________
period.] ³

        The undersigned officer, to the best of his knowledge, and the Borrower
certify that no Event of Default or Potential Event of Default has occurred and
is continuing under the Credit Agreement. Capitalized terms used herein without
definition have the meanings set forth in the Credit Agreement.

Dated:

 

> [Name of Borrower]

By:

 

 

Name:

   

Title:

 

 

________________________________

        ³ Insert A or B with appropriate insertions.

Exhibit E to
Credit Agreement

TEXTRON INC.

Compliance Certificate

        With reference to the provisions of Section 5.01 of the 5-Year Credit
Agreement (the "Agreement") dated as of March 28, 2005, as amended, among
Textron Inc. (the "Company"), the Banks listed therein, JPMorgan Chase Bank,
N.A., as Administrative Agent and Citibank, N.A., as Syndication Agent, the
undersigned, being Vice President and Controller (Principal Accounting Officer)
of the Company, hereby certifies that:

> > (a)     the consolidated balance sheet at [insert date] and the related
> > consolidated statements of income and cash flows for the year then ended
> > which were included in the accompanying Annual Report on Form 10-K/10-Q for
> > the [year/quarter] ended [insert date], present fairly the consolidated
> > financial position of Textron Inc. at [insert date] and the consolidated
> > results of its operations and its cash flows for the year then ended, in
> > conformity with generally accepted accounting principles which have been
> > applied on a consistent basis during the period except as noted in such
> > Report;
> > 
> > (b)     with respect to Section 6.03(a) of the Agreement, (x) the
> > Consolidated Indebtedness of Textron Manufacturing less Net U.S. Based Cash
> > did not exceed (y) an amount equal to 65% of (i) Consolidated Capitalization
> > less (ii) Net U.S. Based Cash (as such terms are defined in the Agreement)
> > as at [insert date] (see Schedule A attached hereto);
> > 
> > (c)     the undersigned has reviewed the terms of the Agreement and has
> > made, or caused to be made under the undersigned's supervision, a review in
> > reasonable detail of the transactions and condition of the Company and its
> > consolidated subsidiaries during the accounting period covered by the
> > above-referenced financial statements and the undersigned has no knowledge
> > of the existence as at the date of this certificate of any condition or
> > event which constitutes an Event of Default or a Potential Event of Default
> > (as such terms are defined in the Agreement).

        IN WITNESS WHEREOF, the undersigned has hereunto set his hand this ___
day of _________, ____.

 

_______________________________

 

Vice President and Controller

E-2

 

Schedule A

TEXTRON INC.
Financial Covenant
(in millions)

 

[Insert Date]

Section 6.03(a) -

           Consolidated Indebtedness of Textron Manufacturing $           Less:
Net U.S. Based Cash

   (                        )

Equals:

$

          Maximum permitted:                  Consolidated Capitalization, i.e.,
the sum of (without duplication):                     (a) Consolidated
Indebtedness of Textron Manufacturing $                     (b) Plus
Consolidated Net Worth                     (b) Plus preferred stock of the
Company                     (c) Plus other securities of the Company convertible
(whether mandatorily
                      or at the option of the holder) into capital stock of the
Company




                Equals: Consolidated Capitalization $                Less: Net
U.S. Based Cash

    (                        )

              Equals:  $               X 65% equals maximum permitted as of
[Insert Date]

 $

> > 



 

Exhibit F to
Credit Agreement

FORM OF TRANSFER SUPPLEMENT

        TRANSFER SUPPLEMENT, dated as of __________, 20__, among [NAME OF BANK]
(the "Transferor Bank") and each bank listed as a Purchasing Bank on the
signature pages hereof (each, a "Purchasing Bank"), and JPMorgan Chase Bank,
N.A., as Administrative Agent (the "Agent") for the Banks under the Credit
Agreement described below and as agreed to by Textron Inc., a Delaware
corporation (the "Company").

W

I T N E S S E T H



        WHEREAS, this Transfer Supplement is being executed and delivered
pursuant to Section 10.01(f) of the 5-Year Credit Agreement dated as of March
28, 2005, among the Company, the Agent, the Banks listed therein and Citibank,
N.A., as Syndication Agent (as such agreement may be amended, amended and
restated, supplemented, or otherwise modified from time to time, the "Credit
Agreement"); capitalized terms used and not otherwise defined herein being used
herein as therein defined);

        WHEREAS, each Purchasing Bank (if it is not already a Bank party to the
Credit Agreement) wishes to become a Bank party to the Credit Agreement; and

        WHEREAS, the Transferor Bank is selling and assigning to each Purchasing
Bank certain rights, obligations and commitments of the Transferor Bank under
the Credit Agreement;

        NOW, THEREFORE, the parties hereto hereby agree as follows:

        (a)     Upon the execution and delivery of this Transfer Supplement by
each Purchasing Bank, the Transferor Bank, the Agent and the Company, each such
Purchasing Bank shall be a Bank party to the Credit Agreement for all purposes
thereof.

        (b)     The Transferor Bank acknowledges receipt from each Purchasing
Bank of an amount equal to the purchase price, as agreed between the Transferor
Bank and such Purchasing Bank, of the portion being purchased by such Purchasing
Bank (such Purchasing Bank's "Purchased Pro Rata Share") of the outstanding
principal amount of, and accrued interest on, the Loans and the Letter of Credit
Liabilities and all other amounts owing to the Transferor Bank under the Credit
Agreement to the extent shown on Schedule I hereto. The Transferor Bank hereby
irrevocably sells, assigns and transfers to each Purchasing Bank, without
recourse, representation or warranty, and each Purchasing Bank hereby
irrevocably purchases, takes and assumes from the Transferor Bank, such
Purchasing Bank's Purchased Pro Rata Share of the Commitment of the Transferor
Bank and the presently outstanding Loans and Letter of Credit Liabilities and
other amounts owing to the Transferor Bank under the Credit Agreement as shown
on Schedule I, together with all the corresponding rights and obligations of the
Transferor Bank in, to and under all instruments and documents pertaining
thereto.

> > (c)     The Transferor Bank has made arrangements with each Purchasing Bank
> > with respect to the portion, if any, to be paid by the Transferor Bank to
> > such Purchasing Bank of fees heretofore received by the Transferor Bank
> > pursuant to the Credit Agreement.

        (d)     Each Purchasing Bank or the Transferor Bank (as they have
mutually agreed) has paid to the Agent a non-refundable fee of $3,000 (per
Purchasing Bank) to cover administrative and other expenses, as provided in
Section 10.01(e) of the Credit Agreement.

        (e)     From and after the date hereof, principal, interest, fees,
commissions and other amounts that would otherwise be payable to or for the
account of the Transferor Bank pursuant to or in respect of the Credit Agreement
or any Letter of Credit Liability transferred to each Purchasing Bank hereunder
shall, instead, be payable to or for the account of the Transferor Bank and each
of the Purchasing Banks, as the case may be, in accordance with their respective
interests as reflected in this Transfer Supplement, whether such amounts have
accrued prior to the date hereof or accrue subsequent to the date hereof.

        (f)     Concurrently with the execution and delivery hereof, the
Company, the Transferor Bank and each Purchasing Bank shall make appropriate
arrangements so that replacement Notes, if requested, are issued to the
Transferor Bank, and new Notes or replacement Notes, if requested, are issued to
each Purchasing Bank, in each case in principal amounts reflecting, in
accordance with the Credit Agreement, outstanding Loans owing to them in which
they participate and, as appropriate, their Commitment (as adjusted pursuant to
this Transfer Supplement) as shown in Schedule I.

        (g)     Concurrently with the execution and delivery hereof, the Agent
will, at the expense of the Transferor Bank, provide to each Purchasing Bank (if
it is not already a Bank party to the Credit Agreement) conformed copies of all
documents delivered to the Agent on the Effective Date in satisfaction of the
conditions precedent set forth in the Credit Agreement.

        (h)     Each of the parties to this Transfer Supplement agrees that at
any time and form time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as

F-2

such other party may reasonably request in order to effect the purposes of this
Transfer Supplement.

        (i)     Schedule I hereto sets forth the revised Commitment, amount of
outstanding Loans and Letter of Credit Liabilities and the Pro Rata Shares of
the Transferor Bank and each Purchasing Bank as well as administrative
information with respect to each Purchasing Bank.

        (j)     THIS TRANSFER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

F-3

        IN WITNESS WHEREOF, the parties hereto have caused this Transfer
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

> [NAME OF BANK], as Transferor Bank

By:

 

 

Name:

   

Title:

 

 

[NAME OF PURCHASING BANK],
as Purchasing Bank

By:

 

 

Name:

   

Title:

 

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

By:

 

 

Name:

   

Title:

 

[Agreed to as of this __
day of ______, 20__

TEXTRON INC.

By:

 

 

Name:

   

Title:

 

F-4

SCHEDULE I



to

Transfer Supplement dated as of ______, 20__



[Transferor Bank]

Amount of Commitment, Outstanding Loans, Letter of Credit Liabilities and Pro
Rata share:

Prior to giving effect to transfer:

            Amount of Commitment $           Amount of Outstanding Syndicated
Loans $           Amount of Outstanding Competitive Bid Loans $          Amount
of Outstanding Letter of Credit Liabilities $          Pro Rata Share

%

After giving effect to transfer:          Amount of Commitment $          Amount
of Outstanding Syndicated Loans $          Amount of Outstanding Competitive Bid
Loans $          Amount of Outstanding Letter of Credit Liabilities $          
Pro Rata Share

%

[Purchasing Bank]

 

Offices:

            Domestic Lending Office

Notices

> Address:
> Attn:
> Telephone:
> Telecopy:

 

> Eurocurrency Lending Office

Notices

> Address:
> Attn:
> Telephone:
> Telecopy:

 

Commitment, Loans Transferred and Pro Rata Share:

            Amount of Commitment $          Amount of Outstanding Loans $
         Amount of Letter of Credit Liabilities $          Purchased Pro Rata
Share

%

Exhibit G to
Credit Agreement

ASSUMPTION AGREEMENT

        Reference is hereby made to the 5-Year Credit Agreement dated as of
March 28, 2005 (such Agreement as amended to the date hereof and as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof being the "Credit Agreement") among
Textron Inc., the Banks listed therein, JPMorgan Chase Bank, N.A., as
Administrative Agent and Citibank, N.A., as Syndication Agent. The undersigned
desires to become a Borrower (as defined in the Credit Agreement) under the
Credit Agreement. In consideration of the covenants and mutual promises
contained therein, the undersigned acknowledges the terms of the Credit
Agreement and agrees to assume the Credit Agreement as a Subsidiary Borrower as
if it were originally a signatory thereto and to be bound thereby and under any
Loans and any Letters of Credit (as defined in the Credit Agreement) incurred by
it as if it were an original Borrower thereunder.

 

> [Insert Name of Subsidiary]

By:

 

 

Date:

Notice Address:
[Insert Name of Subsidiary]
Textron Inc.
40 Westminister Street
Providence, RI 02903
Attention: Treasurer

with a copy to:
Textron Inc.
40 Westminister Street
Providence, RI 02903
Attention: General Counsel

 

        The undersigned hereby acknowledges the foregoing and further
acknowledges that the guarantee set forth in Article 9 of the Credit Agreement
is not affected by the addition of the above signed Subsidiary as a Borrower
under the Credit Agreement.

 

> TEXTRON INC.

By:

 

 

Date:

G-2

 

Exhibit H to
Credit Agreement

EXTENSION AGREEMENT

JPMorgan Chase Bank, N.A., as Administrative Agent
    under the Credit Agreement referred to below
270 Park Avenue
New York, New York 10017

Ladies and Gentlemen:


        Effective as of [insert pre-effectiveness Termination Date], the
undersigned hereby agrees to extend its Commitment and the Termination Date
under the 5-Year Credit Agreement dated as of March 28, 2005 (the "Credit
Agreement") among Textron Inc., the banks listed therein, JPMorgan Chase Bank,
N.A., as Administrative Agent, and Citibank, N.A., as Syndication Agent, for one
year to [date to which the Termination Date is to be extended] pursuant to
Section 2.01(d) of the Credit Agreement. Terms defined in the Credit Agreement
are used herein as therein defined.

        This Extension Agreement shall be construed in accordance with and
governed by the law of the State of New York. This Extension Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

> [NAME OF BANK]

By:

 

 

Title:

 

 

 

Agreed and Accepted:

[NAME OF BORROWER]
as Borrower

By:

 

 

Title:

 

TEXTRON INC.
as Guarantor

By:

 

 

Title:

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

By:

 

 

Title:

 

 

H-2